Exhibit 10.1
 


 


 
AGREEMENT AND PLAN OF MERGER
 
among
 
NEULION, INC.,
 
NLDMC, INC.,
 
NLDAC, INC.,
 
PCF 1, LLC,
 
and
 
DIVX CORPORATION
 
dated as of
 
January 2, 2015
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
Article I Definitions
1
   
Article II The Merger
 
10
       
Section 2.01
The Mergers.
10
         
Section 2.02
Effective Time
11
         
Section 2.03
Closing of the Merger
11
         
Section 2.04
Effects of the Merger and Subsequent Merger
11
         
Section 2.05
Certificate of Incorporation and Bylaws
11
         
Section 2.06
Directors and Officers
11
       
Article III Effects of Merger and Subsequent Merger on Capital Stock of
Merging Entities
12
     
Section 3.01
Conversion of Shares
12
         
Section 3.02
Stock Options
13
         
Section 3.03
Merger Consideration
13
         
Section 3.04
Working Capital Adjustments
13
       
Article IV Representations and Warranties of the Company
15
     
Section 4.01
Accuracy of Representations and Warranties in Unit Purchase Agreement
15
         
Section 4.02
Organization, Authority and Qualification of the Company
16
         
Section 4.03
Capitalization
16
         
Section 4.04
Subsidiaries.
17
         
Section 4.05
No Conflicts; Consents.
17
         
Section 4.06
Financial Statements
18
         
Section 4.07
Undisclosed Liabilities
19
         
Section 4.08
Absence of Certain Changes, Events and Conditions
19

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS CONTINUED
 

     
Page
 
Section 4.09
Material Contracts
21
         
Section 4.10
Title to Assets; Real Property
22
         
Section 4.11
Condition And Sufficiency of Assets
22
         
Section 4.12
Intellectual Property
22
         
Section 4.13
Accounts Receivable
24
         
Section 4.14
Insurance
25
         
Section 4.15
Legal Proceedings; Governmental Orders
25
         
Section 4.16
Compliance with Laws; Permits.
25
         
Section 4.17
Employee Benefit Matters
26
         
Section 4.18
Employment Matters
28
         
Section 4.19
Taxes
28
         
Section 4.20
Brokers
30
         
Section 4.21
Full Disclosure
30
         
Section 4.22
No Representations or Warranties Regarding Periods Prior to April 1, 2014;
Disclaimer of Additional Representations and Warranties
30
       
Article V Representations and Warranties of PCF
31
     
Section 5.01
Organization and Authority of PCF
31
         
Section 5.02
No Conflicts; Consents
31
         
Section 5.03
Legal Proceedings
31
         
Section 5.04
Brokers
32
       
Article VI Representations and Warranties of Parent
32
     
Section 6.01
Organization and Authority of Parent, Merger Sub and Acquisition Sub
32
         
Section 6.02
No Conflicts; Consents
32
         
Section 6.03
Ownership of Merger Sub and Acquisition Sub; No Prior Activities.
32

 
 
ii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS CONTINUED
 

     
Page
 
Section 6.04
Investment Purpose
33
         
Section 6.05
Legal Proceedings
33
         
Section 6.06
Issuance of Shares
33
         
Section 6.07
Brokers
33
         
Section 6.08
Capitalization
33
         
Section 6.09
SEC Filings; Financial Statements
34
         
Section 6.10
Tax Matters
35
         
Section 6.11
Compliance with Law
35
         
Section 6.12
Absence of Certain Changes, Events and Conditions
36
         
Section 6.13
Sufficiency of Assets
36
         
Section 6.14
Full Disclosure
36
         
Section 6.15
Disclaimer of Additional Representations and Warranties
36
       
Article VII Covenants
36
     
Section 7.01
Conduct of Business by the Company and Parent.
36
         
Section 7.02
Inspection and Access to Information
38
         
Section 7.03
No Solicitation of Other Bids
39
         
Section 7.04
Commercially Reasonable Efforts; Further Assurances; Cooperation
39
         
Section 7.05
Company Stockholder Approval
39
         
Section 7.06
Confidentiality
40
         
Section 7.07
Resale Restrictions on Common Stock
40
         
Section 7.08
Public Announcements
41
         
Section 7.09
Audited Financial Statements
41
         
Section 7.10
Directors’ and Officers’ Indemnification
41
         
Section 7.11
Undertakings of Parent
42
         
Section 7.12
Release and Waiver
42

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS CONTINUED


     
Page
 
Section 7.13
Further Assurances
42
         
Section 7.14
Supplements to Disclosure Schedule
43
       
Article VIII Tax Matters
43
     
Section 8.01
Tax Covenants
43
         
Section 8.02
Termination of Existing Tax Sharing Agreements
45
         
Section 8.03
Tax Indemnification
45
         
Section 8.04
Straddle Period
45
         
Section 8.05
Contests
46
         
Section 8.06
Cooperation and Exchange of Information
46
         
Section 8.07
Treatment of Indemnification Payments
46
         
Section 8.08
Survival
46
         
Section 8.09
Overlap
47
       
Article IX Conditions to Closing
47
     
Section 9.01
Conditions to Each Party’s Obligations
47
         
Section 9.02
Conditions to Obligations of Parent, Merger Sub and Acquisition Sub
47
         
Section 9.03
Conditions to Obligations of the Company and PCF
48
       
Article X Termination
49
     
Section 10.01
Grounds for Termination
49
         
Section 10.02
Effect of Termination
50
       
Article XI Indemnification
51
     
Section 11.01
Survival
51
         
Section 11.02
Indemnification By PCF
51
         
Section 11.03
Indemnification By Parent
52
         
Section 11.04
Certain Limitations
52
         
Section 11.05
Indemnification Procedures
54

 
 
iv

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS CONTINUED
 

     
Page
 
Section 11.06
Payments
56
         
Section 11.07
Treatment of Indemnification Payments
56
         
Section 11.08
Exclusive Remedy
56
       
Article XII Miscellaneous
57
     
Section 12.01
Expenses
57
         
Section 12.02
Notices
57
         
Section 12.03
Interpretation
58
         
Section 12.04
Headings
58
         
Section 12.05
Severability
58
         
Section 12.06
Entire Agreement
58
         
Section 12.07
Successors and Assigns
58
         
Section 12.08
No Third-party Beneficiaries
59
         
Section 12.09
Amendment and Modification; Waiver
59
         
Section 12.10
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
59
         
Section 12.11
Specific Performance
60
         
Section 12.12
Counterparts
60
         
Section 12.13
Privilege
61



 
v

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF MERGER
 
This Agreement and Plan of Merger (this “Agreement”), dated as of January 2,
2015, is entered into among NeuLion, Inc., a Delaware corporation (“Parent”),
NLDMC, Inc., a Delaware corporation and wholly-owned subsidiary of Parent
(“Merger Sub”), NLDAC, Inc., a Delaware corporation and wholly-owned subsidiary
of Parent (“Acquisition Sub”), PCF 1, LLC, a Delaware limited liability company
(“PCF”), and DivX Corporation (formerly known as PCF Number 1, Inc.), a Delaware
corporation and wholly-owned subsidiary of PCF (the “Company”). The parties to
this Agreement are sometimes referred to herein, individually as a “Party” and,
collectively, as the “Parties”.
 
RECITALS
 
WHEREAS, the boards of directors of each of Parent, Merger Sub, Acquisition Sub
and the Company and the board of managers of PCF have, in light of and subject
to the terms and conditions set forth herein, approved this Agreement and the
transactions contemplated hereby, including the Merger and the Subsequent Merger
(as defined herein), and declared the Merger and the Subsequent Merger advisable
and fair to, and in the best interests of, their respective holders of stock;
 
WHEREAS, the board of directors of the Company has resolved to recommend to the
sole stockholder of the Company the approval and adoption of this Agreement and
the consummation of the transactions contemplated hereby upon the terms and
subject to the conditions set forth herein;
 
WHEREAS, Parent, Merger Sub, Acquisition Sub, PCF and the Company desire to make
certain representations, warranties, covenants, and agreements in connection
with the Merger and the Subsequent Merger as set forth in this Agreement.
 
WHEREAS, it is intended that the Merger and the Subsequent Merger, considered
together as a single integrated transaction for United States federal income tax
purposes, shall qualify as a reorganization within the meaning of Section 368(a)
of the Code (as defined herein).
 
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants, and agreements contained herein, and
intending to be legally bound hereby, Parent, Merger Sub, Acquisition Sub, PCF
and the Company hereby agree as follows:
 
ARTICLE I
Definitions
 
The following terms have the meanings specified or referred to in this Article
I:
 
“Accounting Referee” has the meaning set forth in Section 8.01(c).
 
“Acquisition Proposal” has the meaning set forth in Section 7.03(a).
 
“Acquisition Sub” has the meaning set forth in the preamble.
 
 
 

--------------------------------------------------------------------------------

 
 
“Action” means any claim, action, arbitration, lawsuit or other similar
proceeding.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agreed Tax Treatment” has the meaning set forth in Section 8.01(e).
 
“Agreement” has the meaning set forth in the preamble.
 
“Bankruptcy and Equity Exception” has the meaning set forth in Section 4.02.
 
“Benefit Plan” has the meaning set forth in Section 4.17(a).
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York or Los Angeles, California are
authorized or required by Law to be closed for business.
 
“Canadian Securities Laws” has the meaning set forth in Section 6.09(a).
 
“Capital Stock” means the Company Common Stock and Company Preferred Stock.
 
“Certificate of Merger” has the meaning set forth in Section 2.02.
 
“Closing” has the meaning set forth in Section 2.03.
 
“Closing Date” has the meaning set forth in Section 2.03.
 
“Closing Working Capital” means: (a) the Current Assets of the Company, less (b)
the Current Liabilities of the Company, determined as of the open of business on
the Closing Date.
 
“Closing Working Capital Statement” has the meaning set forth in Section
3.04(a)(i).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the preamble.
 
“Company Common Stock” means the common stock, $0.001 par value per share, of
the Company.
 
“Company Indemnified Parties” has the meaning set forth in Section 7.10(a).
 
“Company IP” means Intellectual Property owned by the Company or any Subsidiary
of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
“Company Material Adverse Effect” means any event, fact, condition, development
or change that has, or would reasonably be expected to have, individually or in
the aggregate, a material adverse effect to (a) the business, results of
operations, financial condition or assets of the Company and its Subsidiaries,
taken as a whole, or (b) the ability of PCF to consummate the transactions
contemplated hereby on a timely basis, in each of case (a) or (b), other than
any event, fact, condition, development or change arising out of or resulting
from: (a) changes in conditions in the U.S. or global economy, capital or
financial markets generally, including, without limitation, changes in interest
or exchange rates, (b) changes in legal, tax, regulatory, political or business
conditions that, in each case, generally affect the geographic regions or
industries in which the Company and its Subsidiaries conduct business,
(c) changes in GAAP, (d) the execution, delivery, announcement or performance of
this Agreement or the transactions contemplated hereby, (e) acts of war, armed
hostilities, sabotage or terrorism, or any escalation or worsening of any such
acts of war, armed hostilities, sabotage or terrorism, (f) earthquakes,
hurricanes or other natural disasters, or (g) any action taken by the Company or
its Subsidiaries pursuant to this Agreement or at the request or with the
consent of Parent.
 
“Company Preferred Stock” means the preferred stock, $0.001 par value per share,
of the Company.
 
“Company Software” has the meaning set forth in Section 4.12(g).
 
“Company Specified Approvals” has the meaning set forth in Section 4.05(a).
 
“Company Stockholder Approval” means the written consent of PCF approving this
Agreement, the Merger and the other documents and transactions contemplated
hereby.
 
“Confidentiality Agreement” has the meaning set forth in Section 7.02(b).
 
“Convertible Note” has the meaning set forth in Section 3.03(b).
 
“Contracts” means any written or oral, legally binding executory contract.
 
“Correcting Information” has the meaning set forth in Section 7.14.
 
“CSA” has the meaning set forth in Section 6.09(a).
 
“Current Assets” means cash and cash equivalents, accounts receivable and other
receivables (including the Specified Tax Refund Receivable but excluding (a)
prepaid expenses, (b) deferred Tax assets, (c) receivables from any of the
Company’s Affiliates, managers, employees, officers or members and any of their
respective Affiliates and (d) purchase accounting adjustments related to the
Company’s acquisition of DivX LLC and its Subsidiaries), determined on a basis
consistent in all material respects with the Company’s historic accounting
practices as reflected in the Interim Financial Statements as of the Interim
Balance Sheet Date and the sample Closing Working Capital Calculation attached
hereto as Schedule A.
 
“Current Liabilities” means accounts payable, accrued Taxes and accrued
expenses, but excluding (a) deferred revenues, (b) payables to any of the
Company’s Affiliates, managers, employees, officers or members and any of their
respective Affiliates, (c) deferred Tax liabilities, (d) deferred rents, (e) the
current portion of long term debt and (d) purchase accounting adjustments
related to the Company’s acquisition of DivX LLC and its Subsidiaries,
determined on a basis consistent in all material respects with the Company’s
historic accounting practices as reflected in the Interim Financial Statements
as of the Interim Balance Sheet Date and the sample Closing Working Capital
Calculation attached hereto as Schedule A.
 
 
3

--------------------------------------------------------------------------------

 
 
“Deductible” has the meaning set forth in Section 11.04(a).
 
“DGCL” means the Delaware General Corporation Law, as amended.
 
“Direct Claim” has the meaning set forth in Section 11.05(c).
 
“Disclosure Schedule” means the Disclosure Schedule delivered by PCF and the
Company concurrently herewith.
 
“Disclosure Supplement” has the meaning set forth in Section 7.14.
 
“Disputed Amounts” has the meaning set forth in Section 3.04(b)(ii).
 
“Dollars” or “$” means the lawful currency of the United States.
 
“Effective Time” has the meaning set forth in Section 2.02.
 
“Encumbrance” means any charge, adverse claim, pledge, lien (statutory or
other), security interest, mortgage, easement, encroachment or other similar
encumbrance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, would be treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“Excluded Items” has the meaning set forth in Section 4.06.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means $1.044853 (as adjusted for any stock splits, stock
dividends, combinations and other recapitalization events after the date of this
Agreement).
 
“Final Closing Working Capital” means the Closing Working Capital which has
become final and binding in accordance with Section 3.04(b).
 
“Fundamental Representations” has the meaning set forth in Section 11.01.
 
 “GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
 
4

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Indemnifiable Loss Limit” has the meaning set forth in Section 11.04(b).
 
“Indemnified Party” has the meaning set forth in Section 11.05.
 
“Indemnifying Party” has the meaning set forth in Section 11.05.
 
“Independent Accountants” has the meaning set forth in Section 3.04(b)(ii).
 
“Insurance Policies” has the meaning set forth in Section 4.14.
 
“Intellectual Property” has the meaning set forth in Section 4.12(b).
 
“Interim Balance Sheet” means the unaudited interim balance sheet of the Company
as of November 30, 2014 included in the Interim Financial Statements.
 
“Interim Balance Sheet Date” means the date of the Interim Balance Sheet,
November 30, 2014.
 
“Interim Financial Statements” has the meaning set forth in Section 4.06.
 
“Intermediate Surviving Corporation” has the meaning set forth in Section 2.01.
 
“Knowledge of Company” or “Company’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of James Hale, Richard Campbell,
Kanaan Jemili, Trevor Renfield and Daniel Schatz, after due inquiry.  For
purposes of this Agreement, “due inquiry” as it relates to the Knowledge of
Company or Company’s Knowledge means reasonable inquiry of employees of the
Company who (a) directly report to the foregoing Persons and (b) have primary
responsibilities pertinent to such inquiry; for the avoidance of doubt, “due
inquiry” shall not include an obligation to conduct a freedom to operate
analysis.
 
“Knowledge of Parent” or “Parent’s Knowledge” or any similar knowledge
qualification, means the actual knowledge of Charles Wang, Nancy Li, Arthur
McCarthy and Roy Reichbach, after due inquiry.  For purposes of this Agreement,
“due inquiry” as it relates to the Knowledge of Parent or Parent’s Knowledge
means reasonable inquiry of employees of the Parent who (a) directly report to
the foregoing Persons and (b) have primary responsibilities pertinent to such
inquiry; for the avoidance of doubt, “due inquiry” shall not include an
obligation to conduct a freedom to operate analysis.
 
 
5

--------------------------------------------------------------------------------

 
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Losses” means losses, damages, liabilities, deficiencies, judgments, interest,
awards, penalties, fines, costs or expenses, including reasonable attorneys’
fees.
 
“Material Contracts” has the meaning set forth in Section 4.09(a).
 
“Merger” has the meaning set forth in Section 2.01.
 
“Merger Consideration” has the meaning set forth in Section 3.03.
 
“Merger Sub” has the meaning set forth in the preamble.
 
“Multi-employer Plan” has the meaning set forth in Section 4.17(c).
 
“New Information” has the meaning set forth in Section 7.14.
 
“Open Source Software” means any software that is subject to the GNU General
Public License (GPL), the Lesser GNU Public License (LGPL), any “copyleft”
license or any other license that requires as a condition of use, modification
or distribution of such software that such software or other software combined
or distributed with it be: (i) disclosed or distributed in source code form;
(ii) licensed for the purpose of making derivative works; or (iii)
redistributable at no charge; or (iv) licensed subject to a patent non-assert or
royalty-free patent license.
 
“Option Plan” means the DivX Corporation 2014 Stock Incentive Plan, as amended
and/or restated.
 
“Options” means all options to purchase shares of Company Common Stock or stock
appreciation rights issued pursuant to the Option Plan.
 
“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by-laws; (b)
in the case of a Person that is a partnership, its articles or certificate of
partnership, formation or association, and its partnership agreement (in each
case, limited, limited liability, general or otherwise); (c) in the case of a
Person that is a limited liability company, its articles or certificate of
formation or organization, and its limited liability company agreement or
operating agreement; and (d) in the case of a Person that is none of a
corporation, partnership (limited, limited liability, general or otherwise),
limited liability company or natural person, its governing instruments as
required or contemplated by the laws of its jurisdiction of organization.
 
“Other Covenants” means the covenants and agreements in this Agreement other
than the Specified Pre-Closing Covenants.
 
“Parent” has the meaning set forth in the preamble.
 
“Parent Certifications” has the meaning set forth in Section 6.09(a).
 
 
6

--------------------------------------------------------------------------------

 
 
“Parent Common Stock” means common stock, par value $0.01 per share, of Parent.
 
“Parent Disclosure Schedule” means the Parent Disclosure Schedule delivered by
Parent to PCF and the Company concurrently herewith.
 
“Parent Indemnitees” has the meaning set forth in Section 11.02.
 
“Parent Continuous Disclosure Documents” has the meaning set forth in Section
6.09(a).
 
“Parent Material Adverse Effect” means any event, fact, condition, development
or change that has, or would reasonably be expected to have, individually or in
the aggregate, a material adverse effect to (a) the business, results of
operations, financial condition or assets of Parent and its Subsidiaries, taken
as a whole, or (b) the ability of Parent to consummate the transactions
contemplated hereby on a timely basis, in each of case (a) or (b), other than
any event, fact, condition, development or change arising out of or resulting
from: (a) changes in conditions in the U.S. or global economy, capital or
financial markets generally, including, without limitation, changes in interest
or exchange rates, (b) changes in legal, tax, regulatory, political or business
conditions that, in each case, generally affect the geographic regions or
industries in which Parent and its Subsidiaries conduct business, (c) changes in
GAAP, (d) the execution, delivery, announcement or performance of this Agreement
or the transactions contemplated hereby, (e) acts of war, armed hostilities,
sabotage or terrorism, or any escalation or worsening of any such acts of war,
armed hostilities, sabotage or terrorism, (f) earthquakes, hurricanes or other
natural disasters, or (g) any action taken by Parent pursuant to this Agreement
or at the request or with the consent of PCF.
 
“PCF” has the meaning set forth in the preamble.
 
“PCF Indemnitees” has the meaning set forth in Section 11.03.
 
“Permits” means all permits, licenses, approvals, authorizations and consents
required to be obtained from Governmental Authorities.
 
“Permitted Encumbrances” means (i) liens for Taxes not yet due and payable or
being contested in good faith by appropriate procedures and for which there are
adequate accruals or reserves on the Interim Balance Sheet; (ii) mechanics,
carriers’, workmen’s, repairmen’s or other like liens arising or incurred in the
ordinary course of business consistent with past practice or amounts that are
not delinquent and which are not, individually or in the aggregate, material to
the business of the Company; (iii) easements, rights of way, zoning ordinances
and other similar encumbrances affecting Real Property which are not,
individually or in the aggregate, material to the business of the Company; or
(iv) other than with respect to owned Real Property, liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business consistent with
past practice which are not, individually or in the aggregate, material to the
business of the Company.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
 
7

--------------------------------------------------------------------------------

 
 
“Post-Closing Adjustment” has the meaning set forth in Section 3.04(a)(ii).
 
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any Straddle Period, the portion of such Straddle
Period beginning after the Closing Date.
 
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any Straddle Period, the portion of such
Straddle Period ending on and including the Closing Date.
 
“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period;
provided, that no Tax will constitute a Pre-Closing Tax to the extent it was
included as a liability in the calculation of Final Closing Working Capital.
 
“Prior Financial Statements” has the meaning given to the term Financial
Statements in the Unit Purchase Agreement.
 
“Qualified Benefit Plan” has the meaning set forth in Section 4.17(c).
 
“Real Property” means the real property owned, leased or subleased by the
Company or any Subsidiary, together with all buildings, structures and
facilities located thereon.
 
“Registered IP” has the meaning set forth in Section 4.12(b).
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
“Resolution Period” has the meaning set forth in Section 3.04(b)(i).
 
“Review Period” has the meaning set forth in Section 3.04(b)(i).
 
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities and Exchange Commission” means the United States Securities and
Exchange Commission.
 
“Share Consideration” has the meaning set forth in Section 3.03(a).
 
“Specified LG Receivable” has the meaning set forth in Section 4.13.
 
“Specified Pre-Closing Covenants” means the covenants and agreements in this
Agreement set forth in Sections 7.01(a)(ii) through (viii) and 7.01(b)(iv)
through (x).
 
“Specified Receivables” has the meaning set forth in Section 4.13.
 
“Specified Samsung Receivable” has the meaning set forth in Section 4.13.
 
 
8

--------------------------------------------------------------------------------

 
 
“Specified Tax Refund Receivable” means that certain tax refund payment to be
made by the Internal Revenue Service to the Company (or a Subsidiary thereof)
pursuant to a settlement agreement entered into with the Internal Revenue
Service regarding amended tax returns for tax years 2006 through 2009.
 
“Statement of Objections” has the meaning set forth in Section 3.04(b)(i).
 
“Stockholders Agreement” has the meaning set forth in Section 9.02(d)(ix).
 
“Straddle Period” has the meaning set forth in Section 8.04.
 
“Subsequent Merger” has the meaning set forth in Section 2.01.
 
“Subsequent Merger Certificate of Merger” has the meaning set forth in Section
2.02.
 
“Subsequent Merger Effective Time” has the meaning set forth in Section 2.02.
 
“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which (i) such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interest in
such partnership) or (ii) at least a majority of the securities or other
interests having by their terms ordinary voting power to elect a majority of the
Board of Directors or others performing similar functions with respect to such
corporation or other organization or a majority of the profit interests in such
other organization is directly or indirectly owned or controlled by such Person
or by any one or more of its Subsidiaries, or by such Person and one or more of
its Subsidiaries.
 
“Surviving Corporation” has the meaning set forth in Section 2.01.
 
“Target Working Capital” means the amount equal to $13,500,000.
 
“Tax” or “Taxes” means all federal, state, local, foreign and other tax, fee,
customs, duty, impost, assessment or charges of any kind imposed by a
Governmental Authority, including any income, gross receipts, sales, use,
production, ad valorem, transfer, franchise, registration, profits, license,
lease, service, service use, withholding, payroll, employment, unemployment,
estimated, excise, severance, environmental, stamp, occupation, premium,
property (real, personal or intangible), real property gains, occupancy,
recording, minimum, alternative minimum, windfall profits, together with any
interest, additions to tax or penalties with respect thereto and any interest in
respect of such additions to tax or penalties.
 
“Tax Claim” has the meaning set forth in Section 8.05.
 
“Tax Return” means any return, declaration, report, claim for refund or credit,
information return or statement or other document, including any schedule or
attachment thereto, and including any amendment thereof, filed or required to be
filed (whether on a consolidated, combined, unitary, separate or other basis)
with a Governmental Authority in connection with the determination, assessment,
collection or payment of Tax or the administration of any Law in relation to a
Tax.
 
 
9

--------------------------------------------------------------------------------

 
 
“Termination Date” has the meaning set forth in Section 10.01(b).
 
“Third Party Claim” has the meaning set forth in Section 11.05(a).
 
“Unit Purchase Agreement” means that certain Unit Purchase Agreement dated as of
March 28, 2014 among DivX LLC, Rovi Corporation and the Company.
 
“Unit Purchase Disclosure Schedule” has the meaning given to the term
“Disclosure Schedule” in the Unit Purchase Agreement.
 
“Working Capital Credit” has the meaning set forth in Section 3.03(b).
 
ARTICLE II
The Merger
 
Section 2.01        The Mergers.  At the Effective Time and upon the terms and
subject to the conditions of this Agreement and in accordance with the
applicable provisions of the DGCL, Merger Sub shall be merged with and into the
Company (the “Merger”).  After the Merger, the Company shall continue as the
surviving corporation (the “Intermediate Surviving Corporation”) and the
separate corporate existence of Merger Sub shall cease.  Immediately following
the Merger, the Intermediate Surviving Corporation shall merge with and into
Acquisition Sub (the “Subsequent Merger”).  From and after the effectiveness of
the Subsequent Merger, the separate corporate existence of the Intermediate
Surviving Corporation shall cease and Acquisition Sub shall continue as the
surviving entity in the Subsequent Merger (the “Surviving Corporation”) and all
of the rights and obligations of the Intermediate Surviving Corporation under
this Agreement shall be deemed the rights and obligations of the Surviving
Corporation.
 
Section 2.02        Effective Time.  Subject to the provisions of this
Agreement, Parent, Merger Sub, PCF and the Company shall cause the Merger to be
consummated by filing a certificate of merger in the form attached hereto as
Exhibit A (the “Certificate of Merger”) with the Secretary of State of the State
of Delaware in accordance with the relevant provisions of the DGCL on the
Closing Date and shall make all other filings or recordings under the DGCL to
effectuate the Merger.  The Merger shall become effective at such time as the
Certificate of Merger is accepted by the Delaware Secretary of State (the
“Effective Time”).  On the Closing Date, immediately after the Effective Time,
Parent shall cause the Subsequent Merger to be consummated by filing a
certificate of merger in form reasonably satisfactory to PCF (the “Subsequent
Merger Certificate of Merger”) with the Secretary of State of the State of
Delaware in accordance with the relevant provisions of the DGCL and shall make
all other filings or recordings under the DGCL to effectuate the Subsequent
Merger.  The Subsequent Merger shall become effective at such time as the
Subsequent Merger Certificate of Merger is accepted by the Delaware Secretary of
State (the “Subsequent Merger Effective Time”).
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.03        Closing of the Merger.     Unless this Agreement shall have
been terminated in accordance with Section 10.01, the consummation of the
transactions contemplated by this Agreement (the “Closing”) shall occur as
promptly as practicable (but in no event later than the second (2nd) Business
Day) after all of the conditions set forth in Article IX (other than conditions
which by their terms are required to be satisfied at Closing) shall have been
satisfied or waived by the party entitled to the benefit of the same or at such
other time as agreed to in writing by Parent and the Company. The date on which
the Closing is held is herein referred to as the “Closing Date.” Unless
otherwise agreed to in writing by the Parties, the Closing shall take place
remotely by electronic or facsimile transmissions.
 
Section 2.04        Effects of the Merger and Subsequent Merger.
 
(a)        The Merger shall have the effects set forth in this Agreement, the
Certificate of Merger and the applicable provisions of the DGCL.  Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time, pursuant to DGCL Section 259, all of the properties, rights, privileges,
powers, and franchises of the Company and Merger Sub shall vest in the
Intermediate Surviving Corporation, and all debts, liabilities and duties of the
Company and Merger Sub shall become the debts, liabilities and duties of the
Intermediate Surviving Corporation.
 
(b)        The Subsequent Merger shall have the effects set forth in this
Agreement, the Subsequent Merger Certificate of Merger and the applicable
provisions of the DGCL.  Without limiting the generality of the foregoing, and
subject thereto, at the Subsequent Merger Effective Time, pursuant to DGCL
Section 259, all of the properties, rights, privileges, powers, and franchises
of the Intermediate Surviving Corporation and Acquisition Sub shall vest in the
Surviving Corporation, and all debts, liabilities and duties of the Intermediate
Surviving Corporation and Acquisition Sub shall become the debts, liabilities
and duties of the Surviving Corporation.
 
Section 2.05        Certificate of Incorporation and Bylaws.
 
(a)        Effective immediately after the Effective Time, the certificate of
incorporation of Merger Sub shall be the certificate of incorporation of the
Intermediate Surviving Corporation, and the bylaws of Merger Sub shall be the
bylaws of the Intermediate Surviving Corporation.  The name of the Intermediate
Surviving Corporation will be “DivX Corporation.”
 
(b)        Effective immediately after the Subsequent Merger Effective Time, the
certificate of incorporation of Acquisition Sub shall be the certificate of
incorporation of the Surviving Corporation, and the bylaws of Acquisition Sub
shall be the bylaws of the Surviving Corporation.  The name of the Surviving
Corporation will be “DivX Corporation.”
 
Section 2.06        Directors and Officers.
 
(a)        The directors of Merger Sub shall be the initial directors of the
Intermediate Surviving Corporation.  Each such director shall hold office in
accordance with the certificate of incorporation and bylaws of the Intermediate
Surviving Corporation until his successor is duly elected or appointed and
qualified or until his earlier resignation or removal.  The officers of Merger
Sub shall be the initial officers of the Intermediate Surviving
Corporation.  Each such officer shall hold office in accordance with the
certificate of incorporation and bylaws of the Intermediate Surviving
Corporation until his successor is duly elected or appointed and qualified or
until his earlier resignation or removal.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)        The directors of Acquisition Sub shall be the initial directors of
the Surviving Corporation.  Each such director shall hold office in accordance
with the certificate of incorporation and bylaws of the Surviving Corporation
until his successor is duly elected or appointed and qualified or until his
earlier resignation or removal.  The officers of Acquisition Sub shall be the
initial officers of the Surviving Corporation.  Each such officer shall hold
office in accordance with the certificate of incorporation and bylaws of the
Surviving Corporation until his successor is duly elected or appointed and
qualified or until his earlier resignation or removal.
 
ARTICLE III
Effects of Merger and Subsequent Merger on Capital Stock of Merging Entities
 
Section 3.01        Conversion of Shares.
 
(a)        At the Effective Time, each outstanding share of common stock, par
value $0.001 per share, of Merger Sub shall, by virtue of the Merger and without
any action on the part of Parent, Merger Sub, PCF or the Company, be converted
into one validly issued, fully paid and non-assessable share of common stock,
par value $0.001 per share, of the Intermediate Surviving Corporation.  At the
Subsequent Merger Effective Time, each outstanding share of common stock, par
value $0.001 per share, of Acquisition Sub shall, by virtue of the Subsequent
Merger and without any action on the part of Parent, Acquisition Sub, PCF or the
Intermediate Surviving Corporation, be converted into one validly issued, fully
paid and non-assessable share of common stock, par value $0.001 per share, of
the Surviving Corporation.
 
(b)        At the Effective Time, each outstanding share of Capital Stock shall,
by virtue of the Merger and without any further action on the part of Parent,
Merger Sub, PCF or the Company, be converted into the right to receive from
Parent the Merger Consideration in accordance with Section 3.03.
 
(c)        As a result of the Merger and without any action on the part of PCF,
at the Effective Time, all shares of Capital Stock shall no longer be
outstanding and shall automatically be cancelled and retired and shall cease to
exist, and the PCF shall thereafter cease to have any rights with respect to
such shares of Capital Stock, except the right to receive, from Parent the
Merger Consideration in accordance with the terms of this Agreement against the
surrender of the certificates that, immediately prior to the Effective Time,
represented all of the outstanding shares of Capital Stock.  As a result of the
Subsequent Merger and without any action on the part of Acquisition Sub, at the
Subsequent Merger Effective Time, all shares of common stock, par value $0.001
per share, of the Intermediate Surviving Corporation shall no longer be
outstanding and shall automatically be cancelled and retired and shall cease to
exist, and Acquisition Sub shall thereafter cease to have any rights with
respect to such shares.
 
(d)        Notwithstanding anything contained herein to the contrary, each share
of Capital Stock, if any, issued and held in the treasury of the Company
immediately prior to the Effective Time shall, by virtue of the Merger, cease to
be outstanding and shall be cancelled and retired and shall cease to exist
without payment of any consideration therefor.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.02        Stock Options. At the Effective Time, each Option
outstanding as of immediately prior to the Effective Time shall be, by virtue of
the Merger and without any action on the part of Parent, Merger Sub, PCF, the
Company, the Optionholder or any other Person, cancelled and terminated without
any cash payment or other consideration being paid in respect thereof and the
holder thereof shall cease to have any rights with respect thereto.  At the
Effective Time, neither Parent nor the Surviving Corporation shall assume the
Company’s obligations under any of the Options of the Company or the Option Plan
as of the Effective Time. The Company shall take all actions necessary to cause
the Option Plan to terminate at or prior to the Closing Date.
 
Section 3.03        Merger Consideration. On the Closing Date, in consideration
for the treatment of the issued and outstanding Capital Stock owned by PCF
pursuant to 3.01, Parent shall pay or cause to be paid to PCF, $62,500,000 (the
“Merger Consideration”), which shall be payable to PCF on the Closing Date as
follows:
 
(a)         The issuance to PCF of 35,890,216 shares of Parent Common Stock
(valued at $37,500,000 based on the Fair Market Value) (the “Share
Consideration”) (as adjusted for any stock splits, stock dividends, combinations
and other recapitalization events on or after the date of this Agreement); and
 
(b)         The issuance of a Convertible Promissory Note to PCF in the form of
Exhibit B attached hereto in favor of PCF in the principal amount of
Twenty-Seven Million Dollars ($27,000,000) (the “Convertible Note”), which
includes the remaining $25,000,000 of the Merger Consideration owed after the
issuance of the Share Consideration and a credit of $2,000,000 for working
capital (the “Working Capital Credit”), subject to adjustment pursuant to
Section 3.04.
 
Section 3.04        Working Capital Adjustments.
 
(a)         Post-Closing Adjustment.
 
(i)        Within sixty (60) Business Days after the Closing Date, Parent shall
prepare and deliver to PCF a statement setting forth its calculation of Closing
Working Capital, which statement shall contain an unaudited balance sheet of the
Company as of the Closing Date (without giving effect to the transactions
contemplated herein), a calculation of Closing Working Capital (the “Closing
Working Capital Statement”) and a certificate of the Chief Financial Officer of
Parent that the Closing Working Capital Statement was prepared in accordance
with GAAP applied using the same accounting methods, practices, principles,
policies and procedures, with consistent classifications, judgments and
valuation and estimation methodologies that were used in the preparation of the
Interim Balance Sheet.
 
(ii)        If the Final Closing Working Capital is equal to or greater than the
Target Working Capital, the Working Capital Credit and the adjusted principal
amount of the Convertible Note shall not be adjusted. If the Final Closing
Working Capital is less than the Target Working Capital, Parent shall set-off
against the adjusted principal amount of the Convertible Note 50% of the amount
of such shortfall (the “Post-Closing Adjustment”).
 
 
13

--------------------------------------------------------------------------------

 
 
(b)         Review.
 
(i)        After receipt of the Closing Working Capital Statement, PCF shall
have thirty (30) Business Days (the “Review Period”) to review the Closing
Working Capital Statement. On or prior to the last day of the Review Period, PCF
may object to the Closing Working Capital Statement by delivering to Parent a
written statement setting forth PCF’s objections in reasonable detail (to the
extent available), indicating each disputed item or amount and the basis for
PCF’s disagreement therewith (to the extent available) (the “Statement of
Objections”). If PCF fails to deliver the Statement of Objections before the
expiration of the Review Period, the Closing Working Capital Statement, the
Closing Working Capital and the Post-Closing Adjustment, as the case may be,
reflected in the Closing Working Capital Statement shall be deemed to have been
accepted by PCF. If PCF delivers the Statement of Objections before the
expiration of the Review Period, Parent and PCF shall negotiate in good faith to
resolve such objections within thirty (30) Business Days after the delivery of
the Statement of Objections (the “Resolution Period”), and, if the same are so
resolved within the Resolution Period, the Post-Closing Adjustment, the Closing
Working Capital and the Closing Working Capital Statement, as agreed to in
writing by Parent and PCF, shall be final and binding.
 
(ii)        If PCF and Parent fail to reach an agreement with respect to all of
the matters set forth in the Statement of Objections before the expiration of
the Resolution Period, then any amounts remaining in dispute (“Disputed
Amounts”) shall be submitted for resolution to the office of an impartial
regionally recognized firm of independent certified public accountants, other
than PCF’s accountants or Parent’s accountants, appointed by mutual agreement of
Parent and PCF (the “Independent Accountants”) who, acting as experts and not
arbitrators, shall resolve the Disputed Amounts only and make any adjustments to
the Closing Working Capital, the Post-Closing Adjustment, as the case may be,
and the Closing Working Capital Statement. The Independent Accountants shall
only decide the specific items under dispute by the parties and their decision
for each Disputed Amount must be within the range of values assigned to each
such item in the Closing Working Capital Statement and the Statement of
Objections, respectively.
 
(iii)        Parent and PCF shall each pay fifty percent (50%) of the fees and
expenses of the Independent Accountants.
 
(iv)        The Independent Accountants shall make a determination as soon as
practicable within thirty (30) Business Days (or such other time as the parties
hereto shall agree in writing) after their engagement, and their resolution of
the Disputed Amounts and their adjustments to the Closing Working Capital
Statement, the Closing Working Capital and/or the Post-Closing Adjustment shall
be conclusive and binding upon the parties hereto.
 
 
14

--------------------------------------------------------------------------------

 
 
(v)        During the period of time from and after PCF’s receipt of the Closing
Working Capital Statement through the final determination of the Closing Working
Capital pursuant to this Section 3.04(b), Parent shall afford, and shall cause
the Surviving Corporation and its Subsidiaries to make reasonably available, to
PCF and any accountants, counsel or financial advisers retained by PCF in
connection with the review of the Closing Working Capital Statement and the
Closing Working Capital in accordance with this Section 3.04, upon reasonable
advance notice and, in the case of on-site access, during normal business hours,
to the properties, books, contracts, personnel and records of the Surviving
Corporation and its Subsidiaries (including the work papers of the Surviving
Corporation’s accountants, subject to the prior consent of such accountants (if
required)) reasonably relevant to the review of the Closing Working Capital
Statement and the Closing Working Capital in accordance with this Section 3.04.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in the Disclosure Schedule (it being understood that (i) the
Disclosure Schedule is qualified in its entirety by reference to specific
provisions of this Agreement and does not constitute, and shall not be deemed as
constituting, representations, warranties, or covenants of the Company or PCF,
(ii) any fact or item which is disclosed on any schedule or section of the
Disclosure Schedule shall be deemed disclosed with respect to all other
schedules and sections and any representations, warranties, covenants and/or
agreements of the Company and/or PCF where the applicability of such information
to such other schedules, sections, representations, warranties, covenants and/or
agreements is reasonably apparent on its face, notwithstanding the omission of a
reference or cross-reference thereto, (iii) the mere inclusion of an item in the
Disclosure Schedule as an exception to a representation or warranty shall not be
deemed an admission or representation that such item represents an exception or
a material fact, event or circumstance or an admission of any liability or
obligation of the Company or PCF to any third party or shall confer or give to
any third party any remedy, claim, liability, reimbursement, cause of action or
other right or that such item has or would reasonably be expected to have a
Company Material Adverse Effect, and (iv) matters disclosed in the Disclosure
Schedule are not necessarily limited to matters required by this Agreement to be
disclosed in the Disclosure Schedule), the Company represents and warrants to
Parent that the statements contained in this Article IV are true and correct as
of the date hereof and as of the Closing Date (except for representations and
warranties that are expressly made as of an earlier date, which are only made as
of such earlier date):
 
Section 4.01        Accuracy of Representations and Warranties in Unit Purchase
Agreement.  PCF has delivered or made available to Parent, a true and correct
copy of the Unit Purchase Agreement and the Unit Purchase Agreement Disclosure
Schedule. Subject to the disclosures set forth in the Unit Purchase Agreement
Disclosure Schedule, to the Knowledge of the Company, the representations and
warranties of DivX LLC and Rovi Corporation set forth in Article III of the Unit
Purchase Agreement were true and correct in all material respects as of March
28, 2014 (except to the extent expressly made as of an earlier date, in which
case such statements were, to the Knowledge of the Company and subject to the
disclosures set forth in the Unit Purchase Agreement Disclosure Schedule, true
and correct in all material respects as of such earlier date).  Notwithstanding
anything to the contrary in this Agreement, for purposes of this Section 4.01,
“Knowledge of the Company” shall mean the actual knowledge of James Hale and
Richard Campbell, without any requirement for due inquiry or investigation.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 4.02        Organization, Authority and Qualification of the Company.
The Company is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has full corporate power
and authority to own, operate or lease the properties and assets now owned,
operated or leased by it and to carry on its business as it is currently
conducted and has been conducted since April 1, 2014. The execution and delivery
by the Company of this Agreement, the performance by the Company of its
obligations hereunder and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on the part
of the Company (other than the Company Stockholder Approval).  This Agreement
has been duly executed and delivered by the Company, and (assuming due
authorization, execution and delivery by Parent, Merger Sub and Acquisition Sub)
this Agreement constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to the availability of the equitable remedies of specific performance or
injunctive relief (the “Bankruptcy and Equity Exception”).  Section 4.02 of the
Disclosure Schedule sets forth each jurisdiction in which the Company is
licensed or qualified to do business, and the Company is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business as
currently conducted makes such licensing or qualification necessary, except
where the failure to be so licensed, qualified or in good standing, would not
reasonably be expected to have a Company Material Adverse Effect.
 
Section 4.03        Capitalization.
 
(a)        The Company has an authorized capitalization consisting of (i)
100,000,000 shares of Company Common Stock, of which amount 90,000,000 shares
are issued and outstanding and (ii) 9,000,000 shares of Company Preferred Stock,
of which 9,000,000 shares are issued and outstanding.  All of the issued and
outstanding shares of Capital Stock are owned by PCF free and clear of all
Encumbrances.  All the issued and outstanding shares of Capital Stock have been
duly authorized and validly issued, are fully paid and non-assessable and have
not been issued in violation of any preemptive or similar rights of any Person.
 
(b)        Except for this Agreement and the Options, there are no stock
appreciation rights, options, warrants, calls, rights, commitments, conversion
privileges or preemptive or other rights or Contracts outstanding to purchase or
otherwise acquire any Capital Stock or any securities or debt convertible into
or exchangeable for Capital Stock or obligating the Company to grant, extend or
enter into any such option, warrant, call, right, commitment, conversion
privilege or preemptive or other right or Contract. There are no voting
agreements, rights of first refusal, preemptive rights, co-sale rights or other
restrictions applicable to the Capital Stock.
 
 
16

--------------------------------------------------------------------------------

 


Section 4.04        Subsidiaries.
 
(a)        Assuming the accuracy and completeness of Sections 3.2 and 3.3(c) of
the Unit Purchase Agreement Disclosure Schedule and assuming the accuracy and
completeness of the representations and warranties set forth in Sections 3.1,
3.2 and 3.3 of the Unit Purchase Agreement, Section 4.04(a) of the Disclosure
Schedule sets forth each Subsidiary of the Company, a list of the number and
type of equity securities held by the Company or DivX LLC in each Subsidiary,
the percentage of all outstanding equity interests for such Subsidiary
represented by the securities held by the Company or DivX LLC and a summary of
all outstanding options or similar arrangements to acquire equity securities of
such Subsidiaries.  Assuming the accuracy and completeness of the
representations and warranties set forth in Sections 3.1 and 3.2 of the Unit
Purchase Agreement, each such Subsidiary is an entity duly formed or organized,
validly existing and in good standing under and by virtue of the Laws of the
jurisdiction of its formation or organization set forth by its name on Section
4.04(a) of the Disclosure Schedule. Assuming the accuracy and completeness of
the representations and warranties set forth in Sections 3.1 and 3.2 of the Unit
Purchase Agreement, each Subsidiary has all requisite corporate, limited
liability or similar power and authority to own and operate its properties and
assets and to carry on its business as presently conducted. Since April 1, 2014,
no Subsidiary has qualified to do business as a foreign entity in any
jurisdiction, except as set forth by its name on Section 4.04(a) of the
Disclosure Schedule, and, assuming the accuracy and completeness of the
representations and warranties set forth in Sections 3.1 and 3.2 of the Unit
Purchase Agreement, there is no other jurisdiction in which the character of the
property owned or leased by any Subsidiary or the nature of its activities make
qualification of such Subsidiary in any such jurisdiction necessary, except
where the failure to be so qualified would not reasonably be expected to have a
Company Material Adverse Effect. Since April 1, 2014, no Subsidiary has taken
any action, adopted any plan, or made any agreement or commitment in respect of
any merger, consolidation, sale of all or substantially all of its assets,
reorganization, recapitalization, dissolution or liquidation.
 
(b)        Except as set forth on Section 3.3(c) of the Unit Purchase Agreement
Disclosure Schedule and assuming the accuracy and completeness thereof and
assuming the accuracy and completeness of the representations and warranties set
forth in Sections 3.1, 3.2 and 3.3 of the Unit Purchase Agreement, there are no
options, warrants, calls, rights, commitments, conversion privileges or
preemptive or other rights or Contracts outstanding to purchase or otherwise
acquire any interest of any Subsidiary or any securities or debt convertible
into or exchangeable for interest of any Subsidiary or obligating any Subsidiary
to grant, extend or enter into any such option, warrant, call, right,
commitment, conversion privilege or preemptive or other right or Contract.
Assuming the accuracy and completeness of the representations and warranties set
forth in Section 3.3 of the Unit Purchase Agreement, there are no voting
agreements, rights of first refusal, preemptive rights, co-sale rights or other
restrictions applicable to the voting of shares of capital stock of any such
Subsidiary.
 
Section 4.05        No Conflicts; Consents.
 
(a)        The execution, delivery and performance by the Company of this
Agreement and the consummation of the transaction contemplated hereby by the
Company does not and will not require any consent, approval, authorization or
permit of, action by, filing with or notification to any Governmental Authority
other than the consents and/or notices set forth on Section 4.05(a) of the
Disclosure Schedule (the “Company Specified Approvals”), and other than any
consent, approval, authorization, permit, action, filing or notification the
failure of which to make or obtain would not (A) have a material impact on the
Company or the collection of assets of the Company and its Subsidiaries (which
collection of such assets taken as a whole), or (B) prevent or materially delay
the consummation of the transaction contemplated by the Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)        Assuming receipt of or compliance with the Company Specified
Approvals and the Company Stockholder Approval and the accuracy and completeness
of the representations and warranties set forth in Section 3.4 of the Unit
Purchase Agreement, except as set forth on Section 4.05(b) of the Disclosure
Schedule, the execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transaction contemplated
hereby do not and will not (i) contravene or conflict with the organizational or
governing documents of the Company or any of its Subsidiaries, (ii) contravene
or conflict with or constitute a violation in any material respect, of any
provision of any Law binding upon or applicable to the Company or any of its
Subsidiaries or any of their respective properties or assets, or (iii) result in
any violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to the loss of a benefit under, any loan, guarantee of
indebtedness or credit agreement, note, bond, mortgage, indenture or Material
Contract binding upon the Company or any of its Subsidiaries or result in the
creation of any Encumbrance (other than Permitted Encumbrances) upon any of the
properties or assets of the Company or any of its Subsidiaries.
 
Section 4.06        Financial Statements.  Section 4.06 of the Disclosure
Schedule contains true, correct and complete copies of the Company’s unaudited
balance sheet as at November 30, 2014 and the related unaudited statements of
income and retained earnings and cash flow for the eight-month period then ended
(the “Interim Financial Statements”). The Interim Financial Statements are based
on the books and records of the Company for the eight-month period ended
November 30, 2014, and, assuming the accuracy and completeness of the Prior
Financial Statements fairly present in all material respects the financial
condition of the Company as of November 30, 2014 and the results of the
operations of the Company for the eight-month period then ended, except that
they do not include (i) stock compensation expense (including the related
payroll taxes), amortization of intangible assets, transaction, transition and
integration costs, restructuring and asset impairment charges, foreign currency
gains and losses, income tax accounting, or purchase accounting adjustments
related to the Company’s acquisition of DivX LLC and its Subsidiaries
(including, without limitation, in respect of revenues, expenses, deferred
revenues and intangible assets) (the items referred to in this clause (i) shall
be referred to herein collectively as the “Excluded Items”), (ii) footnotes or
(iii) normal and recurring year-end adjustments, none of which year-end
adjustments (other than with respect to any Excluded Items) will be material.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 4.07        Undisclosed Liabilities.  Except as set forth in Section
4.07 of the Disclosure Schedule, the Company and its Subsidiaries (taken as a
whole) do not have any liabilities, obligations or commitments of any nature,
whether or not accrued, contingent or otherwise, that would exceed $100,000
individually or $500,000 in the aggregate except (a) as reflected or reserved
against in the Interim Balance Sheet, (b) for liabilities and obligations
incurred in connection with or contemplated or permitted by this Agreement, (c)
for liabilities, obligations and commitments incurred in the ordinary course of
business since the Interim Balance Sheet Date, (d) liabilities, obligations and
commitments incurred or existing on or prior to March 31, 2014, (e) for
liabilities, obligations and commitments which have been discharged or paid in
full, (f) for liabilities, obligations and commitments (other than in respect of
any breach of Contract, tort or violation of applicable Law occurring after
March 31, 2014) relating to the performance of (i) any Material Contract or (ii)
any other Contract not required to be listed as a Material Contract to which the
Company or any of its Subsidiaries is a party to, or is bound by, and (g) for
fees, costs and expenses of professional advisors (including investment bankers,
attorneys and accountants) retained by the Company in connection with the
transactions contemplated by this Agreement and other fees, costs and expenses
allocated to the Company pursuant to this Agreement.
 
Section 4.08        Absence of Certain Changes, Events and Conditions. Except as
set forth in Section 4.08 of the Disclosure Schedule, between the Interim
Balance Sheet Date and the date of this Agreement, other than in the ordinary
course of business consistent with past practice, there has not been, with
respect to the Company or any of its Subsidiaries, any:
 
(a)        event, occurrence or development that has had, or would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect;
 
(b)        amendment of the Organizational Documents of the Company or any of
its Subsidiaries;
 
(c)        split, combination or reclassification of any equity interest in the
Company or any of its Subsidiaries;
 
(d)        issuance, sale or other disposition of, or creation of any
Encumbrance on, any equity interest of the Company or any of its Subsidiaries,
or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any equity interest in the
Company or any of its Subsidiaries;
 
(e)        declaration or payment of any distributions on or in respect of any
Capital Stock in the Company or redemption, purchase or acquisition of any of
the Company’s outstanding Capital Stock;
 
(f)         material change in any method of accounting or accounting practice
of the Company or any of its Subsidiaries, except as required by GAAP or as
disclosed in the notes to the Interim Financial Statements;
 
(g)        material change in the Company’s or any of its Subsidiaries’ cash
management practices and its policies, practices and procedures with respect to
collection of accounts receivable, establishment of reserves for uncollectible
accounts, accrual of accounts receivable, inventory control, prepayment of
expenses, payment of trade accounts payable, accrual of other expenses, deferral
of revenue and acceptance of customer deposits;
 
 
19

--------------------------------------------------------------------------------

 
 
(h)        entry into any Contract that would constitute a Material Contract;
 
(i)         incurrence, assumption or guarantee of any indebtedness for borrowed
money except unsecured current obligations and liabilities incurred in the
ordinary course of business consistent with past practice;
 
(j)         transfer, assignment, sale or other disposition of any of the assets
shown or reflected in the Interim Balance Sheet or cancellation of any debts or
entitlements;
 
(k)        transfer, assignment or grant of any license or sublicense of any
material rights under or with respect to any Company IP, other than
non-exclusive licenses or sublicenses granted in the ordinary course of
business;
 
(l)         material damage, destruction or loss (whether or not covered by
insurance) to any of its tangible property;
 
(m)        any capital investment in, or any loan to, any other Person other
than any Subsidiary of the Company;
 
(n)        acceleration, termination of or material modification to or
cancellation of any Material Contract;
 
(o)        any capital expenditures in excess of $100,000 individually or
$200,000 in the aggregate;
 
(p)        imposition of any Encumbrance upon any of the Company’s or any of its
Subsidiaries’ material properties or assets, tangible or intangible;
 
(q)        (i) grant of any bonuses, whether monetary or otherwise, or increase
in any wages, salary, severance, pension or other compensation or benefits in
respect of its employees, officers, managers, independent contractors or
consultants, other than as provided for in any written agreements or required by
applicable Law, (ii) change in the terms of employment for any employee or any
termination of any employees for which the aggregate severance costs and
expenses exceed $75,000, or (iii) action to accelerate the vesting or payment of
any compensation or benefit for any employee, officer, director, independent
contractor or consultant;
 
(r)        adoption, material modification or termination of any: (i)
employment, severance, retention or other agreement with any current or former
employee, officer, director, independent contractor or consultant, (ii) Benefit
Plan or (iii) collective bargaining or other agreement with a labor union, in
each case whether written or oral;
 
(s)        any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any stockholder, director, officer or employee (excluding any
expense advances in the ordinary course);
 
(t)         entry into a new material line of business or abandonment or
discontinuance of existing material lines of business;
 
 
20

--------------------------------------------------------------------------------

 
 
(u)        adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;
 
(v)        purchase, lease or other acquisition of the right to own, use or
lease any property or assets for an amount in excess of $50,000, individually
(in the case of a lease, per annum) or $100,000 in the aggregate (in the case of
a lease, for the entire term of the lease, not including any option term),
except for purchases of inventory or supplies in the ordinary course of business
consistent with past practice;
 
(w)        acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets, stock or other equity of, or by any other
manner, any business or any Person or any division thereof;
 
(x)        action by the Company to make, change or rescind any Tax election,
amend any Tax Return or take any position on any Tax Return, take any action,
omit to take any action or enter into any other transaction that would have the
effect of increasing the Tax liability or reducing any Tax asset of the Company
in respect of any Post-Closing Tax Period; or
 
(y)        enter into any Contract to do any of the foregoing.
 
Section 4.09        Material Contracts.
 
(a)        Section 4.09(a) of the Disclosure Schedule sets forth all currently
active: (i) joint venture, partnership or similar Contracts entered into since
April 1, 2014 to which the Company or any of its Subsidiaries is a party or to
which any of the Company’s or any of its Subsidiaries’ assets are subject to or
bound; (ii) indemnification, employment, consulting or other Contract entered
into since April 1, 2014 with any executive officer of the Company or any of its
Subsidiaries other than those Contracts entered into since April 1, 2014 that
are terminable by the Company or any of its Subsidiaries on no more than thirty
(30) days’ notice without liability or financial obligation to the Company or
any such Subsidiary; (iii) any mortgages, indentures, guarantees, loans or
credit agreements, security agreements or promissory notes relating to the
borrowing of money, extension of credit or other indebtedness for borrowed money
by the Company or any of its Subsidiaries, in each case for more than $50,000
individually or $250,000 in the aggregate, entered into since April 1, 2014;
(iv) any Contract entered into since April 1, 2014 pursuant to which the Company
or any of its Subsidiaries received or paid in excess of $187,500 during the
eight (8) months ended on November 30, 2014; (v) any Contract entered into since
April 1, 2014 under which the Company or any of its Subsidiaries is the lessee
or sublessee of, or holds or operates any real property or any personal property
requiring payments of at least $250,000 during any twelve (12) month period;
(vi) any Contract entered into since April 1, 2014 granting most favored
customer pricing, exclusive sales, distribution, marketing, or other material
exclusive rights, rights of first refusal or rights of first negotiation with
respect to the software products of the Company or its Subsidiaries; (vii) any
Contract entered into since April 1, 2014 required to be listed under Section
4.12(c)(i) or 4.12(c)(ii) of the Disclosure Schedule; and (viii) any Contract
listed on Section 3.10(a) of the Unit Purchase Agreement Disclosure Schedule
(collectively, the “Material Contracts”).
 
 
21

--------------------------------------------------------------------------------

 
 
(b)        Assuming the accuracy and completeness of the representations and
warranties in Section 3.10 of the Unit Purchase Agreement, neither the Company
nor any Subsidiary of the Company is in material breach of or default under the
terms of any Material Contract and, to the Knowledge of the Company, no other
party to any Material Contract is in material breach of or default under the
terms of any Material Contract. Except for the Bankruptcy and Equity Exception,
each Material Contract is a valid and binding obligation of the Company or the
Subsidiary of the Company which is party thereto (and to the Knowledge of the
Company, each other party thereto), and is in full force and effect.
 
Section 4.10        Title to Assets; Real Property.  Section 4.10 of the
Disclosure Schedule lists all of the Real Property owned or leased by the
Company or any of its Subsidiaries. PCF has heretofore made available to Parent
true and complete copies of all material deeds of trust, leases, subleases or
licenses relating to all Real Property owned, leased, subleased or licensed by
the Company or any of its Subsidiaries. The Company or a Subsidiary of the
Company owns and has valid title to all of its owned Real Property and has valid
leasehold interests in all of its leased real properties, free and clear of all
Encumbrances (except for Permitted Encumbrances and all other title exceptions,
changes, defects, easements, restrictions, encumbrances and other matters,
whether or not of record, which do not materially affect the continued use of
the applicable real property for the purposes for which such real property is
currently being used by the Company or a Subsidiary of the Company). The use and
operation of the Real Property in the conduct of the Company’s business do not
violate in any material respect any Law, covenant, condition, restriction,
easement, license, permit or agreement. To the Knowledge of the Company, there
are no Actions pending or threatened against or affecting the Real Property or
any portion thereof or interest therein in the nature or in lieu of condemnation
or eminent domain proceedings.
 
Section 4.11        Condition And Sufficiency of Assets. Except as set forth on
Section 4.11 of the Disclosure Schedule, the assets of the Company and its
Subsidiaries constitute all of the assets necessary and sufficient to conduct
the business of the Company after the Closing in the same manner conducted by
the Company as of the date hereof. The Company and its Subsidiaries have good
and marketable title to, free and clear of all Encumbrances (other than
Permitted Encumbrances), or a valid leasehold interest in, such assets (other
than Intellectual Property, which shall be governed solely by Section 4.12).
 
Section 4.12        Intellectual Property.  The representations and warranties
given in this Section 4.12 assume in their entirety the accuracy and
completeness of the representations and warranties set forth in Section 3.11 of
the Unit Purchase Agreement and the related sections of the Unit Purchase
Agreement Disclosure Schedule.
 
(a)        The Company or a Subsidiary of the Company exclusively owns all
right, title, and interest in and to the Company IP free and clear of any
Encumbrances (other than the Permitted Encumbrances). Either the Company or a
Subsidiary of the Company owns, or is licensed or otherwise possesses legally
enforceable rights to use, all Intellectual Property (as defined below) that is
material to the business of the Company.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)        There are no pending or, to the Knowledge of the Company, threatened,
claims by any Person alleging that the Company or any of its Subsidiaries or any
Product infringes, misappropriates or otherwise violates the Intellectual
Property of any Person. Since April 1, 2014, the conduct of the business of the
Company, including licensing of any Product, has not (directly or indirectly)
infringed, misappropriated, or otherwise violated any Intellectual Property of
any Person, in any material respect. Any Intellectual Property of third parties
that is material to the business of the Company is used only pursuant to valid
and effective license agreements. To the Knowledge of the Company, since April
1, 2014, no Person has infringed, misappropriated, or otherwise violated, and no
Person is currently infringing, misappropriating, or otherwise violating, any
Company IP. For purposes of this Agreement, “Intellectual Property” shall mean
all intellectual property, including without limitation, all (i) patents,
inventions (whether or not patentable), trademarks, service marks, trade names,
Internet domain names, copyrights, designs and trade secrets, (ii) applications
for and registrations of such patents, trademarks, service marks, trade names,
domain names, copyrights and designs (“Registered IP”), (iii) lists (including
customer lists), proprietary information, processes, formulae, methods,
schematics, technology, and know-how, (iv) computer software, including, but not
limited to, object code, source code, and related documentation, data and
databases, and all copyrights therein.
 
(c)        The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated by this Agreement
will not (A) result in the breach of, or create in any third party the right to
terminate or modify, or result in the payment of any additional fees under, any
material Intellectual Property licenses of the Company or any Subsidiary, (B)
result in a loss of, or Encumbrance on, any Company IP, (C) result in the
release, disclosure, or delivery of any Company IP, including but not limited to
any source code for a Product by or to any escrow agent or other Person, or (D)
result in the grant, assignment, or transfer to any other Person of any license
or other right or interest under, to, or in any of the Company IP. Section
4.12(c)(i) of the Disclosure Schedule accurately identifies each Material
Contract entered into since April 1, 2014 pursuant to which Intellectual
Property is licensed to the Company or its Subsidiary (other than any
non-customized software that is licensed in object code form pursuant to a
non-exclusive, internal use software license on standard terms for less than
$50,000). Section 4.12(c)(ii) of the Disclosure Schedule accurately identifies
each Material Contract entered into since April 1, 2014 pursuant to which any
Person has been granted any license under, or otherwise has received or acquired
any right in, any Company IP (other than non-exclusive software licenses granted
to end user customers in the ordinary course of business pursuant to the
Company’s standard form of end user license agreement).
 
(d)        Section 4.12(d) of the Disclosure Schedule accurately identifies each
item of Registered IP in which the Company has or purports to have an ownership
interest of any nature. To the Knowledge of the Company, all Registered IP
included in the Company IP are valid, enforceable, and in good standing.
 
(e)        The Company takes commercially reasonable steps to protect and
preserve its rights in any material Intellectual Property of the Company and its
Subsidiaries (including executing confidentiality and intellectual property
assignment agreements containing assignments of Intellectual Property to the
Company and confidentiality provisions protecting the Company IP) with current
executive officers and current employees and contractors that have a material
role in the development of or has access to the Company’s products, including
software, and Intellectual Property of the Company and its Subsidiaries). To the
Knowledge of the Company, no prior or current employee or officer or any prior
or current consultant or contractor of the Company or any of its Subsidiaries
has asserted since April 1, 2014 or has any ownership in any Intellectual
Property used by the Company or its Subsidiaries in the operation of their
respective businesses (except for development agreements entered into with
consultants and contractors in the ordinary course of business where the Company
or any of its Subsidiaries was provided a license including terms sufficient to
conduct the business of the Company or any of its Subsidiaries as needed by such
consultants or contractors).
 
 
23

--------------------------------------------------------------------------------

 
 
(f)         Neither the Company nor any of its Subsidiaries has licensed since
April 1, 2014 any of the Intellectual Property owned by the Company and its
Subsidiaries to any third party on an exclusive basis, nor has the Company or
any of its Subsidiaries entered into any Contract since April 1, 2014 limiting
its ability to exploit fully any of such Intellectual Property, including
software, except for any such Contract where such Intellectual Property is
licensed on a non-exclusive basis in the ordinary course of business.
 
(g)        Except as set forth on Section 4.12(g) of the Disclosure Schedule, to
the Knowledge of the Company, no Open Source Software is embedded, integrated or
incorporated into, bundled or distributed with, linking with or to, or otherwise
made available with, any Product or any other software marketed, distributed,
licensed, or sold by the Company or its Subsidiary (“Company Software”), whether
such Company Software is distributed or provided on a software-as-a-service,
web-based application, or other service basis.
 
Section 4.13        Accounts Receivable. The accounts receivable reflected on
the Interim Balance Sheet which arose after March 31, 2014 and the accounts
receivable arising after the Interim Balance Sheet Date and prior to the date of
this Agreement (a) have arisen from bona fide transactions entered into by the
Company involving the sale of goods or the rendering of services in the ordinary
course of business consistent with past practice; (b) constitute only valid
claims of the Company not subject to valid claims of set-off or other defenses
or counterclaims other than normal cash discounts accrued in the ordinary course
of business consistent with past practice; and (c) the accounts receivable in
respect of the LG fourth quarter site license in the amount of $2,750,000 (the
“Specified LG Receivable”) and the accounts receivable in respect of the Samsung
fourth quarter site license in the amount of $2,325,000 (the “Specified Samsung
Receivable”, and together with the Specified LG Receivable, the “Specified
Receivables”), are as of the date hereof (and expressly disregarding any action
or omission on the part of Parent or the Surviving Corporation occurring after
the date hereof), collectible in full within one hundred twenty (120) days after
the date of this Agreement.  Except as set forth on Section 4.13 of the
Disclosure Schedule, the reserve for bad debts shown on the Interim Balance
Sheet or, with respect to accounts receivable arising after the Interim Balance
Sheet Date and prior to the date of this Agreement, on the accounting records of
the Company have been determined in accordance with GAAP, consistently applied,
subject to normal year-end adjustments and the absence of disclosures normally
made in footnotes.  Notwithstanding anything to the contrary contained in this
Agreement, the Company makes no representation or warranty regarding the
Specified Tax Refund Receivable.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 4.14        Insurance.  Section 4.14 of the Disclosure Schedule sets
forth a true and complete list of all current policies or binders of fire
liability, commercial general liability, product liability, umbrella liability,
real and personal property, workers’ compensation, vehicular, directors’ and
officers’ liability, employment practices liability, fiduciary liability and
other casualty and property insurance maintained by PCF or its Affiliates
(including the Company and its Subsidiaries) and relating to the assets,
business, operations, employees, officers and managers of the Company or any of
its Subsidiaries (collectively, the “Insurance Policies”) and true and complete
copies of such Insurance Policies have been made available to Parent. Such
Insurance Policies are in full force and effect and shall remain in full force
and effect following the consummation of the transactions contemplated by this
Agreement. Since April 1, 2014, neither PCF, the Company nor any of its
Subsidiaries has received any written notice of cancellation of, premium
increase with respect to, or alteration of coverage under, any of such Insurance
Policies. All premiums due on such Insurance Policies since April 1, 2014 have
been paid in accordance with the payment terms of each Insurance Policy. Except
as set forth in Section 4.14 of the Disclosure Schedule, there are no claims
related to the business of the Company pending under any such Insurance Policies
as to which coverage has been questioned, denied or disputed or in respect of
which there is an outstanding reservation of rights. Neither the Company nor any
of its Subsidiaries is in default under, or has otherwise failed to comply with,
in any material respect, the terms of any such Insurance Policy.
 
Section 4.15        Legal Proceedings; Governmental Orders. Subject to the
accuracy and completeness of Section 3.5 of the Unit Purchase Agreement, except
as set forth on Section 4.15 of the Disclosure Schedule, there is no (a) Action
pending or, to the Company’s Knowledge, threatened against or by the Company
affecting any of its properties or assets (or by or against PCF or any Affiliate
thereof and relating to the Company and its Subsidiaries), (b) outstanding
judgment, order, decree, award, stipulation or injunction of any Governmental
Authority against the Company which seeks to or is reasonably likely to have the
effect of preventing the Company from consummating the transaction contemplated
by this Agreement, or (c) Action, by or before any Governmental Authority or
arbitrator or any appeal from any of the foregoing pending, or to the Knowledge
of the Company, threatened, against the Company which, if resolved adversely to
the Company would be reasonably likely to have a Company Material Adverse Effect
or impair the Company’s ability to consummate the transactions contemplated by
this Agreement.
 
Section 4.16        Compliance with Laws; Permits.
 
(a)        Assuming the accuracy and completeness of the representations and
warranties in Section 3.12 of the Unit Purchase Agreement, the Company is not,
and has not been at any time since April 1, 2014, in violation of or in default,
in any material respect, under any applicable Law by which the Company or its
Subsidiaries or any of the Company’s or any of its Subsidiaries’ assets are
bound or affected. To the Knowledge of the Company, since April 1, 2014, neither
PCF, the Company, any of its Affiliates, nor any other Person (for or on behalf
of the Company or any Affiliate) has, directly or indirectly, (a) made,
received, or offered to make or receive, any payment which was not legal to
make, to receive, or to offer; (b) made an illegal political contribution; or
(c) engaged in any conduct constituting a violation of the Foreign Corrupt
Practices Act of 1977.
 
 
25

--------------------------------------------------------------------------------

 
 
(b)        All material Permits required for the Company and any of its
Subsidiaries to conduct its business have been obtained by it and are valid and
in full force and effect. All fees and charges with respect to such Permits as
of the date hereof have been paid in full. Section 4.16(b) of the Disclosure
Schedule lists all current material Permits issued to the Company and its
Subsidiaries, including the names of such Permits and their respective dates of
issuance and expiration. Since April 1, 2014, no event has occurred that, with
or without notice or lapse of time or both, would reasonably be expected to
result in the revocation, suspension, lapse or limitation of any Permit set
forth in Section 4.16(b) of the Disclosure Schedule.
 
Section 4.17        Employee Benefit Matters.  The representations and
warranties given in this Section 4.17 assume in their entirety the accuracy and
completeness of the representations and warranties set forth in Section 3.14 of
the Unit Purchase Agreement and the related sections of the Unit Purchase
Agreement Disclosure Schedule.
 
(a)        Section 4.17(a) of the Disclosure Schedule contains a true and
complete list of each pension, benefit, retirement, compensation,
profit-sharing, deferred compensation, incentive, performance award, phantom
equity or other equity, change in control, retention, severance, vacation, paid
time off, fringe-benefit and other similar agreement, plan, policy, program or
arrangement, in each case whether or not reduced to writing and whether funded
or unfunded, including each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, whether or not tax-qualified and whether or not subject
to ERISA, which is or after March 31, 2014 has been maintained, sponsored,
contributed to, or required to be contributed to by the Company or any of its
Subsidiaries for the benefit of any current or former employee, officer, or
director of the Company or any of its Subsidiaries or any spouse or dependent of
such individual, or under which the Company or any of its Subsidiaries has or
may have any liability after March 31, 2014 (excluding any liability incurred on
prior to April 1, 2014), contingent or otherwise (as listed on Section 4.17(a)
of the Disclosure Schedule, each, a “Benefit Plan”).
 
(b)        With respect to each Benefit Plan, PCF has made available to Parent
complete copies of each of the following: (i) where the Benefit Plan has been
reduced to writing, the plan document together with all amendments; (ii) where
the Benefit Plan has not been reduced to writing, a written summary of all
material plan terms; (iii) where applicable, copies of any trust agreements or
other funding arrangements, custodial agreements, insurance policies and
contracts, administration agreements and similar agreements, and investment
management or investment advisory agreements; (iv) copies of any summary plan
descriptions, summaries of material modifications relating to any Benefit Plan;
(v) in the case of any Benefit Plan that is intended to be qualified under
Section 401(a) of the Code, a copy of the most recent determination, opinion or
advisory letter from the Internal Revenue Service; and (vi) in the case of any
Benefit Plan for which a Form 5500 is required to be filed, a copy of the most
recently filed Form 5500, with schedules attached.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)        Except as set forth in Section 4.17(c) of the Disclosure Schedule,
each Benefit Plan (other than any multi-employer plan within the meaning of
Section 3(37) of ERISA (each a “Multi-employer Plan”) that has been established,
administered or maintained after March 18, 2011 has been done so in accordance
with its terms and in compliance with all applicable Laws (including ERISA and
the Code). Each Benefit Plan that is intended to be qualified under Section
401(a) of the Code (a “Qualified Benefit Plan”) has received a favorable
determination letter from the Internal Revenue Service, or with respect to a
prototype plan, can rely on an opinion letter from the Internal Revenue Service
to the prototype plan sponsor, to the effect that the form of such Qualified
Benefit Plan is so qualified under Section 401(a) of the Code, and to the
Company’s Knowledge nothing has occurred after March 31, 2014 that would
reasonably be expected to cause the revocation of such determination letter from
the Internal Revenue Service or the unavailability of reliance on such opinion
letter from the Internal Revenue Service, as applicable, nor has such revocation
or unavailability been threatened. Nothing has occurred after March 31, 2014
with respect to any Benefit Plan that has subjected or would reasonably be
expected to subject the Company to a material penalty under Section 502(i) of
ERISA or to a material tax or penalty under Section 4975 of the Code. Except as
set forth in Section 4.17(c) of the Disclosure Schedule, all benefits,
contributions and premiums relating to each Benefit Plan due after March 31,
2014 have been timely paid in accordance with the terms of such Benefit Plan and
all applicable Laws, and all benefits accrued after March 31, 2014 under any
unfunded Benefit Plan have been paid or adequately reflected on the Company’s
books and records.
 
(d)        With respect to each Benefit Plan (i) no such plan is a
Multi-employer Plan; (ii) no such plan is a “multiple employer plan” within the
meaning of Section 413(c) of the Code or a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA); (iii) no such plan is
subject to the minimum funding standards of Section 302 of ERISA or Section 412
of the Code or Title IV of ERISA.  No act or omission has occurred after March
31, 2014 that would cause the Company or any Subsidiary to incur any liability
under Title IV of ERISA or Code Section 412 as a result of being treated as a
single employer under Code Section 414(b), (c), (m) or (o) with any other Person
(other than the Company or any Company Subsidiary).
 
(e)        Except as set forth in Section 4.17(e) of the Disclosure Schedule and
other than as required under Section 601 et. seq. of ERISA or other applicable
Law, no Benefit Plan currently provides post-termination or retiree welfare
benefits to any individual for any reason, and neither the Company nor any of
its Subsidiaries has any liability to provide post-termination or retiree
welfare benefits to any individual or ever represented, promised or contracted
to any individual that such individual would be provided with post-termination
or retiree welfare benefits (excluding any liability that accrued on or prior to
March 31, 2014).
 
(f)         Except as set forth in Section 4.17(f) of the Disclosure Schedule,
there is no pending or, to Company’s Knowledge, threatened Action relating to a
Benefit Plan (other than routine claims for benefits), and to the Knowledge of
the Company no Benefit Plan has after March 31, 2014 been the subject of an
examination or audit by a Governmental Authority.
 
(g)        Each Benefit Plan that is subject to Section 409A of the Code has
been operated after March 31, 2014 in compliance with such section and all
applicable regulatory guidance (including notices, rulings and proposed and
final regulations).
 
 
27

--------------------------------------------------------------------------------

 
 
(h)        Except as set forth in Section 4.17(h) of the Disclosure Schedule,
neither the execution of this Agreement nor any of the transactions contemplated
by this Agreement will (either alone or upon the occurrence of any additional or
subsequent events): (i) entitle any current or former employee, director or
natural person independent contractor of the Company to severance pay or any
other payment; (ii) accelerate the time of payment, funding or vesting, or
increase the amount of compensation due to any such individual; (iii) increase
the amount payable under or result in any other material obligation pursuant to
any Benefit Plan; or (iv) result in “excess parachute payments” within the
meaning of Section 280G(b) of the Code.
 
Section 4.18        Employment Matters.  The representations and warranties
given in this Section 4.18 assume in their entirety the accuracy and
completeness of the representations and warranties set forth in Section 3.14 of
the Unit Purchase Agreement and the related sections of the Unit Purchase
Agreement Disclosure Schedule.
 
(a)        Except for such matters which would not have a Company Material
Adverse Effect, (i) neither the Company nor any of its Subsidiaries is a party
to, or bound by, any collective bargaining agreement, Contract or other
agreement or understanding with a labor union or labor organization; (ii) there
are no strikes, lockouts, slowdowns or work stoppages in effect or, to the
Knowledge of the Company, threatened with respect to any employees of the
Company or any of its Subsidiaries; and (iii) to the Knowledge of the Company,
there is no union organizing effort pending or threatened against the Company or
any of its Subsidiaries.
 
(b)        The Company is in compliance with all applicable Laws pertaining to
employment and employment practices, including all Laws relating to labor
relations, equal employment opportunities, fair employment practices, employment
discrimination, harassment, retaliation, reasonable accommodation, disability
rights or benefits, immigration, wages, hours, overtime compensation, child
labor, hiring, promotion and termination of employees, working conditions, meal
and break periods, privacy, health and safety, workers’ compensation, leaves of
absence and unemployment insurance, excluding any noncompliance relating to
actions or omissions occurring on or prior to March 31, 2014. All individuals
characterized and treated after March 31, 2014 by the Company as independent
contractors or consultants are properly treated after March 31, 2014 as
independent contractors in all material respects under all applicable employment
and labor Laws. All employees classified after March 31, 2014 as exempt under
the Fair Labor Standards Act and state and local wage and hour laws are properly
classified in all material respects after March 31, 2014. There are no Actions
against the Company pending, or to Company’s Knowledge, threatened to be brought
or filed, by or with any Governmental Authority or arbitrator in connection with
the employment of any current or former employee, consultant or independent
contractor of the Company, including, without limitation, any claim relating to
unfair labor practices, employment discrimination, harassment, retaliation,
equal pay, wage and hours or any other employment related matter arising under
applicable Laws.
 
Section 4.19        Taxes. The representations and warranties given in this
Section 4.19 assume in their entirety the accuracy and completeness of the
representations and warranties set forth in Section 3.6 of the Unit Purchase
Agreement and the related sections of the Unit Purchase Agreement Disclosure
Schedule.  Except as set forth in Section 4.19 of the Disclosure Schedule:
 
 
28

--------------------------------------------------------------------------------

 
 
(a)        All Taxes of the Company and its Subsidiaries due and owing for any
period (or portion thereof) ending on or prior to the Closing Date have been or
will be paid on or before the Closing Date. The Company and its Subsidiaries
have duly and timely filed (or will file prior to the applicable due date) such
returns and reports of Taxes as are required to be filed prior to Closing, and
all such returns and reports are true, correct, and complete in all material
respects. The Company and each of its Subsidiaries have duly and timely withheld
all amounts required to be withheld. Neither the Company nor any of its
Subsidiaries is a party to any Tax allocation or Tax sharing agreement (other
than commercial agreements entered into in the ordinary course of business the
principal purpose of which is unrelated to Taxes) with any person other than the
Company and its Subsidiaries that will impose any obligation for Taxes arising
after the Closing Date. No Subsidiary has ever constituted a “distributing
corporation” or a “controlled corporation” (within the meaning of Section
355(a)(1)(A) of the Code) in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code. There are no Encumbrances for
Taxes on any of the Company’s or its Subsidiaries’ assets other than Permitted
Encumbrances. There are no pending or, to the Knowledge of the Company,
threatened, proceedings with respect to Taxes of the Company or any of its
Subsidiaries, and there are no outstanding waivers or extensions of statutes of
limitations with respect to assessments of Taxes of the Company or any of its
Subsidiaries. No agreement or arrangement regarding compensation of any employee
requires any payments which will result in the disallowance of any Tax deduction
for Parent pursuant to Section 162(m), 404 or 280G of the Code or an excise Tax
to the recipient of such payment pursuant to Section 4999 of the Code. None of
the Company or any Subsidiaries will be required to include any item of income
or gain in, or be required to exclude any item of deduction or loss from, any
period ending after the Closing Date as a result of any (i) change in accounting
method made by the Company or any Subsidiary prior to the Closing, (ii) closing
or similar agreement with any taxing authority entered into by the Company or
any Subsidiary prior to the Closing, (iii) election under Code Section 108(i)
made prior to the Closing, (iv) use of an improper accounting method in a
Pre-Closing Tax Period, (v) installment sale or open transaction made prior to
the Closing, (vi) intercompany transaction or excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any corresponding or
similar provision of state, local, or non-U.S. income Tax Law); or (vii) prepaid
amount received on or prior to the Closing Date. The Company is not a party to,
or bound by, any closing agreement or offer in compromise with any taxing
authority. No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into or issued by any taxing
authority with respect to the Company. The Company has not been a member of an
affiliated, combined, consolidated or unitary Tax group for Tax purposes. The
Company has no liability for Taxes of any Person (other than the Company) under
Treasury Regulations Section 1.1502-6 (or any corresponding provision of state,
local or foreign Law), as transferee or successor, by contract or otherwise. The
Company has never made an election to be treated as an S-corporation for US
federal, state, local or foreign tax purposes.  The Company has not agreed to
make, nor is it required to make, any adjustment under Sections 481(a) or 263A
of the Code or any comparable provision of state, local or foreign Tax Laws by
reason of a change in accounting method or otherwise. The Company has not taken
any action that would defer a liability for Taxes of the Company from any
Pre-Closing Tax Period to any Post-Closing Tax Period.  PCF is not a “foreign
person” as that term is used in Treasury Regulations Section 1.1445-2.  The
Company is not, and has not been, a party to, or a promoter of, a “reportable
transaction” within the meaning of Section 6707A(c)(1) of the Code and Treasury
Regulations Section 1.6011-4(b).  The Company is not aware of any facts or
circumstances that would prevent the Merger and Subsequent Merger, considered
together as a single integrated transaction for federal income tax purposes,
from qualifying as a reorganization within the meaning of Section 368(a) of the
Code.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)        Section 4.19 of the Disclosure Schedule sets forth all foreign
jurisdictions in which the Company files Tax Returns.  The Company has not
entered into a gain recognition agreement pursuant to Treasury Regulations
Section 1.367(a)-9. The Company has not transferred an intangible the transfer
of which would be subject to the rules of Section 367(d) of the Code.
 
(c)        None of the assets of the Company is property that the Company is
required to treat as being owned by any other person pursuant to the so-called
“safe harbor lease” provisions of former Section 168(f)(8) of the Code.
 
(d)        Notwithstanding anything in this Agreement to the contrary, the
representations and warranties set forth in this Section 4.19 shall be the only
representations or warranties in this Agreement with respect to Tax matters.
 
Section 4.20        Brokers.  Except for KPMG Corporate Finance LLC, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
or based upon arrangements made by or on behalf of the Company.
 
Section 4.21        Full Disclosure. No representation or warranty by PCF in
this Article IV, as qualified by the Disclosure Schedule, contains any untrue
statement of a material fact or, to the Knowledge of the Company, omits to state
a material fact necessary to make the statements contained therein, in light of
the circumstances in which they are made, not misleading.
 
Section 4.22        No Representations or Warranties Regarding Periods Prior to
April 1, 2014; Disclaimer of Additional Representations and Warranties.
Notwithstanding anything to the contrary in this Article IV, except as expressly
set forth in Section 4.01, the Company makes no representations or warranties
with respect to any period of time prior to April 1, 2014 (including with
respect to any state of facts, circumstance, act, occurrence, omission which
occurred or existed at any time before April 1, 2014 or any continuation thereof
after March 31, 2014).  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS ARTICLE IV AND ARTICLE V AND IN THE CERTIFICATE DELIVERED PURSUANT TO
SECTION 9.02(d)(v), NONE OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR PCF MAKES,
HAS MADE OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY AND THE COMPANY AND ITS SUBSIDIARIES HEREBY EXPRESSLY
DISCLAIM ANY SUCH OTHER REPRESENTATIONS AND WARRANTIES.  Without limiting the
generality of the foregoing, notwithstanding anything to the contrary in this
Agreement, none of the Company, any of its Subsidiaries or PCF makes, has made
or shall be deemed to make or have made any representation or warranty to the
Parent, Merger Sub, Acquisition Sub or the Surviving Corporation with respect to
(a) the future operating or financial performance of the Company or its
Subsidiaries or any estimates, projections, forecasts, plans, budgets or similar
materials or information relating to the future operating or financial
performance of the Company or its Subsidiaries (including, without limitation,
future revenues, expenses, expenditures or results of operations) heretofore or
hereafter delivered or made available to the Parent, Merger Sub, Acquisition Sub
or the Surviving Corporation or any of their respective agents or
representatives, or (b) except as expressly covered by a representation and
warranty contained in this Article IV, Article V or the certificate delivered
pursuant to Section 9.02(d)(v), any other information or documents (financial or
otherwise) heretofore or hereafter delivered or made available to the Parent,
Merger Sub, Acquisition Sub or the Surviving Corporation or any of their
respective agents or representatives with respect to the Company or its
Subsidiaries.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE V
Representations and Warranties of PCF
 
PCF represents and warrants to Parent that the statements contained in this
Article V are true and correct as of the date hereof and as of the Closing Date:
 
Section 5.01        Organization and Authority of PCF.  PCF is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware. PCF has full limited liability company power
and authority to enter into this Agreement and the Stockholders Agreement, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by PCF
of this Agreement and the Stockholders Agreement, the performance by PCF of its
obligations hereunder and thereunder and the consummation by PCF of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite limited liability company action on the part of PCF.  Each of this
Agreement and the Stockholders Agreement has been duly executed and delivered by
PCF, and (assuming due authorization, execution and delivery by the other
parties thereto) each of this Agreement and the Stockholders Agreement
constitutes a legal, valid and binding obligation of PCF enforceable against PCF
in accordance with its terms, subject to the Bankruptcy and Equity Exception.
 
Section 5.02        No Conflicts; Consents.  The execution, delivery and
performance by PCF of this Agreement and the consummation of the transactions
contemplated hereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the Organizational
Documents of PCF; (b) conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to PCF; or (c) require the
consent, notice or other action by any Person under any Contract to which PCF is
a party. No consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
PCF in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
 
Section 5.03        Legal Proceedings.  There are no Actions pending or, to
PCF’s knowledge, threatened against or by PCF or any Affiliate of PCF that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise to or serve as a basis for any such Action.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 5.04        Brokers. Except for KPMG Corporate Finance LLC, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
or based upon arrangements made by or on behalf of PCF.
 
ARTICLE VI
Representations and Warranties of Parent
 
Parent represents and warrants to PCF that the statements contained in this
Article VI are true and correct as of the date hereof and as of the Closing
Date:
 
Section 6.01        Organization and Authority of Parent, Merger Sub and
Acquisition Sub. Each of Parent, Merger Sub and Acquisition Sub is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware. Each of Parent, Merger Sub and Acquisition Sub has full
corporate power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by each of Parent, Merger Sub and Acquisition Sub of
this Agreement, the Convertible Note and the Stockholders Agreement and the
performance by each of Parent, Merger Sub and Acquisition Sub of its obligations
hereunder and thereunder and the consummation by each of Parent, Merger Sub and
Acquisition Sub of the transactions contemplated hereby and thereby have been
duly authorized by all requisite corporate action on the part of Parent, Merger
Sub and Acquisition Sub. This Agreement, the Convertible Note and the
Stockholders Agreement has been duly executed and delivered by Parent, Merger
Sub and Acquisition Sub, and (assuming due authorization, execution and delivery
by the other Parties) this Agreement constitutes a legal, valid and binding
obligation of Parent, Merger Sub and Acquisition Sub enforceable against Parent
in accordance with its terms, subject to the Bankruptcy and Equity Exception.
 
Section 6.02        No Conflicts; Consents. The execution, delivery and
performance by Parent of this Agreement, the Convertible Note and the
Stockholders Agreement and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the Organizational
Documents of Parent; (b) conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to Parent; or (c) require
the consent, notice or other action by any Person under any Contract to which
Parent is a party.  Except as set forth in Section 6.02 of the Parent Disclosure
Schedule, no consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to Parent in connection with the execution and delivery of this
Agreement, the Convertible Note and the Stockholders Agreement and the
consummation of the transactions contemplated hereby and thereby.
 
Section 6.03        Ownership of Merger Sub and Acquisition Sub; No Prior
Activities.  Merger Sub and Acquisition Sub were formed solely for the purpose
of engaging in the transactions contemplated by this Agreement.  All of the
outstanding capital stock of Merger Sub and Acquisition Sub is, and at the
Effective Time will be, owned directly by Parent.  Except for obligations or
liabilities incurred in connection with its incorporation and the transactions
contemplated by this Agreement, Merger Sub and Acquisition Sub have not, and
prior to the Effective Time will not have, incurred, directly or indirectly
through any Subsidiary or Affiliate, any obligations or liabilities or engaged
in any business activities of any type or kind whatsoever or entered into any
agreements or arrangements with any Person.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 6.04        Investment Purpose. Parent is acquiring the Capital Stock
solely for its own account for investment purposes and not with a view to, or
for offer or sale in connection with, any distribution thereof. Parent
acknowledges that the Capital Stock is not registered under the Securities Act
or any state securities laws, and that the Capital Stock may not be transferred
or sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and subject to state securities
laws and regulations, as applicable.
 
Section 6.05        Legal Proceedings. There are no Actions pending or, to
Parent’s Knowledge, threatened against or by Parent or any Affiliate of Parent
that (i) challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement, or (ii) that would reasonably be
expected to result in a Parent Material Adverse Effect if determined adversely
to Parent. No event has occurred or circumstances exist that may give rise to or
serve as a basis for any such Action.
 
Section 6.06        Issuance of Shares.  The shares of Parent Common Stock
representing the Share Consideration, when issued in accordance with this
Agreement, and the shares of Parent Common Stock issuable upon the conversion of
the Convertible Note, when issued in accordance with the Convertible Note, will
be duly authorized and validly issued, and will be fully paid and non-assessable
and will not have been issued in violation of any preemptive or similar rights
of any Person.  Parent has reserved a sufficient number of shares to Parent
Common Stock to permit the conversion of the Convertible Note.
 
Section 6.07        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Parent.
 
Section 6.08        Capitalization.
 
(a)        Parent has an authorized capitalization consisting of 300,000,000
shares of Parent Common Stock and 50,000,000 shares Preferred Stock, par value
$0.01, of which (i) 17,176,818 is designated as Class 3 Preference Shares and
(ii) 10,912,265 Class 4 Preference Shares.  As of December 15, 2014 (i)
178,113,534 shares of Parent Common Stock are issued and outstanding, (ii)
17,176,818 shares of the Class 3 Preference Shares are issued and outstanding
and (iii) 10,912,265 shares of the Class 4 Preference Shares are issued and
outstanding.  All the issued and outstanding shares of Parent’s capital stock
have been duly authorized and validly issued, are fully paid and non-assessable
and have not been issued in violation of any preemptive or similar rights of any
Person.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)        Except as set forth in Parent’s Quarterly Report on Form 10-Q for the
quarterly period ended September 30, 2014 filed with the Securities and Exchange
Commission on November 6, 2014, and except as set forth in Section 6.08 of the
Parent Disclosure Schedule (i) there are no stock appreciation rights, options,
warrants, calls, rights, commitments, conversion privileges or preemptive or
other rights or Contracts outstanding to purchase or otherwise acquire any
capital stock of Parent or any securities or debt convertible into or
exchangeable for capital stock of Parent or obligating Parent to grant, extend
or enter into any such option, warrant, call, right, commitment, conversion
privilege or preemptive or other right or Contract, and (ii) there are no voting
agreements, rights of first refusal, preemptive rights, co-sale rights or other
restrictions applicable to any capital stock of Parent.  Parent has provided to
PCF a true and complete copy of Parent’s certificate of incorporation and
bylaws, in each case, as amended through the date hereof.
 
Section 6.09        SEC Filings; Financial Statements.
 
(a)        As of the time filed with the SEC and the Canadian securities
regulatory authorities (the “CSA”) (or, if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing): (i) each
of the registration statements, proxy statements, Parent Certifications (as
defined below) and other statements, reports, schedules, forms, exhibits and
other documents filed by Parent with the SEC or the CSA, including all
amendments thereto since January 1, 2012 (collectively, the “Parent Continuous
Disclosure Documents”) complied in all material respects with the applicable
requirements of the Securities Act or the Exchange Act (as the case may be), or
the applicable requirements under the applicable securities laws, regulations
and policies (the “Canadian Securities Laws”) and (ii) none of the Parent
Continuous Disclosure Documents, as amended, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Except as set forth
in Section 6.09(a) of the Parent Disclosure Schedules, all statements, reports,
schedules, forms, exhibits and other documents required to have been filed by
Parent with the SEC or the CSA since January 1, 2012 have been so filed on a
timely basis (taking into account any valid extension of such time of filing by
the SEC or the CSA).  Each of the certifications and statements relating to the
Parent Continuous Disclosure Documents required by: (A) Rule 13a-14 or Rule
15d-14 under the Exchange Act; (B) 18 U.S.C. §1350 (Section 906 of the
Sarbanes-Oxley Act); or (C) any other rule or regulation promulgated by the SEC
or the CSA or applicable to the Parent Continuous Disclosure Documents, as
amended (collectively, the “Parent Certifications”) is accurate and complete,
and complies as to form and content with all applicable Laws, including the
Canadian Securities Laws.  As used in this Section 6.09, the term “file” and
variations thereof shall be broadly construed to include any manner in which a
document or information is filed, furnished, submitted, supplied or otherwise
made available to the SEC, the CSA or any member of their staff in accordance
with the applicable requirements of the Securities Act or the Exchange Act (as
the case may be) or the Canadian Securities Laws.
 
(b)        Parent maintains a system of accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP to maintain accountability for assets, and (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization.
 
 
34

--------------------------------------------------------------------------------

 
 
(c)        Parent is, and has been at all times since January 1, 2012, in
compliance in all material respects with the Securities, Act the Exchange Act
and the Canadian Securities Laws and the applicable listing requirements on the
Toronto Stock Exchange, and has not since January 1, 2012 received any notice
asserting any non-compliance with the Securities Act, the Exchange Act, the
Canadian Securities Laws or the listing requirements of the Toronto Stock
Exchange.
 
(d)        The financial statements (including any related notes) contained or
incorporated by reference in the Parent Continuous Disclosure Documents: (i)
complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto; (ii) were prepared in accordance with
GAAP applied on a consistent basis throughout the periods covered (except as may
be indicated in the notes to such financial statements or, in the case of
unaudited financial statements, as permitted by Form 10-Q, Form 8-K or any
successor form under the Exchange Act, and except that the unaudited financial
statements may not contain footnotes and are subject to normal and recurring
year-end adjustments, none of which were or will be material); and (iii) fairly
present, in all material respects, the consolidated financial position of Parent
and its consolidated Subsidiaries as of the respective dates thereof and the
consolidated results of operations and cash flows of Parent and its consolidated
Subsidiaries and changes in stockholders’ equity of Parent for the periods
covered thereby.  No financial statements of any Person other than Parent and
its Subsidiaries are required by GAAP to be included in the consolidated
financial statements of Parent.
 
(e)        Section 6.09(e) of the Parent Disclosure Schedule lists, and Parent
has delivered or made available to PCF accurate and complete copies of the
documentation creating or governing, all securitization transactions and
“off-balance sheet arrangements” (as defined in Item 303(c) of Regulation S-K
under the Exchange Act) currently in effect or effected by Parent or any of its
Subsidiaries since January 1, 2012. None of Parent or any of its Subsidiaries
has any obligation or other commitment to become a party to any such
“off-balance sheet arrangements” in the future.
 
Section 6.10        Tax Matters.  Parent has filed (or has obtained an extension
of time within which to file) all Tax Returns required to be filed on or before
the date of this Agreement and has paid all Taxes shown as due on such Tax
Returns, except where the failure to so file or the failure to so pay would not
have a Parent Material Adverse Effect.  Parent is not aware of any facts or
circumstances that would prevent the Merger and Subsequent Merger, considered
together as a single integrated transaction for federal income tax purposes,
from qualifying as a reorganization within the meaning of Section 368(a) of the
Code.
 
Section 6.11        Compliance with Law.  Parent is not in violation of or in
default, in any material respect, under any applicable Law by which Parent or
any of its assets are bound or affected except as would not reasonably be
expected to result in a Parent Material Adverse Effect. To the Knowledge of
Parent, neither Parent nor any of its Affiliates, nor any other Person (for or
on behalf of Parent or any Affiliate of Parent) has, directly or indirectly, (a)
made, received, or offered to make or receive, any payment which was not legal
to make, to receive, or to offer; (b) made an illegal political contribution; or
(c) engaged in any conduct constituting a violation of the Foreign Corrupt
Practices Act of 1977.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 6.12        Absence of Certain Changes, Events and Conditions.  Between
September 30, 2014 and the date of this Agreement, there has not been, with
respect to Parent or any of its Subsidiaries, any event, occurrence or
development that has had, or would reasonably be expected to have, individually
or in the aggregate, a Parent Material Adverse Effect.
 
Section 6.13        Sufficiency of Assets.  To the actual Knowledge of Parent
(without any requirement for due inquiry), Parent owns, or is licensed or
otherwise possesses legally enforceable rights to use, all Intellectual Property
that is material to the business of Parent.
 
Section 6.14        Full Disclosure.  No representation or warranty by Parent in
this Article VI contains any untrue statement of a material fact or, to the
Knowledge of Parent, omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.
 
Section 6.15        Disclaimer of Additional Representations and
Warranties.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
ARTICLE VI AND IN THE CERTIFICATE DELIVERED PURSUANT TO SECTION 9.03(d)(iii),
PARENT HAS NOT MADE NOR SHALL BE DEEMED TO HAVE MADE ANY OTHER EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY AND PARENT HEREBY EXPRESSLY DISCLAIMS ANY
SUCH OTHER REPRESENTATIONS AND WARRANTIES. Without limiting the generality of
the foregoing, notwithstanding anything to the contrary in this Agreement,
Parent does not make, has not made nor shall be deemed to make or have made any
representation or warranty to the PCF or the Company with respect to (a) the
future operating or financial performance of Parent or its Subsidiaries or any
estimates, projections, forecasts, plans, budgets or similar materials or
information relating to the future operating or financial performance of Parent
or its Subsidiaries (including, without limitation, future revenues, expenses,
expenditures or results of operations) heretofore or hereafter delivered or made
available to Parent or the Company or any of their respective agents or
representatives, or (b) except as expressly covered by a representation and
warranty contained in this Article VI, or the certificate delivered pursuant to
Section 9.03(d)(iii), any other information or documents (financial or
otherwise) heretofore or hereafter delivered or made available to PCF or the
Company or any of their respective agents or representatives with respect to
Parent or its Subsidiaries.
 
ARTICLE VII
Covenants
 
Section 7.01        Conduct of Business by the Company and Parent.
 
 
36

--------------------------------------------------------------------------------

 
 
(a)        For the period commencing on the date hereof and ending on the
earlier of the termination of this Agreement and the Closing Date, the Company
shall use its commercially reasonable best efforts to conduct its business in
the ordinary course and except as explicitly contemplated by this Agreement,
except as required by Law, except as set forth in Section 7.01(a) of the
Disclosure Schedule, or except as otherwise consented to by Parent in writing,
the Company shall:
 
(i)         not take or permit any action that would cause any of the changes,
events or conditions described in Section 4.08 to occur (other than those
described in Section 4.08(a) or Section 4.08(h));
 
(ii)        preserve and maintain all of its material Permits;
 
(iii)       maintain the material, tangible properties and assets owned,
operated or used by it in the same condition as they were on the date of this
Agreement, subject to reasonable wear and tear;
 
(iv)       use its commercially reasonable efforts to continue in full force and
effect without modification all Insurance Policies, except as required by
applicable Law;
 
(v)        defend and protect its properties and assets from infringement or
usurpation in a manner consistent with past practice;
 
(vi)       assuming the accuracy and completeness of the representations and
warranties in Section 3.10 of the Unit Purchase Agreement, perform in all
material respects its obligations under all Material Contracts;
 
(vii)      maintain its books and records in accordance with past practice; and
 
(viii)     assuming the accuracy and completeness of the representations and
warranties in Section 3.12 of the Unit Purchase Agreement, comply in all
material respects with all applicable Laws.
 
(b)        For the period commencing on the date hereof and ending on the
earlier of the termination of this Agreement and the Closing Date, Parent shall
use its commercially reasonable best efforts to conduct its business in the
ordinary course and except as explicitly contemplated by this Agreement, except
as required by Law, except as set forth on Schedule 7.01(b), or except as
otherwise consented to by PCF in writing, Parent shall:
 
(i)        not amend its Organizational Documents or those of any of its
Subsidiaries;
 
(ii)       not split, combine or reclassify any of its equity interests or any
of its Subsidiaries’ equity interests;
 
 
37

--------------------------------------------------------------------------------

 
 
(iii)     not issue, sell or otherwise dispose of, or create any Encumbrance on,
any of its equity interests or any of its Subsidiaries’ equity interests, or
grant any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any of its equity interests or any of its
Subsidiaries’ equity interests, except, in each case, (x) in connection with the
exercise of any warrants or options of Parent which are issued and outstanding
as of the date hereof and (y) for the issuance by Parent of any of its options
or restricted stock in the ordinary course of business consistent with its past
practices;
 
(iv)      preserve and maintain all of its material Permits;
 
(v)       maintain the material, tangible properties and assets owned, operated
or used by it in the same condition as they were on the date of this Agreement,
subject to reasonable wear and tear;
 
(vi)      use its commercially reasonable efforts to continue in full force and
effect without modification all of its insurance policies, except as required by
applicable Law;
 
(vii)     defend and protect its properties and assets from infringement or
usurpation in a manner consistent with past practice;
 
(viii)    perform in all material respects its obligations under all of its
material Contracts;
 
(ix)       maintain its books and records in accordance with past practice; and
 
(x)       comply in all material respects with all applicable Laws.
 
Section 7.02        Inspection and Access to Information.
 
(a)         From the date hereof until the earlier of the termination of this
Agreement or the Closing, the Company will (i) provide Parent, its employees,
accountants, counsel, financial advisors, lenders, auditors and other authorized
representatives, upon reasonable prior notice, reasonable access, during normal
business hours, to the properties, books and records of the Company, and (ii)
furnish to Parent, its counsel, financial advisors, auditors and other
authorized representatives such financial and operating data and other
information relating to the Company as such Persons may reasonably request.
 
(b)         All information provided or obtained in connection with the
transactions contemplated hereby will be held in accordance with the Mutual
Nondisclosure Agreement, dated July 15, 2014, between Parent and the Company
(the “Confidentiality Agreement”).  In the event of a conflict or inconsistency
between the terms hereof and the Confidentiality Agreement, the terms hereof
will govern.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 7.03        No Solicitation of Other Bids.
 
(a)        Until the earlier of the Closing and such time as this Agreement is
terminated in accordance with Article X, except for the transactions with Parent
contemplated by this Agreement, PCF shall not, and shall not authorize or permit
any of its Affiliates (including the Company) or any of its or their
Representatives to, directly or indirectly, (i) encourage, solicit, initiate,
facilitate or continue inquiries regarding an Acquisition Proposal; (ii) enter
into discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition
Proposal.  PCF shall immediately cease and cause to be terminated, and shall
cause its Affiliates (including the Company) and all of its and their
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons (other than Parent and its
Affiliates and their respective Representatives) conducted heretofore with
respect to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” shall mean any inquiry, proposal or offer from any Person
(other than Parent or any of its Affiliates) concerning (i) a merger,
consolidation, liquidation, recapitalization or other business combination
transaction involving the Company; (ii) the issuance or acquisition of
securities of the Company; or (iii) the sale, lease, exchange or other
disposition of any significant portion of the Company’s properties or assets.
 
 
(b)        PCF agrees that the rights and remedies for noncompliance with this
Section 7.03 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Parent and that
money damages would not provide an adequate remedy to Parent.
 
Section 7.04        Commercially Reasonable Efforts; Further Assurances;
Cooperation.
 
(a)        Subject to the other provisions hereof, each of the Parties shall use
its commercially reasonable efforts to perform its obligations hereunder and to
take, or cause to be taken, and do, or cause to be done, all things necessary,
proper or advisable under applicable Law to obtain all consents described on
Section 4.05(a) of the Disclosure Schedule and Section 6.02 of the Parent
Disclosure Schedule and all regulatory and Toronto Stock Exchange approvals and
to satisfy all conditions to its obligations hereunder and to cause the
transactions contemplated herein to be effected as soon as practicable, but in
any event on or prior to the Termination Date, in accordance with the terms
hereof and shall cooperate fully with each of the other Parties and its
officers, directors, employees, agents, counsel, accountants and other designees
in connection with any step required to be taken as a part of its obligations
hereunder.
 
Section 7.05        Company Stockholder Approval. Promptly following the
execution of this Agreement, the Company shall solicit the Company Stockholder
Approval, and the Company shall promptly notify Parent in writing when the
Company Stockholder Approval has been obtained and shall provide to Parent a
copy of the written consent in lieu of a meeting of stockholders evidencing the
Company Stockholder Approval promptly following the execution and delivery
thereof to the Company.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 7.06        Confidentiality. From and after the Closing, PCF shall, and
shall cause its Affiliates to, hold, and shall use its commercially reasonable
efforts to cause its or their respective Representatives to hold, in confidence
any and all information, whether written or oral, concerning the Company, except
to the extent that PCF can show that such information (a) is or becomes
generally available to or is within the public domain (other than as a result of
a breach of this Section 7.06 by PCF, any of its Affiliates or their respective
Representatives); (b) is or becomes lawfully acquired by PCF, any of its
Affiliates or their respective Representatives from and after the Closing from
sources which PCF or such Affiliate or Representative concludes after reasonable
inquiry are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation; or (c) is independently conceived,
discovered or developed by PCF or any of its Affiliates or their respective
Representatives without use of any confidential information of the Company. If
PCF or any of its Affiliates or their respective Representatives are compelled
to disclose any information by judicial or administrative process or by other
requirements of Law, PCF shall promptly notify Parent in writing and shall
disclose only that portion of such information which PCF is advised by its
counsel is legally required to be disclosed; provided, that PCF shall use
commercially reasonable efforts to obtain an appropriate protective order or
other reasonable assurance that confidential treatment will be accorded such
information.  Notwithstanding anything to the contrary herein, nothing herein
shall prohibit or otherwise restrict PCF or any of its Affiliates or their
respective Representatives from disclosing any information in connection with
any litigation or other Action or to otherwise enforce such Person’s rights
under this Agreement, the Stockholders Agreement or the Convertible Note.
 
Section 7.07        Resale Restrictions on Common Stock.  PCF understands and
acknowledges that the shares of Parent Common Stock to be issued in connection
with the transaction will be subject to resale restrictions under applicable
securities laws and PCF agrees to comply with such restrictions. For purposes of
complying with such securities laws, PCF understands and acknowledges that upon
the issuance of the Share Consideration, all the certificates representing
the Share Consideration, as well as all certificates issued in exchange for or
in substitution of the foregoing securities, shall bear the following legend:
 
“THE SECURITIES REPRESENTED HEREBY, AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THE SECURITIES REPRESENTED HEREBY, HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY APPLICABLE STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B)
OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
U.S. SECURITIES ACT, (C) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND
IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, OR (D) IN
A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, OR OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY, TO SUCH EFFECT.  THE HOLDER MAY NOT
ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THESE SECURITIES EXCEPT IN
COMPLIANCE WITH THE U.S. SECURITIES ACT.
 
 
40

--------------------------------------------------------------------------------

 
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE _________, 20151.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE; HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE FACILITIES
OF THE TORONTO STOCK EXCHANGE BEFORE _______, 2015 SINCE THEY ARE NOT FREELY
TRANSFERABLE BEFORE ______, 2015, AND CONSEQUENTLY, ANY CERTIFICATE REPRESENTING
SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON THE
TORONTO STOCK EXCHANGE BEFORE ______, 2015.”
 
Section 7.08        Public Announcements. Unless otherwise required by
applicable Law or stock exchange requirements (based upon the reasonable advice
of counsel), no Party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
Party (which consent shall not be unreasonably withheld or delayed), and the
parties shall cooperate as to the timing and contents of any such announcement.
 
Section 7.09        Audited Financial Statements. PCF agrees to cooperate in
good faith, and to use its commercially reasonable efforts to cause Rovi
Corporation to cooperate, with Parent and its Representatives in connection with
the preparation of the Company’s audited financial statements consisting of the
balance sheet of the Company as at December 31, 2013 and the related statements
of income and comprehensive income, changes in stockholders’ equity and cash
flows for the twelve months then ended and the balance sheet of the Company as
at March 31, 2014 and the related statements of income and comprehensive income,
changes in stockholders’ equity and cash flows for the three (3) month period
then ended.
 
Section 7.10        Directors’ and Officers’ Indemnification.
 
(a)        For a period of six years following the Effective Time, Parent shall
cause the Company to maintain in effect in the Company’s organizational
documents or indemnification agreements the provisions regarding limitation of
liability and indemnification of current or former directors, officers and
employees of the Company (the “Company Indemnified Parties”), and the
advancement of expenses incurred contained in the certificates of incorporation,
bylaws, other organizational documents or indemnification agreements of the
Company, immediately prior to the Effective Time and shall honor and fulfill to
the fullest extent permitted by applicable law such limitation of liability and
indemnification obligations. Subsequent to the Effective Time, Parent also
agrees to cause the Company to indemnify and advance expenses to the Company
Indemnified Parties to the same extent as provided in the preceding sentence.   
 
                                                       
 
1 NTD: Date will be the date that is 4 months and a day after the issuance date.
 
 
41

--------------------------------------------------------------------------------

 
 
(b)        Prior to the Effective Time, the Company shall purchase a run off
(i.e., “tail”) policy or endorsement with respect to the current policy of
directors’ and officers’ liability insurance covering claims asserted within six
years after the Effective Time arising from facts or events that occurred at or
before the Effective Time. Such policies or endorsements shall name as insureds
thereunder all present and former directors and officers of the Company. For a
period of six years following the Effective Time, Parent shall cause the
Surviving Corporation to maintain (or cause to be maintained), in effect, the
current policy of directors’ and officers’ liability insurance maintained by the
Company (provided, that the Surviving Corporation may substitute therefor
policies of at least the same coverage and amounts containing terms and
conditions which are no less advantageous in any material respect to the insured
parties thereunder) with respect to claims arising from facts or events that
occurred at or before the Effective Time.
 
(c)        If Parent or the Surviving Corporation or any of the successors or
assigns of Parent or the Company (i) shall consolidate with or merge into any
other Person and shall not be the continuing or surviving company or entity of
such consolidation or merger, or (ii) shall transfer all or substantially all of
its properties and assets to any other Person, then, and in each such case,
proper provisions shall be made so that the successors and assigns of Parent or
the Surviving Corporation (as the case may be) shall assume all of the
obligations set forth in this Section 7.10.  This Section 7.10: (A) shall
survive the consummation of the Merger and the Effective Time and the Subsequent
Merger; (B) is intended for the benefit of, and will be enforceable by, each
Company Indemnified Party and his or her heirs and Representatives; (C) shall be
binding on all successors and assigns of Parent and the Surviving Corporation;
and (D) provides rights that are in addition to, and not in substitution for,
any other rights to indemnification or contribution that any Company Indemnified
Party, or any heir or Representative of any Company Indemnified Party, may have
by contract or otherwise.
 
Section 7.11        Undertakings of Parent. Parent shall perform, or cause to be
performed, when due, all obligations of Merger Sub and Acquisition Sub under
this Agreement.
 
Section 7.12        Release and Waiver. Effective upon the Closing, Parent
hereby irrevocably waives, releases and discharges PCF and its Affiliates and
Representatives (including, without limitation, Parallax Capital Partners), and
each of their respective officers, directors, employees, partners, members,
managers, agents and representatives, from any and all liabilities, debts or
obligations to the Surviving Corporation, its Subsidiaries, Merger Sub,
Acquisition Sub and Parent of any or nature kind whatsoever, whether in its
capacity as a stockholder of the Company hereunder or otherwise (including,
without limitation, in respect of rights of contribution or indemnification), in
each case whether absolute or contingent, liquidated or unliquidated, known or
unknown, in each case except for liabilities of PCF arising out of or relating
to this Agreement, the Convertible Note and the Stockholders Agreement.
 
Section 7.13        Further Assurances. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 7.14        Supplements to Disclosure Schedule. Following the date of
this Agreement and prior to the Closing, PCF or the Company may disclose to
Parent upon discovery thereof any variances from the representations and
warranties contained in Article IV or Article V which arise or become known to
the Company or PCF after the date hereof by delivery to Parent prior to the
Closing of one or more supplements to the Disclosure Schedule (each, a
“Disclosure Supplement”).  Each Disclosure Supplement shall be in writing and
shall be delivered in accordance with the procedure set forth for notices in
Section 12.02.  Each Disclosure Supplement may describe facts, circumstances, or
conditions that: (i) did not exist on or have changed since the date hereof
(“New Information”); or (ii) existed on the date hereof (“Correcting
Information”).  The accuracy of any representation or warranty of the Company or
PCF for purposes of this Agreement (including, without limitation, for purposes
of Sections 8.03(a) and Section 11.02(a) but not Section 9.02(a)) shall be
assessed in light of (and such representations and warranties shall be deemed in
all respects (other than for purposes of Section 9.02(a)) to be qualified by)
any New Information set forth in any Disclosure Supplement (but not any
Correcting Information).
 
ARTICLE VIII
Tax Matters
 
Section 8.01        Tax Covenants.
 
(a)          Without the prior written consent of Parent (which consent shall
not be unreasonably withheld, conditioned or delayed), PCF shall not, to the
extent it may affect, or relate to, the Company, make, change or rescind any Tax
election, amend any Tax Return or take any position on any Tax Return, or take
any other action that would have the effect of increasing the Tax liability or
reducing any Tax asset of Parent or the Company in respect of any Post-Closing
Tax Period. Without the prior written consent of PCF (which consent shall not be
unreasonably withheld, conditioned or delayed), Parent (nor, after the Closing,
the Company or its Subsidiaries) shall not, to the extent it may affect, or
relate to, the Company, make, change or rescind any Tax election, amend any Tax
Return or take any position on any Tax Return, or take any other action that
would have the effect of increasing the Tax liability or reducing any Tax asset
of PCF or the Company in respect of any Pre-Closing Tax Period.
 
(b)          All transfer, documentary, sales, use, stamp, registration, value
added and other such Taxes (including any penalties and interest) incurred in
connection with this Agreement shall be borne and paid one-half by PCF and
one-half by Parent when due. Parent shall, at its own expense, duly and timely
file any Tax Return or other document with respect to such Taxes or fees (and
PCF shall cooperate with respect thereto as necessary).  Parent shall provide
PCF a copy of such Tax Return promptly after filing together with proof of
payment of any Tax shown thereon to be due.
 
 
43

--------------------------------------------------------------------------------

 
 
(c)        Parent shall prepare, or cause to be prepared, all Tax Returns
required to be filed by the Company after the Closing Date with respect to a
Pre-Closing Tax Period. Any such Tax Return shall be prepared in a manner
consistent with past practice (unless otherwise required by Law) and without a
change of any election or any accounting method and shall be submitted by Parent
to PCF (together with schedules, statements and, to the extent requested by PCF,
supporting documentation) at least forty five (45) days prior to the due date
(including extensions) of such Tax Return, accompanied by an allocation between
the Pre-Closing Tax Period and the Post-Closing Tax Period, if any, in
accordance with the principles of Section 8.04, of the Taxes shown to be due on
such Tax Return. If any such Tax Return shows a net operating loss, the Company
(or the relevant Subsidiary) shall carryback such net operating loss to previous
Pre-Closing Tax Periods to the maximum extent permitted by applicable law. If
PCF objects to any item on any such Tax Return, it shall, within ten (10) days
after delivery of such Tax Return, notify Parent in writing that it so objects,
specifying with particularity any such item and stating the specific factual or
legal basis for any such objection. If a notice of objection shall be duly
delivered, Parent and PCF shall negotiate in good faith and use their reasonable
best efforts to resolve such items. If Parent and PCF are unable to reach such
agreement within ten (10) days after receipt by Parent of such notice, the
disputed items shall be resolved by KPMG or another nationally recognized
accounting firm agreed to in writing by Parent and PCF (the “Accounting
Referee”) and any determination by the Accounting Referee shall be final. The
Accounting Referee shall resolve any disputed items within twenty (20) days of
having the item referred to it pursuant to such procedures as it may require. If
the Accounting Referee is unable to resolve any disputed items before the due
date for such Tax Return, the Tax Return shall be filed as prepared by Parent
and then amended to reflect the Accounting Referee’s resolution. The costs, fees
and expenses of the Accounting Referee shall be borne equally by Parent and PCF.
 
(d)        The preparation and filing of any Tax Return of the Company relating
to a Post-Closing Tax Period shall be exclusively within the control of Parent;
provided, however, that if a position on any such Tax Return could give rise to
an indemnification claim under this Article VIII, then the provisions of Section
8.01(c) shall apply in lieu of this Section 8.01(d).
 
(e)        Parent shall cause the Company and its Subsidiaries eligible to do so
to (i) join Parent’s “consolidated group” (within the meaning of Treasury
Regulation Section 1.1502-1(h)) effective as of the beginning of the date
following the Closing Date and (ii) to the extent permitted by applicable Law,
treat the Closing Date as the last date of a Tax period of the Company and such
Subsidiaries (the “Agreed Tax Treatment”).  Each party hereto shall file all Tax
Returns consistently with the Agreed Tax Treatment and shall not take any
position inconsistent therewith.
 
(f)         This Agreement is intended to constitute a “plan of reorganization”
within the meaning of Section 1.368-2(g) of the income tax regulations
promulgated under the Code.  Following the Effective Time and for a period of
one year thereafter, (i) Parent will not, directly or indirectly through a
person related to Parent, redeem, repurchase, or otherwise acquire any of its
stock or make any dividend or other distribution with respect to its stock other
than regular, normal dividends or distributions and common stock acquired in the
ordinary course of business in connection with employee incentive and benefit
programs, and (ii) Parent will continue the historic business of the Company or
use a significant portion of the historic business assets of the Company in a
business.  None of PCF, Parent, or any of their Affiliates will take any
position on any Tax Return that is inconsistent with the treatment of the Merger
and the Subsequent Merger, considered together as a single integrated
transaction for federal income tax purposes, as a reorganization within the
meaning of Section 368(a) of the Code.
 
 
44

--------------------------------------------------------------------------------

 
 
(g)          Immediately following the Merger, the Intermediate Surviving
Corporation shall merge with and into Acquisition Sub.  From and after the
effectiveness of the Subsequent Merger, the separate corporate existence of the
Intermediate Surviving Corporation shall cease and Acquisition Sub shall
continue as the surviving entity in the Subsequent Merger and all of the rights
and obligations of the Intermediate Surviving Corporation under this Agreement
shall be deemed the rights and obligations of the Surviving Corporation.
 
Section 8.02        Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements and arrangements (whether written or not)
binding upon the Company and any of its Subsidiaries shall be terminated as of
the Closing Date. After such date neither the Company, PCF nor any of PCF’s
Affiliates and their respective Representatives shall have any further rights or
liabilities thereunder.
 
Section 8.03        Tax Indemnification. Except to the extent treated as a
liability in the calculation of Final Closing Working Capital and except to the
extent attributable to Tax periods (or portions thereof) prior to April 1, 2014,
PCF shall indemnify Parent and each Parent Indemnitee and hold them harmless
from and against (a) any Loss attributable to any breach of or inaccuracy in any
representation or warranty made in Section 4.19; (b) any Loss attributable to
any breach or violation of, or failure to fully perform, any covenant,
agreement, undertaking or obligation in Article VIII; (c) all Taxes of the
Company and its Subsidiaries for any Pre-Closing Tax Period; (d) all Taxes of
any member of an affiliated, consolidated, combined or unitary group of which
the Company (or any predecessor of the Company) is or was a member after March
31, 2014 and on or prior to the Closing Date by reason of a liability under
Treasury Regulation Section 1.1502-6 or any comparable or similar provisions of
applicable Law; and (e) any and all Taxes of any person imposed on the Company
arising under the principles of transferee or successor liability or by
contract, relating to an event or transaction occurring after March 31, 2014 and
before the Closing Date. PCF shall reimburse Parent for any Taxes of the Company
that are the responsibility of PCF pursuant to this Section 8.03 within fifteen
(15) Business Days after PCF agrees in writing to pay such Tax or such Taxes are
determined by a final non-appealable order of a court pursuant to Section 12.10
to be payable by PCF pursuant to this Section 8.03. Notwithstanding anything to
the contrary in this Agreement, the Parent Indemnitees shall not have any right
to indemnification under this Agreement with respect to, or based on, Taxes to
the extent such Taxes (i) are attributable to Tax periods (or portions thereof)
beginning after the Closing Date, (ii) are due to the unavailability in any Tax
period (or portion thereof) beginning after the Closing Date of any net
operating losses, credit or other Tax attributes from a Tax period (or portion
thereof) ending on or prior to the Closing Date, (iii) result from transactions
or action taken by Parent or any of its Affiliates (including, for the avoidance
of doubt, the Company and its Subsidiaries) after the Closing that are not
contemplated by this Agreement, or (iv) do not arise from a Tax Claim.
 
Section 8.04        Straddle Period. In the case of Taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:
 
(b)          in the case of Taxes based upon, or related to, income or receipts,
deemed equal to the amount which would be payable if the taxable year ended on
the Closing Date; and
 
 
45

--------------------------------------------------------------------------------

 
 
(c)        in the case of other Taxes, deemed to be the amount of such Taxes for
the entire period multiplied by a fraction, the numerator of which is the number
of days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
 
Section 8.05        Contests. Parent agrees to give written notice to PCF within
ten (10) days of the receipt of any written notice by the Company, Parent, or
any of Parent’s Affiliates which involves the assertion of any claim, demand or
audit by a Governmental Authority, or the commencement of any Action, in respect
of which an indemnity may be sought by Parent pursuant to this Article VIII (a
“Tax Claim”); provided, that failure to comply with this provision shall not
affect Parent’s right to indemnification hereunder except to the extent the
indemnifying party has been materially prejudiced as a result of such failure.
Parent shall control the contest or resolution of any Tax Claim; provided,
however, that Parent shall obtain the prior written consent of PCF (which
consent shall not be unreasonably withheld, conditioned or delayed) before
entering into any settlement of a claim or ceasing to defend such claim; and,
provided further, that PCF shall be entitled to participate in the defense of
such claim and to employ counsel of its choice for such purpose, the fees and
expenses of such separate counsel and PCF’s participation shall be borne solely
by PCF.
 
Section 8.06        Cooperation and Exchange of Information. PCF and Parent
shall provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
Article VIII or in connection with any audit or other proceeding in respect of
Taxes of the Company. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, work papers and documents relating to rulings or other determinations
by tax authorities. Each of PCF and Company shall retain all Tax Returns,
schedules and work papers and other documents in its possession relating to Tax
matters of the Company for any taxable period beginning before the Closing Date
until the expiration of the statute of limitations of the taxable periods to
which such Tax Returns, schedules, work papers and other documents relate,
without regard to extensions except to the extent notified by the other Party in
writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules, work papers
and other documents in its possession relating to Tax matters of the Company for
any taxable period beginning before the Closing Date, PCF or Parent (as the case
may be) shall provide the other Party with reasonable written notice and offer
the other Party the opportunity to take custody of such materials.
 
Section 8.07        Treatment of Indemnification Payments. Any indemnification
payments pursuant to this Article VIII shall be treated as an adjustment to the
Merger Consideration by the parties for all purposes, unless otherwise required
by Law.
 
Section 8.08        Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 4.19 and this Article VIII shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus sixty (60) days.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 8.09        Overlap. To the extent that any obligation or responsibility
pursuant to Article XI may overlap with an obligation or responsibility pursuant
to this Article VIII, the provisions of this Article VIII shall govern.
 
ARTICLE IX
Conditions to Closing
 
Section 9.01        Conditions to Each Party’s Obligations. The respective
obligations of the Parent, Merger Sub, Acquisition Sub, PCF and the Company to
effect the transactions contemplated hereby shall be subject to the following
conditions, any of which, if not fulfilled may be waived (in writing) by such
Parties:
 
(a)        The Company Stockholder Approval shall have been obtained.
 
(b)        Parent shall have obtained from the Toronto Stock Exchange
conditional approval, reasonably satisfactory to Parent and PCF, for the
issuance to PCF, of the Share Consideration and the Convertible Note, including
the shares of Parent Common Stock issuable upon the conversion of the
Convertible Note.
 
(c)        There shall be no Law enacted, adopted, promulgated or enforced, or
any Action pending, or any ruling, judgment, injunction, order or decree of any
Governmental Authority having competent jurisdiction in effect, that makes
consummation of the Merger illegal or otherwise prohibited substantially on the
terms contemplated by this Agreement; provided, however, that Parent, Merger
Sub, Acquisition Sub, PCF and the Company shall have used commercially
reasonable efforts to resist, resolve or lift, as applicable, any such Law,
Action, ruling, judgment, injunction, order or decree.
 
Section 9.02        Conditions to Obligations of Parent, Merger Sub and
Acquisition Sub. The obligations of Parent, Merger Sub and Acquisition Sub to
consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing of each of the following additional
conditions, any of which, if not fulfilled, may be waived (in writing) by
Parent:
 
(a)        The representations and warranties of the Company contained in
Article IV of this Agreement and of PCF contained in Article V of this
Agreement, disregarding all qualifications contained therein relating to
materiality or Company Material Adverse Effect, shall be true and correct as of
the Closing Date as if made on and as of the Closing Date (or, if given as of a
specific date, at and as of such date) except where the failure to be true and
correct would not reasonably be expected to have a Company Material Adverse
Effect.
 
(b)        Each of the Company and PCF shall have performed in all material
respects the covenants and agreements required to be performed by it hereunder
at or prior to the Closing.
 
(c)        Since the date of this Agreement, there shall not have occurred any
Company Material Adverse Effect.
 
 
47

--------------------------------------------------------------------------------

 
 
(d)        At or prior to the Closing, PCF shall deliver or cause to be
delivered to Parent the following:
 
(i)        A certificate of an authorized officer of the Company, dated as of
the Closing Date, to the effect that the conditions specified in Section 9.02(a)
and Section 9.02(b) applicable to the Company are satisfied, in form and
substance reasonably acceptable to Parent.
 
(ii)       A certificate of an authorized officer of PCF, dated as of the
Closing Date, to the effect that the conditions specified in Section 9.02(a) and
Section 9.02(b) applicable to PCF are satisfied, in form and substance
reasonably acceptable to Parent.
 
(iii)      All Company Specified Approvals.
 
(iv)      Certificates representing the issued and outstanding Capital Stock
owned by PCF, duly endorsed in blank by PCF or accompanied by stock powers duly
executed in blank by PCF.
 
(v)       A certificate of the Secretary or an Assistant Secretary (or
equivalent officer) of the Company certifying that attached thereto are (i) true
and complete copies of all resolutions adopted by the board of directors of the
Company authorizing the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby, and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby, (ii) a true, correct and
complete copy of the Company Stockholder Approval, (iii) a true and correct copy
of the Unit Purchase Agreement and the Unit Purchase Agreement Disclosure
Schedule and (iv) the names and signatures of the officers of PCF authorized to
sign this Agreement, and the other documents to be delivered hereunder.
 
(vi)      Written resignations, effective as of the Closing Date, of the board
of directors or other governing body and officers of the Company and its
Subsidiaries.
 
(vii)     A good standing certificate for the Company from the Secretary of
State of the State of Delaware.
 
(viii)    A certificate pursuant to Treasury Regulations Section 1.1445-2(b)
that PCF is not a foreign person or disregarded entity within the meaning of
Section 1445 of the Code.
 
(ix)       A Stockholders Agreement in the form attached hereto as Exhibit C
(the “Stockholders Agreement”), duly executed by PCF.
 
Section 9.03        Conditions to Obligations of the Company and PCF.  The
obligations of the Company and PCF to consummate the transactions contemplated
hereby shall be subject to the fulfillment at or prior to the Closing of each of
the following additional conditions, any of which, if not fulfilled may be
waived (in writing) by the Company and PCF:
 
 
48

--------------------------------------------------------------------------------

 
 
(a)        The representations and warranties of Parent contained in Article VI
of this Agreement, disregarding all qualifications contained therein relating to
materiality or Parent Material Adverse Effect, shall be true and correct as of
the Closing Date as if made on and as of the Closing Date (or, if given as of a
specific date, at and as of such date), except where the failure to be true and
correct would not reasonably be expected to have a Parent Material Adverse
Effect.
 
(b)        Each of Parent, Merger Sub and Acquisition Sub shall have performed
in all material respects the covenants and agreements required to be performed
by it hereunder at or prior to the Closing.
 
(c)        Since the date of this Agreement, there shall not have occurred any
Parent Material Adverse Effect.
 
(d)        At or prior to the Closing, Parent shall deliver or cause to be
delivered to PCF the following:
 
(i)        A certificate of an authorized officer of Parent, dated as of the
Closing Date, to the effect that the conditions specified in Section 9.03(a) and
Section 9.03(b) are satisfied, in form and substance reasonably acceptable to
PCF.
 
(ii)       All approvals, consents and waivers that are listed on Section 6.02
of the Parent Disclosure Schedule with executed counterparts.
 
(iii)      A certificate of the Secretary or an Assistant Secretary (or
equivalent officer) of Parent certifying that (i) the resolutions attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Parent authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and (ii) the
names and signatures of the officers of Parent authorized to sign this Agreement
and the other documents to be delivered hereunder.
 
(iv)      A stock certificate issued to PCF representing the shares constituting
the Share Consideration.
 
(v)       The Convertible Note, duly executed by Parent.
 
(vi)      The Stockholders Agreement, duly executed by Parent and each other
party thereto other than PCF.
 
ARTICLE X
TERMINATION
 
Section 10.01        Grounds for Termination.  This Agreement may be terminated
at any time prior to the Closing:
 
 
49

--------------------------------------------------------------------------------

 
 
(a)        by mutual written agreement of PCF and Parent;
 
(b)        by either PCF or Parent, either of whom may act, if the Closing shall
not have been consummated on or before the date that is ninety (90) days after
the date hereof (“Termination Date”); provided, however that the right to
terminate this Agreement under this Section 10.01(b) shall not be available to
any party whose failure to perform any material obligation under this Agreement
is the cause of such delay;
 
(c)        by either PCF or Parent, either of whom may act, if there shall be
any applicable Law that makes consummation of the transactions contemplated
hereby illegal or otherwise prohibited or if consummation of the transactions
contemplated hereby would violate any nonappealable final order, decree or
judgment of any Governmental Authority having competent jurisdiction; provided,
however, that the right to terminate this Agreement pursuant to this Section
10.01(c) shall not be available to any party whose breach of any provision of
this Agreement causes or results in the imposition of such order, decree or
judgment or the failure of such order, decree or judgment to be resisted,
resolved or lifted, as applicable;
 
(d)        by PCF, if either (i) Parent, Merger Sub or Acquisition Sub fails to
perform any covenant contained in this Agreement when performance thereof is due
such that the condition in Section 9.03(b) would not be satisfied and does not
cure the failure within twenty (20) days after PCF delivers written notice
thereof, or (ii) Parent, Merger Sub or Acquisition Sub materially breaches a
representation or warranty set forth in Article VI such that the condition in
Section 9.03(a) would not be satisfied and does not cure the breach within
twenty (20) days after PCF delivers written notice thereof;
 
(e)        by Parent, if either (i) PCF or the Company fails to perform any
covenant contained in this Agreement when performance thereof is due such that
the condition in Section 9.02(b) would not be satisfied and does not cure the
failure within twenty (20) days after Parent delivers written notice thereof, or
(ii) PCF or the Company materially breaches a representation or warranty set
forth in Article IV or Article V such that the condition in Section 9.02(a)
would not be satisfied and does not cure the breach within twenty (20) days
after the Parent delivers written notice thereof; or
 
The party desiring to terminate this Agreement pursuant to this Article X shall
give written notice of such termination to the other party.
 
Section 10.02        Effect of Termination.  In the event of termination of this
Agreement pursuant to this Article X, this Agreement shall forthwith become void
and there shall be no obligation on the part of any Party (or any of its
stockholders, members, partners, officers, directors, managers, employees,
consultants, agents or representatives) to any other Party. The provisions of
Section 7.02(b), Article XII and this Article X shall survive any termination of
this Agreement pursuant to Section 10.01.  Notwithstanding the foregoing,
nothing contained in this Section 10.02 shall relieve (i) the Company from
liability to the extent that such termination results from the willful and
material breach by the Company of this Agreement, (ii) PCF from liability to the
extent that such termination results from the willful and material breach by PCF
of this Agreement or (iii) Parent from liability to the extent that such
termination results from the willful and material breach by Parent, Merger Sub
or Acquisition Sub of this Agreement.
 
 
50

--------------------------------------------------------------------------------

 
 
ARTICLE XI
Indemnification
 
Section 11.01        Survival. Subject to the limitations and other provisions
of this Agreement, the representations and warranties contained herein (other
than any representations or warranties contained in Section 4.19 (Taxes) which
are subject to Article VIII) shall survive the Closing and shall remain in full
force and effect until, and shall terminate and expire on, the first anniversary
of the Closing Date; provided, that (i) the representations and warranties in
Section 4.02 (Organization, Authority and Qualification of the Company), Section
4.03 (Capitalization), Section 4.20 (Brokers), Section 5.01 (Organization and
Authority of PCF), Section 5.04 (Brokers), Section 6.01 (Organization and
Authority of Parent, Merger Sub and Acquisition Sub), Section 6.06 (Issuance of
Shares), Section 6.07 (Brokers) and Section 6.08 (Capitalization) shall survive
until and terminate on the fourth anniversary of the Closing Date (the
representations and warranties listed in this clause (i) of this proviso shall
be referred to in this Agreement collectively as the “Fundamental
Representations”), and (ii) the representations and warranties in Section 4.12
(Intellectual Property) shall survive until, and terminate and expire on, the
second anniversary of the Closing Date. All covenants and agreements of the
parties contained herein (other than any covenants or agreements contained in
Article VIII which are subject to Article VIII) shall survive the Closing and
shall terminate and expire upon performance; provided, that the right to make a
claim for indemnity pursuant to Sections 11.02(b) or 11.03(b) with respect to
any breach or non-fulfillment of any Specified Pre-Closing Covenant shall
terminate and expire on the first anniversary of the Closing Date.
Notwithstanding the foregoing, any claims for indemnification for which an
Indemnified Party has provided a valid written notice to the Indemnifying Party
in accordance with Section 11.05 prior to the expiration of the relevant
representation, warranty, covenant or agreement specified in this Section 11.01
shall not thereafter be barred by the expiration of such representation,
warranty, covenant or agreement and such indemnification claims shall survive
until finally resolved.  Except as provided in the immediately preceding
sentence, after the expiration of the relevant representation, warranty or
covenant specified in this Section 11.01, no Party, nor any stockholder,
Affiliate, or Representative of such Party shall have any liability for such
representation, warranty, covenant or agreement.
 
Section 11.02        Indemnification By PCF.  Subject to the limitations and
other terms and conditions of this Article XI and provided that an
indemnification claim with respect thereto is instituted by written notice
pursuant to Section 11.05 prior to the expiration of the relevant
representation, warranty, covenant or agreement specified in Section 11.01,
after the Closing, PCF shall indemnify each of Parent and its Affiliates
(including the Surviving Corporation) and their respective Representatives
(collectively, the “Parent Indemnitees”) against, and shall hold each of them
harmless from and against, any and all Losses incurred or sustained by, or
imposed upon, the Parent Indemnitees based upon, arising out of, with respect to
or by reason of:
 
 
51

--------------------------------------------------------------------------------

 
 
(a)           any inaccuracy in or breach of any of the representations or
warranties of the Company or PCF contained in Article IV (other than in respect
of Section 4.19, it being understood that the sole remedy for any such
inaccuracy in or breach thereof shall be pursuant to Article VIII), Article V or
in the certificate delivered pursuant to Sections 9.02(d)(v); or
 
(b)           any breach or non-fulfillment of any covenant or agreement to be
performed by PCF pursuant to this Agreement (other than any breach or
non-fulfillment any covenant or agreement in Article VIII, it being understood
that the sole remedy for any such breach or non-fulfillment shall be pursuant to
Article VIII).
 
Section 11.03        Indemnification By Parent.  Subject to the limitations and
other terms and conditions of this Article XI and provided that an
indemnification claim with respect thereto is instituted by written notice
pursuant to Section 11.05 prior to the expiration of the relevant
representation, warranty, covenant or agreement specified in Section 11.01,
after the Closing, Parent shall indemnify each of PCF and its Affiliates and
their respective Representatives (collectively, the “PCF Indemnitees”) against,
and shall hold each of them harmless from and against, any and all Losses
incurred or sustained by, or imposed upon, the PCF Indemnitees based upon,
arising out of, with respect to or by reason of:
 
(a)            any inaccuracy in or breach of any of the representations or
warranties of Parent contained in this Agreement or in the certificate delivered
pursuant to Section 9.03(d)(iii); or
 
(b)            any breach or non-fulfillment of any covenant or agreement to be
performed by Parent pursuant to this Agreement.
 
Section 11.04        Certain Limitations. The indemnification provided for in
this Article XI shall be subject to the following limitations:
 
(a)            Neither PCF nor Parent shall be liable to the Parent Indemnitees
or the PCF Indemnitees, as the case may be, for indemnification under Sections
11.02(a) and 11.02(b) or Sections 11.03(a) and 11.03(b), as applicable, (other
than with respect to a claim for indemnification based upon, arising out of,
with respect to or by reason of any inaccuracy in or breach of any Fundamental
Representation, any breach or non-fulfillment of any Other Covenant or fraud or
willful misconduct on the part of any Party in connection with the transactions
contemplated by this Agreement) until the aggregate amount of all Losses in
respect of indemnification under Sections 11.02(a) and 11.02(b), in each case,
to which the Deductible applies, or Sections 11.03(a) and 11.03(b), in each
case, to which the Deductible applies, as applicable, exceeds $312,500 (the
“Deductible”), in which event the Indemnifying Party shall be required to pay or
be liable for all such Losses in excess of the Deductible.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)        Notwithstanding anything to the contrary in this Agreement, the total
payments made by PCF or Parent with respect to Losses pursuant to Sections
11.02(a) and 11.02(b) or Sections 11.03(a) and 11.03(b), as applicable, shall
not exceed $9,375,000 (the “Indemnifiable Loss Limit”), except that the
Indemnifiable Loss Limit shall not apply with respect to any Losses relating to
or arising under or in connection with the Fundamental Representations, any
breach or non-fulfillment of any Other Covenant or from fraud or willful
misconduct on the part of any Party in connection with the transactions
contemplated by this Agreement. Notwithstanding anything to the contrary in this
Agreement, under no circumstances shall the maximum liability of PCF under this
Agreement (including pursuant to Article VIII and this Article XI) exceed the
Share Consideration or the amounts paid to PCF under the Convertible Note
(including any Common Shares of Parent issued to PCF pursuant to the Convertible
Note).
 
(c)        For purposes of determining the calculation of the amount of any
Losses incurred with respect to any breach of any representation, warranty,
covenant or agreement for purposes of this Article XI (but not for the purpose
of determining whether an inaccuracy or breach has occurred), any materiality,
Company Material Adverse Effect, Parent Material Adverse Effect or other similar
qualification contained in or otherwise applicable to such representation,
warranty, covenant or agreement shall be disregarded.
 
(d)        For purposes of determining PCF’s or Parent’s liability under this
Article XI for any Losses, appropriate reductions shall be made to reflect the
following:  (i) the amount of any insurance proceeds pursuant to any insurance
policy received or receivable by any Parent Indemnitee or PCF Indemnitee, as
applicable, in respect of such Losses; and (ii) the amount of any other third
party recoveries received or receivable by any Parent Indemnitee or PCF
Indemnitee, as applicable, in respect of such Losses.  If an indemnification
payment is received by any Parent Indemnitee or PCF Indemnitee, and such Parent
Indemnitee or PCF Indemnitee, as applicable, later receives insurance proceeds
or other third party recoveries in respect of the related Losses that were not
previously credited against such indemnification payment when made, such Parent
Indemnitee or PCF Indemnitee, as applicable, shall promptly pay to PCF or
Parent, as applicable, a sum equal to the lesser of (x) the actual amount of
such insurance proceeds (after giving effect to any deductible) and other third
party recoveries with respect to such Losses or (y) the actual amount of the
indemnification payment previously paid by PCF or Parent, as applicable, with
respect to such Losses.  Each Parent Indemnitee shall, in good faith, use its
commercially reasonable efforts to collect amounts available under insurance
coverages and promptly and diligently pursue third party claims relating to any
Losses for which it is seeking indemnification.
 
(e)        Neither PCF nor Parent shall have any liability under this Agreement
in respect of any Loss if such Loss would not have arisen but for (i) a change
in legislation or accounting policies made after the Closing, or (ii) a change
in any Law after the Closing or a change in the interpretation of any Law after
the Closing as determined by a Governmental Authority.
 
(f)         Notwithstanding anything to the contrary in this Agreement, in no
event shall PCF have any obligation to indemnify or hold harmless any of the
Parent Indemnitees for any Losses based upon, arising out of, with respect to or
by reason of any fact, circumstance, occurrence, act or omission which occurred
or existed at any time on or prior to March 31, 2014; provided, that the
foregoing limitation shall not apply to any Losses for which the Parent
Indemnitees would otherwise be entitled to be indemnified for by reason of any
inaccuracy in or breach of the representations and warranties of the Company set
forth in Section 4.01.
 
 
53

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding anything herein to the contrary in this Agreement,
no Party shall have any liability under this Agreement (including Article VIII
and this Article XI) for, and Losses shall not include, any punitive,
incidental, consequential, special or indirect damages or any damages based on
or measured by lost profits, loss or diminution in value or a multiple of
earnings.
 
(h)           In the event that Parent is entitled to indemnification pursuant
to Section 11.02(a) by reason of the fact that any portion of the Specified
Receivables is not collected within one hundred twenty (120) days after the date
of this Agreement, then Parent shall, and shall cause the Surviving Corporation
to, promptly assign to PCF all right, title and interest in, to and under the
portion of the Specified Receivables that was not collected within one hundred
twenty (120) days after the date of this Agreement.
 
Section 11.05        Indemnification Procedures. The Party making a claim under
this Article XI is referred to as the “Indemnified Party”, and the Party against
whom such claims are asserted under this Article XI is referred to as the
“Indemnifying Party”.
 
(a)           Third Party Claims. If any Indemnified Party receives notice of
the assertion or commencement of any Action made or brought by any Person who is
not a Party to this Agreement or an Affiliate of a Party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party is actually and materially
prejudiced thereby. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s own cost and expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that if the Indemnifying Party is PCF,
such Indemnifying Party shall not have the right to defend or direct the defense
of any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Company, or (y) seeks an injunction
or other equitable relief against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 11.05(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right, at its own cost and expense, to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. If the
Indemnifying Party elects not to compromise or defend such Third Party Claim or
fails to promptly notify the Indemnified Party in writing of its election to
defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
11.05(b), pay, compromise and defend such Third Party Claim and seek
indemnification for any and all Losses based upon, arising out of, with respect
to or by reason of such Third Party Claim. PCF and Parent shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available (subject to the provisions of
Section 7.06)) records relating to such Third Party Claim and furnishing,
without expense (other than reimbursement of actual out-of-pocket expenses) to
the defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.
 
 
54

--------------------------------------------------------------------------------

 
 
(b)        Settlement of Third Party Claims. Notwithstanding any other provision
of this Agreement, the Indemnifying Party shall not settle, or enter into any
agreement to settle, any Third Party Claim without the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld or
delayed), except as provided in this Section 11.05(b). If a firm offer is made
to settle a Third Party Claim without leading to liability or the creation of a
financial or other obligation on the part of the Indemnified Party and provides,
in customary form, for the unconditional release of each Indemnified Party from
all liabilities and obligations in connection with such Third Party Claim and
the Indemnifying Party desires to accept and agree to such offer, the
Indemnifying Party shall give written notice to that effect to the Indemnified
Party. If the Indemnified Party fails to consent to such firm offer within ten
(10) days after its receipt of such notice, the Indemnified Party may continue
to contest or defend such Third Party Claim and in such event, the maximum
liability of the Indemnifying Party as to such Third Party Claim shall not
exceed the amount of such settlement offer. If the Indemnified Party fails to
consent to such firm offer and also fails to assume defense of such Third Party
Claim, the Indemnifying Party may settle the Third Party Claim upon the terms
set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense of a Third Party Claim pursuant to
Section 11.05(a), it shall not settle, or agree to settle such Third Party Claim
without the written consent of the Indemnifying Party (which consent shall not
be unreasonably withheld or delayed).
 
(c)        Direct Claims. Any claim by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party is actually and materially prejudiced thereby. Such notice by
the Indemnified Party shall describe the Direct Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have
thirty (30) days after its receipt of such notice to respond in writing to such
Direct Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Surviving Corporation’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such thirty (30) day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.
 
 
55

--------------------------------------------------------------------------------

 
 
(d)            Tax Claims.  Notwithstanding any other provision of this
Agreement, the control of any claim, assertion, event or proceeding in respect
of Taxes of the Company (including, but not limited to, any such claim in
respect of a breach of the representations and warranties in Section 4.19 hereof
or any breach or violation of or failure to fully perform any covenant,
agreement, undertaking or obligation in Article VIII) shall be governed
exclusively by Article VIII hereof.
 
Section 11.06        Payments. Once a Loss is agreed to by the Indemnifying
Party or determined by a final non-appealable order a court pursuant to Section
12.10 to be payable pursuant to this Article XI or Article VIII, the
Indemnifying Party shall satisfy its obligations within fifteen (15) Business
Days of such final, non-appealable adjudication by wire transfer of immediately
available funds or pursuant to the following sentence.  Any Loss payable by PCF
pursuant to this Agreement may be satisfied by any one or more of the following
(as determined in the sole discretion of PCF): (i) set-off against the amounts
owing to PCF under the Convertible Note on a dollar for dollar basis, (ii) the
transfer and assignment of a number of shares of Parent Common Stock equal to
the quotient of (x) the portion of the Loss being satisfied by surrender of
Parent Common Stock divided by (y) the Fair Market Value, free and clear of all
Encumbrances and/or (iii) cash.
 
Section 11.07        Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Merger Consideration for all purposes, unless otherwise
required by Law.
 
Section 11.08        Exclusive Remedy.  Notwithstanding anything to the contrary
in this Agreement, except with respect to claims under the Convertible Note or
the Stockholders Agreement and except for claims for specific performance
pursuant to Section 12.11, an Indemnified Party’s sole and exclusive rights and
remedies based on, arising out of or relating to this Agreement or any of the
transactions contemplated hereby (whether stated as breach of contract, tort or
otherwise) shall be those rights and remedies set forth in Article VIII and this
Article XI.  Without limiting the generality of the preceding sentence, no legal
action sounding in contribution, tort or strict liability (in each case, other
than claims made or contemplated by Article VIII or this Article XI) may be
maintained by any Parent Indemnitee or PCF Indemnitee, as applicable, or any of
their respective stockholders, members, owners, Affiliates, Representatives,
successors or assigns, against PCF or Parent, as applicable, and Parent and PCF,
for itself and the other Parent Indemnitees or PCF Indemnitees, as applicable,
and each of their respective stockholders, members, owners, Affiliates,
Representatives, successors and assigns, hereby waives any and all statutory
rights of contribution or indemnification that any of them might otherwise be
entitled to under any federal, state or local law.
 
 
56

--------------------------------------------------------------------------------

 
 
ARTICLE XII
Miscellaneous
 
Section 12.01        Expenses. Except as otherwise expressly provided herein,
all costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.
 
 
Section 12.02        Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this (b)):
 
 


If to PCF or the Company (prior to the Closing):
 
c/o PCF 1, LLC
23332 Mill Creek Dr.
Suite 155
Laguna Hills, CA 92653
Facsimile:  (949) 296-4801
E-mail:  rcampbell@parallaxcap.com
Attention:  Chief Financial Officer
with a copy to (which shall not constitute notice):
 
Paul Hastings LLP
695 Town Center Drive, 17th Floor
Costa Mesa, CA 92626
Facsimile:  (714) 979-1921
E-mail:  dougschaaf@paulhastings.com
jasonrednour@paulhastings.com
Attention:  Douglas Schaaf and Jason Rednour
If to Parent, Merger Sub or Company (post-Closing):
 
NeuLion, Inc.
1600 Old Country Rd
Plainview, New York 11803
Facsimile: 516-622-7510
E-mail: roy.reichbach@neulion.com
Attention: General Counsel

 
 
57

--------------------------------------------------------------------------------

 
 
with a copy to (which shall not constitute notice):
 
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Facsimile: 646-417-6459
E-mail: flee@loeb.com
rporter@loeb.com
Attention: Frank Lee, Esq.
                  Ronelle Porter, Esq.

 
Section 12.03        Interpretation.  For purposes of this Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedule, Parent Disclosure Schedules and
Exhibits mean the Articles and Sections of, and Disclosure Schedule and Exhibits
attached to, this Agreement (except for references to the Unit Purchase
Agreement Disclosure Schedules, which shall refer to the Unit Purchase Agreement
Disclosure Schedules); (y) to an agreement, instrument or other document means
such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
(z) to a statute means such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated thereunder.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.
 
Section 12.04        Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.
 
Section 12.05        Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
Section 12.06        Entire Agreement. This Agreement, the Stockholders
Agreement and the Convertible Note constitute the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.
 
Section 12.07        Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither Party may assign its rights or
obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed.
 
 
58

--------------------------------------------------------------------------------

 
 
Section 12.08        No Third-party Beneficiaries. Except as provided in Article
XI or Section 7.10, this Agreement is for the sole benefit of the parties hereto
and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
 
Section 12.09        Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
Section 12.10        Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.
 
(a)        This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to any choice
or conflict of law provision or rule that would cause the application of Laws of
any jurisdiction other than those of the State of New York.
 
(b)        EXCEPT FOR ANY MATTERS SUBJECT TO THE DETERMINATION OF THE ACCOUNTING
REFEREE PURSUANT TO SECTION 8.01(c), ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE
BOROUGH OF MANHATTAN AND COUNTY OF MANHATTAN, AND EACH PARTY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
 
59

--------------------------------------------------------------------------------

 
 
(c)        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 12.10(c).
 
Section 12.11        Specific Performance. Each of the Parties acknowledges and
agrees that the other Parties would be irreparably damaged in the event that any
of the terms or provisions of this Agreement are not performed in accordance
with their specific terms or otherwise are breached.  Therefore, notwithstanding
anything to the contrary set forth in this Agreement, each of the Parties hereby
agrees that the other Parties shall be entitled to an injunction or injunctions
to prevent breaches of any of the terms or provisions of this Agreement, and to
enforce specifically the performance by the other Party under this Agreement
(including the payment of the Merger Consideration at the Closing), and each
Party hereby agrees to waive the defense in any such suit that the other Parties
to this Agreement have an adequate remedy at law, and hereby agrees to waive any
requirement to post any bond in connection with obtaining such
relief.  Notwithstanding the foregoing, the remedies of injunctive relief and
specific performance shall not be available to the Parent Indemnitees after the
Closing, it being the intent of the parties that the Parent Indemnitiees’ sole
post-Closing remedies shall be those remedies set forth in Article VIII and
Article XI hereof.
 
Section 12.12        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
 
 
60

--------------------------------------------------------------------------------

 
 
Section 12.13        Privilege.  Parent, for itself and each of Merger Sub and
the Surviving Corporation and its Subsidiaries and their respective successors
and assigns, hereby irrevocably acknowledges and agrees that all communications
between PCF, and any officer or manager of PCF (whether in such capacity or any
other capacity), and Paul Hastings LLP, in each case, relating to the
negotiation, execution or delivery of the Unit Purchase Agreement (except to the
extent that such communications relating to the Unit Purchase Agreement relate
to an indemnification claim under the Unit Purchase Agreement), this Agreement,
the Convertible Note or the Stockholders Agreement or the transactions
contemplated thereby or hereby shall be privileged communications of PCF and its
counsel, and none of Parent, Merger Sub or the Surviving Corporation or any of
its Subsidiaries or any Person purporting to act on behalf of or through Parent,
Merger Sub, or the Surviving Corporation or any of its Subsidiaries shall seek
to obtain the same by any process on the grounds that the privilege attaching to
such communications belongs to Parent, Merger Sub, or the Surviving Corporation
or any of its Subsidiaries and not PCF.  Other than as explicitly set forth in
this Section 12.13, the parties acknowledge that any attorney-client privilege
attaching as a result of legal counsel representing the Company or any of its
Subsidiaries prior to the Closing shall survive the Closing and continue to be a
privilege of the Surviving Corporation or any of its Subsidiaries, as
applicable, and not PCF after the Closing.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
61

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 

 
PCF 1, LLC
         
By
/s/ James Hale
   
Name: James Hale
Title: President

 
 

 
DIVX CORPORATION
         
By
/s/ James Hale
   
Name: James Hale
Title: Chairman

 
 

 
NEULION, INC.
 
     
By
/s/ Roy E. Reichbach
   
Name: Roy E. Reichbach
Title: Secretary

 
 

 
NLDMC, INC.
 
     
By
/s/ Roy E. Reichbach
   
Name: Roy E. Reichbach
Title: Secretary

 
 

 
NLDAC, INC.
 
     
By
/s/ Roy E. Reichbach
   
Name: Roy E. Reichbach
Title: Secretary

 
[Signature Page to Agreement and Plan of Merger]
 

--------------------------------------------------------------------------------

 
 
Schedule A


Sample Closing Working Capital Calculation


[See attached]
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.01(b)


Conduct of Business by Parent


None
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
STATE OF DELAWARE
 
CERTIFICATE OF MERGER OF
 
DOMESTIC CORPORATIONS
 
Pursuant to Title 8, Section 251 of the Delaware General Corporation Law, the
undersigned corporation certifies as follows.
 
FIRST:         The name of the surviving corporation is DivX Corporation (the
“Surviving Corporation”), and the name of the corporation being merged into the
Surviving Corporation is NLDMC, Inc.  Each of the constituent corporations is a
Delaware corporation.
 
SECOND:   An Agreement and Plan of Merger has been approved, adopted, executed
and acknowledged by each of the constituent corporations in accordance with
Sections 228 and 251 of the Delaware General Corporation Law.
 
THIRD:       The name of the Surviving Corporation is DivX Corporation.
 
FOURTH:   The Certificate of Incorporation of NLDMC, Inc. shall be the
Certificate of Incorporation of the Surviving Corporation.
 
FIFTH:        The merger shall be effective upon filing of this Certificate of
Merger with the Delaware Secretary of State.
 
SIXTH:       The Agreement and Plan of Merger is on file at 4790 Eastgate Mall
Suite 200, San Diego, CA 92121, the place of business of the Surviving
Corporation.
 
SEVENTH:  A copy of the Agreement and Plan of Merger will be furnished by the
surviving corporation on request, without cost, to any stockholder of any
constituent corporation.
 
IN WITNESS WHEREOF, said Surviving Corporation has caused this Certificate of
Merger to be signed by an authorized officer this ___ day of ______________,
2015.
 
 

 
DivX Corporation,
a Delaware corporation
                 
 
By:
       
Authorized Officer
            Name:    

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
THE SECURITIES REPRESENTED HEREBY, AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THE SECURITIES REPRESENTED HEREBY, HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY APPLICABLE STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION,
(B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE U.S. SECURITIES ACT, (C) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND
IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, OR (D) IN
A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN
FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION, OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE CORPORATION, TO SUCH EFFECT.  THE HOLDER MAY NOT ENGAGE IN
ANY HEDGING TRANSACTION WITH REGARD TO THESE SECURITIES EXCEPT IN COMPLIANCE
WITH THE U.S. SECURITIES ACT.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [*].
 
THE SECURITIES ISSUABLE UPON EXERCISE OF THE SECURITIES REPRESENTED HEREBY ARE
LISTED ON THE TORONTO STOCK EXCHANGE; HOWEVER, THE SAID SECURITIES CANNOT BE
TRADED THROUGH THE FACILITIES OF THE TORONTO STOCK EXCHANGE BEFORE [*] SINCE
THEY ARE NOT FREELY TRANSFERABLE BEFORE [*], AND CONSEQUENTLY, ANY CERTIFICATE
REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON THE TORONTO STOCK EXCHANGE BEFORE [*].
 


NEULION, INC.
(a Delaware corporation)


CONVERTIBLE NOTE
(the “Note”)


US$27,000,000**
 
Due:  January 2, 2017

 
 
                                                                
* Date to be the date that is four months and a day after the date of the Note.
 
** The principal amount hereof shall be subject to adjustment as set forth in
Section 2.8 herein.
 
 
 

--------------------------------------------------------------------------------

 
 
FOR VALUE RECEIVED, the undersigned, NEULION, INC. (the “Corporation”) hereby
unconditionally promises to pay to or to the order of PCF 1, LLC with an address
of 23332 Mill Creek Drive, Suite 155, Laguna Hills, CA 92653 or its successor or
permitted assign (the “Holder”), in lawful money of the United States and in
immediately available funds, the sum of US$27,000,000 subject to adjustment as
set forth in Section 2.8 herein, (the “Principal”), together with interest on
the terms and conditions as hereinafter provided, on January 2, 2017, or on such
earlier day as the moneys evidenced hereunder may become payable in accordance
with the terms and conditions set out herein, including pursuant to Section 2.7
and Article 3 hereof (the “Maturity Date”).


Definitions


As used herein, the following terms shall have the following meanings, unless
the context shall otherwise require:


“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, NY are authorized or required by law to be
closed for business.


“Common Stock” means fully paid, validly issued and non-assessable shares of
common stock of the Corporation.


“Conversion Price” means US$1.044853, subject to the adjustments for Relevant
Events set out below.


“Conversion Shares” means a number of fully-paid and non-assessable shares of
Common Stock equal to the quotient of (x) the Principal amount (taking into
account any reduction thereof pursuant to Section 2.8), divided by (y) the then
applicable Conversion Price.


“Exercise Date” means the earlier of (a) the first date after which (i) the
Corporation has received all applicable regulatory approvals, including without
limitation any required approval of the TSX (as defined below) or any other
stock exchange on which the Common Stock is then listed if the Common Stock is
not then listed on the TSX necessary for the conversion of the Note into the
Conversion Shares, (ii) the Corporation has received the approval of the
issuance of the Conversion Shares by at least a majority of votes cast by
shareholders of the Corporation at a duly called meeting of shareholders of the
Corporation, other than the votes of the Holder, or by written consent of at
least a majority of shareholders of the Corporation, other than the Holder (such
regulatory and shareholder approval, the “Required Approvals”) and (iii) if, and
only if, applicable, the waiting periods under the HSR Act necessary for the
conversion of the Note into the Conversion Shares shall have expired or
terminated (“HSR Condition”), (b) the date on which the Corporation receives a
written request from the Holder of the Note requesting the conversion of the
Note into the Conversion Shares if the Required Approvals are not necessary for
such conversion and if the HSR Condition has been satisfied or is not
applicable, and (c) the date on which the Holder of the Note receives a written
notice from the Corporation stating that the Note is being converted into the
Conversion Shares, if the Required Approvals are not necessary for such
conversion and if the HSR Condition has been satisfied or is not applicable.
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.


“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulgated thereunder.


“HSR Steps” means:


 
(a)
as soon as reasonably practicable, making all filings and submissions,
furnishing all information, and, in the case of the Corporation only, paying all
fees, under the HSR Act, that are necessary, proper or advisable to satisfy the
HSR Condition, including, without limitation, in response to any request for
additional information or documentary material from any Governmental Authority;

 
(b)
except to the extent prohibited by applicable Law or any applicable Governmental
Authority, providing the counsel of the other party hereto with advance notice
and the opportunity to participate in any material meeting with any Governmental
Authority in respect of any filing made thereto in connection with the Note;

 
(c)
not commit to or agree with any Governmental Authority to stay, toll or extend
any applicable waiting period under the HSR Act or other applicable Laws,
without the prior written consent of the other party hereto;

 
(d)
not taking any action that could reasonably be expected to hinder or materially
delay the obtaining of clearance or any necessary approval of any Governmental
Authority under any antitrust, competition or trade Law or the expiration of any
required waiting periods under the HSR Act;

 
(e)
using its commercially reasonable best efforts to avoid or eliminate any
impediment under any antitrust, competition or trade Law that may be asserted by
any Governmental Authority;

 
(f)
promptly notifying the other party hereto of any written notice or other
communication received by such party or its counsel from any Governmental
Authority relating to this Note, except to the extent prohibited by applicable
Law;

 
(g)
including a representative of the other party hereto in all discussions,
telephone calls and meetings with a Governmental Authority regarding the Note,
except to the extent prohibited by applicable Law;

 
(h)
consulting and cooperate reasonably with the other party hereto in connection
with any analyses, appearances, presentations, memoranda, briefs, arguments,
opinions and proposals made or submitted by or on behalf of such party relating
to a proceeding under the HSR Act (including by providing to such party’s
outside counsel, as appropriate, all documents and information reasonably
requested by such counsel promptly upon request), except to the extent
prohibited by applicable Law.

 
 
- 3 -

--------------------------------------------------------------------------------

 


“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.


“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
January 2, 2015 among NeuLion, Inc., NLDMC, Inc., NLDAC, Inc., DivX Corporation
and PCF 1, LLC.


“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.


“Relevant Event” means, at any time on or after the date of this Agreement and
on or prior to the Exercise Date any stock split, stock dividend, combination or
other recapitalization event.


“Sale Event” means (i) the consummation of the merger or consolidation of the
Corporation or any subsidiary of the Corporation with or into another entity
(except a merger or consolidation in which the holders of capital stock of the
Corporation on the date hereof continue to hold, directly or indirectly, greater
than 50% of the outstanding voting power of the capital stock of the
Corporation, subsidiary or the surviving or acquiring entity as of immediately
after such merger or consolidation; (ii) the closing of the issuance or transfer
(whether by merger, consolidation, sale of securities or otherwise), whether in
one or more transactions or a series of transactions, to one or more persons or
entities (other than an underwriter of the Corporation’s securities), of the
Corporation’s or its subsidiaries securities if, as of immediately after such
closing, the holders of capital stock of the Corporation on the date hereof
cease to hold, directly or indirectly, greater than 50% of the outstanding
voting power of the capital stock of the Corporation, subsidiary or the
surviving or acquiring entity; (iii) any sale, transfer, exclusive license or
other disposition of more than 50% of the assets, technology or intellectual
property of the Corporation and its subsidiaries on a consolidated basis
(measured either by book value in accordance with generally accepted accounting
principles consistently applied or by fair market value determined in the
reasonable good faith judgment of the Corporation’s Board of Directors) in any
transaction or series of transactions (other than sales of inventory in the
ordinary course of business); or (iv) a liquidation, dissolution or winding up
of the Corporation.


“TSX” means the Toronto Stock Exchange.


ARTICLE 1
INTEREST AND RANK
 
1.1
Interest



 
(a)
The Corporation shall pay interest on the Principal from and including the issue
date of this Note at a rate of 6.0% per annum, such interest accruing daily,
compounded annually and payable in arrears on the Maturity Date or Exercise
Date, as the case may be; provided that upon an Event of Default, the Principal
of this Note shall accrue interest at a rate of 6.0% per annum.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(b)
Notwithstanding any other provision of this Note, the Holder does not intend to
charge, and the Corporation shall not be required to pay, any interest or other
fees or charges in excess of the maximum amount permitted by applicable law; any
payments in excess of such maximum shall be refunded to the Corporation or
credited to reduce principal hereunder.



 
ARTICLE 2
SATISFACTION OF NOTE


2.1
Satisfaction of Note



 
(a)
In the event that the Exercise Date occurs prior to the Maturity Date (the
“Exercise Date”), all outstanding Principal and any accrued and unpaid interest
owing thereon shall automatically convert, in whole, without any further action
on the part of the Corporation or the Holder into the Conversion Shares.
Forthwith following the Exercise Date, the Corporation shall deliver a
certificate representing the Conversion Shares to the Holder or to such other
person or entity as the Holder may in writing direct.  If the Conversion Shares
are to be issued in the name of a person other than the Holder, the Holder shall
provide the Corporation with such name in a manner reasonably satisfactory to
the Corporation.



 
(b)
In the event that the Exercise Date does not occur prior to the Maturity Date,
all outstanding Principal and any accrued and unpaid interest owing thereon
shall become immediately due and payable without further notice or demand.  In
such event, in addition to the payment of such Principal and interest due
hereunder, the Corporation shall pay to the Holder an amount equal to (if such
amount is greater than zero): (a) the product of the number of Conversion Shares
that would have been issued to Holder if the Exercise Date had occurred on the
date immediately prior to the Maturity Date multiplied by the Fair Market Value
of a share of Common Stock on the day immediately prior to the Maturity Date
minus (b) the total Principal and interest due hereunder pursuant to the first
sentence of this Section 2.1(b).  For purposes of the Note, “Fair Market Value”
means the United States dollar equivalent of the per share price of the Common
Stock equal to the volume weighted average price of the Common Stock reported on
the TSX or on the principal exchange or over the counter market on which such
shares are trading, if any, or as reported on any composite index which includes
such principal exchange, for the five (5) trading days immediately prior to the
date the subject shares of Common Stock are to be determined or any adjustment
thereto are to be made. The rate to be used for the conversion of Canadian
dollars to United States dollars shall be the Bank of Canada noon rates on the
dates on which such conversion is to be calculated.  If shares of Common Stock
are not listed or admitted to trading on any exchange, over-the-counter market
or any similar organization as of the determination date, the Fair Market Value
shall be determined by the Board of Directors of the Corporation in good faith
using any fair and reasonable means selected in its discretion.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(c)
In such event, the Corporation shall pay all amounts due hereunder on the
Maturity Date by wire transfer of immediately available funds to such account
and pursuant to such wire transfer instructions as are furnished in writing to
the Corporation by Holder.



2.2
Application of Consideration



Any consideration paid in satisfaction of the indebtedness evidenced by this
Note (whether paid in cash or in Conversion Shares) shall be applied first in
satisfaction of any costs and expenses owed to the Holder in connection with
this Note, any amounts due hereunder other than interest and Principal, then to
accrued and unpaid interest which is due and payable, with the remaining portion
of such amount applied in satisfaction of the Principal then owing.


2.3
Judgment Interest



If the Holder obtains judgment on this Note or in respect of any amount owing
hereunder, interest at the rate of 6.0% per annum, not in advance, shall be
payable on the amount which is outstanding under the said judgment until the
payment in full of all amounts due hereunder.


2.4
Payment of Principal, Interest and Other Amounts



The full amount of the Principal and any accrued and unpaid interest owing
thereon, and any other amounts owing hereunder, is due and payable either: (i)
in cash on the Maturity Date; or (ii) in Conversion Shares on the Exercise Date,
as the case may be.  This Note and the amounts due hereunder may not be prepaid
in whole or in part.


2.5
Note Holder Not Deemed to be Stockholder



The Holder shall not, by virtue of holding this Note, be entitled to vote or to
receive dividends or be deemed the holder of Common Stock that may at any time
be issuable upon conversion of this Note for any purpose whatsoever, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a stockholder of the Corporation or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issue or reclassification of stock, change of par
value or change of stock to no par value, consolidation, merger or conveyance or
otherwise), or to receive notice of meetings, or to receive dividends or
subscription rights, until after the Holder is issued Common Stock in accordance
with the provisions hereof.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
2.6
Records



The Holder shall be deemed to have become the holder of Common Stock on the
Exercise Date; provided, however, that if such date is not a Business Day then
the Common Stock shall be deemed to have been issued and the Holder shall be
deemed to have become the holder of record of the Common Stock on the next
following Business Day.  Within a reasonable time after the Exercise Date, the
Corporation shall issue and deliver (or cause to be delivered) to the Holder, by
registered mail to the Holder’s address specified in the register of the
Corporation, a certificate for the appropriate number of shares of Common Stock.


2.7
Acceleration Upon Sale of Corporation



Notwithstanding anything to the contrary contained herein, in the event of a
Sale Event, all outstanding Principal and any accrued and unpaid interest owing
thereon shall become immediately due and payable without further notice or
demand.  In such event, in addition to the payment of such Principal and
interest due hereunder, the Corporation shall pay to the Holder an amount equal
to (if such amount is greater than zero): (a) the product of the number of
Conversion Shares that would have been issued to Holder if the Exercise Date had
occurred on the date immediately prior to the Sale Event multiplied by the value
of a share of Common Stock in the Sale Event minus (b) the total Principal and
interest due hereunder pursuant to the first sentence of this Section 2.7. In
such event, the Corporation shall pay all amounts due hereunder on the date of
such Sale Event by wire transfer of immediately available funds to such account
and pursuant to such wire transfer instructions as are furnished in writing to
the Corporation by Holder.


2.8
Adjustment to Principal Amount

 
Upon the final determination of the Final Closing Working Capital (as defined in
the Merger Agreement) and the amount of the Post-Closing Adjustment (as defined
in the Merger Agreement), if any, in each case pursuant to Section 3.04(b) of
the Merger Agreement, in the event of a Post-Closing Adjustment, the principal
amount of the Note shall be reduced by the amount of the Post-Closing Adjustment
(as finally determined pursuant to Section 3.04(b) of the Merger Agreement) on a
dollar for dollar basis effective as of the date of such final
determination.  The Corporation shall issue a new convertible note in the form
hereof reflecting the adjusted principal amount.
 
ARTICLE 3
EVENTS OF DEFAULT


3.1
Events of Default



Any of the following shall constitute an event of default under this Note (each
an “Event of Default”):
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(a)
failure by the Corporation to issue the stock certificates representing the
Conversion Shares within five Business Days of the Exercise Date; or



 
(b)
failure by the Corporation to pay the full amount of the Principal and any
accrued and unpaid interest due and owing thereon, and such other amounts due
hereunder, within five Business Days of the date due; or



 
(c)
failure by the Corporation to comply with any material term or provision of this
Note; or



 
(d)
The Corporation shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, shall consent to the
entry of an order for relief in an involuntary case under any such law, shall
make a general assignment for the benefit of creditors, or shall fail generally
to pay its debts as they become due; or a proceeding (other than a proceeding
commenced by the Corporation) shall have been instituted in a court having
jurisdiction in the premises seeking a decree or order for relief in respect of
the Corporation in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, and such proceedings
shall remain undismissed or unstayed for a period of forty-five (45) days, or
such court shall enter a decree or order granting the relief sought in such
proceeding.



3.2
Notice



The Corporation shall promptly give notice in writing to the Holder of the
occurrence of any Event of Default or other event which, with the lapse of time
or giving of notice or otherwise, would be an Event of Default.  Such written
notice shall specify the nature of such default or Event of Default and the
steps taken to remedy the same and shall be delivered in accordance with Section
6.13(h) hereof.


3.3
Effect of Event of Default



Upon the occurrence of an Event of Default, the full amount of the Principal
plus any accrued and unpaid interest owing thereon shall become due and payable
immediately with respect to an Event of Default under Section 3.1(d) hereof, and
on demand by the Holder with respect to any other Event of Default, and shall be
repaid in accordance with Section 2.1(b) of this Note.  The remedies of the
Holder provided herein shall be in addition to, and not in limitation of, such
other remedies as the Holder may have under applicable statutes, rules of civil
procedure, and/or common law.  All of such remedies shall be cumulative and
concurrent, and may be pursued singly, successively or together at the sole
discretion of the Holder, and may be exercised as often as occasion therefor
shall occur; and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or release thereof.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE 4
ANTI-DILUTION


4.1
Adjustment for Capital Changes



If, at or prior to the conversion of the Note into the Conversion Shares, there
occurs a record date or effective date of a Relevant Event, the Conversion Price
shall be adjusted effective upon such record date or effective date (whichever
is earlier) of such Relevant Event by multiplying (x) the Conversion Price in
effect immediately prior to such record date or effective date, as the case may
be, by (y) a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding on such record date or effective date, as the case may
be, before giving effect to the Relevant Event and the denominator of which
shall be the number of shares of Common Stock outstanding immediately after
giving effect to such Relevant Event including, in the case where securities
exercisable or exchangeable for or convertible into shares of Common Stock are
issued, the number of shares of Common Stock that would be outstanding if such
securities were exercised or exchanged for or converted into shares of Common
Stock.


4.2
Convertible Instruments



For the avoidance of doubt, the Holder acknowledges and agrees that the exercise
of convertible instruments of the Corporation shall not be considered a Relevant
Event prompting an adjustment in the number of shares of Common Stock of the
Corporation to be issued to the Holder pursuant to this Article 4.


ARTICLE 5
COVENANTS


5.1
Covenants of the Corporation



The Corporation covenants and agrees with the Holder:


 
(a)
that all shares of Common Stock which shall be so issuable pursuant to this Note
shall when issued be duly and validly issued and fully-paid and non-assessable;



 
(b)
that the Corporation shall reserve for issuance an equal number shares of Common
Stock as the number of Conversion  Shares;

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(c)
that the Corporation will use its commercially reasonable best efforts to obtain
all necessary regulatory and other approvals (including the Required Approvals
and satisfying the HSR Condition if applicable) required for the conversion of
the Note into the Conversion Shares and the issuance of the Conversion Shares as
soon as reasonably practicable (but in any event on or before July 15, 2015),
including without limitation by:

 
 
(i)
obtaining the approval of the holders of Common Stock:



(A) at the next annual and/or special meeting of shareholders, such meeting to
be called as soon as practicable following the date hereof and in any event no
later than July 15, 2015; or


(B) by way of the written consent of a majority of shareholders of the
Corporation, other than the Holder;


(ii)           taking, or causing to be taken the HSR Steps, if the HSR
Condition is applicable;


 
(d)
to execute any additional documentation as may be required in order to effect
the transactions for conversion, redemption, payment or exercise of rights
contained in and granted by this Note;



 
(e)
that the Corporation shall not enter into any agreement or take any action or
omit to take any action that would prevent the issuance of the Conversion Shares
to the Holder on the Exercise Date; and



 
(f)
that the Corporation shall not (i) enter into any agreement or incur any
indebtedness which would require the postponement of the Maturity Date, or (ii)
incur any indebtedness, other than purchase money indebtedness, that is in
excess of $20,000,000.



5.2
Covenants of the Holder



The Holder covenants and agrees with the Corporation that:


 
(a)
this Note may not be sold, transferred or assigned by the Holder, in whole or in
part, without the prior written consent of the Corporation prior to July 15,
2015;



 
(b)
subject to the limitations in Section 5.1(f), the Corporation may incur debt
obligations that rank senior in preference to this Note, and the payment and
performance of the Principal plus any accrued and unpaid interest owing
thereon may be required to be subordinated to the payment and performance of any
such senior indebtedness; provided, that such senior indebtedness matures prior
to the Maturity Date. The Holder agrees to execute all such documentation,
including a subordination agreement, which may be reasonably requested by the
Corporation in writing to enable the Corporation to obtain debt obligations that
rank senior in preference to this Note and have maturities prior to the Maturity
Date (for the avoidance of doubt, the Holder shall have no obligation to execute
any document or agreement which would require the postponement of the Maturity
Date or prevent the repayment of the Note in full on the Maturity Date);

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
(c)
that the Holder will use its commercially reasonable best efforts to satisfy the
HSR Condition, including, without limitation, by taking, or causing to be taken
the HSR Steps, if the HSR Condition is applicable; and



 
(d)
to execute any additional documentation as may be required in order to effect
the transactions for conversion, payment or exercise of rights in accordance
with the terms and conditions of this Note.





ARTICLE 6
INTERPRETATION


6.1
Currency



All cash amounts payable under this Note shall be payable in United States
dollars.


6.2
Non Waiver



The extension of the time for making any payment which is due and payable
hereunder at any time or times or the failure, delay or omission on the part of
the Holder to exercise or enforce any rights or remedies of the Holder hereunder
or under any instrument securing payment of the indebtedness evidenced by this
Note shall not constitute a waiver of the right of the Holder to enforce such
rights and remedies thereafter.


6.3
Amendments



No amendment, modification or waiver of any provision of this Note or consent to
any departure by the Corporation from any provision of this Note is in any event
effective unless it is in writing and signed by the holder of this Note and then
the amendment, modification, waiver or consent shall be effective vis a vis this
Note but is effective only in the specific instance and for the specific purpose
for which it is given.


 
- 11 -

--------------------------------------------------------------------------------

 
 
6.4
Applicable Law



The Note shall be governed by the laws of the State of New York without giving
effect to any choice of law or conflict of law provision or role that would
cause the application of the laws of any jurisdiction other than the State of
New York.  Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in New York, New York, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and herby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that is not personally subject to the jurisdiction of any such court, that such
suit, action or proceeding or brought in an inconvenient forum or that the venue
of such suit, action or proceeding is improper.  Each party hereby irrevocable
waives personal service of process and consents to process being served in any
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notice to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any manner permitted by law. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF A DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF ANY TRANSACTION CONTEMPLATED HEREBY.


6.5
No Requirement to Issue Fractional Shares



The Corporation shall not be required to issue fractional shares of Common Stock
pursuant to this Note.  If any fractional interest in Common Stock would, except
for the provisions of this Section 6.5, be deliverable pursuant to this Note,
the Corporation shall, in lieu of delivering any certificate representing such
fractional interest, satisfy such fractional interest by paying to the Holder an
amount of lawful money of the United States equal (computed to the nearest whole
cent, and one-half of a cent being rounded up) to the amount of this Note
remaining outstanding after such Common Stock issuance into a whole number of
Common Stock.


6.6
Compliance with Securities Act and Legend.



The Note and the shares of Common Stock issuable upon conversion thereof are
subject to statutory restrictions under the Securities Act of 1933 and
applicable state securities laws, applicable Canadian securities laws and the
rules of the TSX (“Applicable Securities Laws”) and may not be traded until the
expiry of certain hold periods, except as permitted by and in compliance with
Applicable Securities Laws. The Holder acknowledges that, until such time as the
same is no longer required under Applicable Securities Laws, the shares of
Common Stock issuable upon conversion of this Note, shall bear one or more of
the following legends, as applicable:
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY APPLICABLE STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION,
(B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE U.S. SECURITIES ACT, (C) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND
IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, OR (D) IN
A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN
FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION, OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE CORPORATION, TO SUCH EFFECT.  THE HOLDER MAY NOT ENGAGE IN
ANY HEDGING TRANSACTION WITH REGARD TO THESE SECURITIES EXCEPT IN COMPLIANCE
WITH THE U.S. SECURITIES ACT.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [******].
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE; HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE FACILITIES
OF THE TORONTO STOCK EXCHANGE BEFORE [***] SINCE THEY ARE NOT FREELY
TRANSFERABLE BEFORE [***], AND CONSEQUENTLY, ANY CERTIFICATE REPRESENTING SUCH
SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON THE TORONTO
STOCK EXCHANGE BEFORE [***].”


6.7
Time of the Essence



Time shall in all respects be of the essence of this Note.


6.8
Waiver of Benefits



The Corporation hereby waives the benefits of demand and presentment for
payment, notice of non-payment, protest and notice of protest of this Note.


6.9
Compliance with Directions, etc.



The Holder may at any time direct the Corporation to make any payment which is
due and payable hereunder or to become due and payable hereunder to any person
and the Corporation shall comply with such direction. The Corporation shall,
upon the written demand of the Holder, confirm to any third party specified by
the Holder that such direction has been received and that no prepayments have
been made hereunder and that the Corporation has not been directed to make
payments hereunder to any other person.
 
                                                                
*** Date to be the date that is four months and a day after the date of the
Note.
   
 
- 13 -

--------------------------------------------------------------------------------

 
 
6.10
Negotiability



This Note may be sold, transferred, assigned, discounted, pledged or
hypothecated by the Holder, and by any subsequent holder of this Note, at any
time on or after July 15, 2015.


6.11
Reimbursement of Expenses



The Corporation shall reimburse the Holder upon demand for any reasonable costs
and expenses actually incurred by the Holder, including without limitation,
reasonable attorney fees Holder may incur while exercising any right, power, or
remedy provided by this Note.


6.12
Payment of Taxes



The Corporation shall pay all taxes and other expenses and charges payable in
connection with the preparation, execution and delivery of certificates pursuant
to this Note, except where such certificates are to be registered in the name or
names other than the Holder or its nominee. In no event will the Corporation be
obligated to pay any taxes of the Holder associated with this Note.


6.13
Miscellaneous



 
(a)
If this Note becomes stolen, lost, mutilated or destroyed, the Corporation,
shall, on such terms as it may in its discretion acting reasonably impose, issue
and deliver to the Holder a new Note of like denomination, tenor and date as
this Note so stolen, lost, mutilated or destroyed.



 
(b)
In the event of a dispute concerning an adjustment made for capital changes,
such matters shall be conclusively determined by a nationally recognized
independent accounting firm mutually agreed upon by the Corporation and the
Holder in writing.



 
(c)
If any date upon or by which any action is required to be taken by the
Corporation or the Holder is not a Business Day then such action shall be
required to be taken on or by the next day which is a Business Day. In the event
the Maturity Date or the Exercise Date, as the case may be, falls on a date
which is not a Business Day, the Maturity Date or the Exercise Date, as the case
may be, shall be extended to the next succeeding day that is a Business Day.



 
(d)
Words importing the singular number also include the plural and vice versa and
words importing any gender include all genders.

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
(e)
The division of this Note into sections or other subdivisions and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Note.



 
(f)
If any provision of this Note shall be void or unenforceable for any reason, it
shall be severed from the remainder of the provisions and such remainder shall
remain in full force and effect notwithstanding such severance.  Any court with
jurisdiction over any dispute relating to this Note may amend the provisions of
this Note and the terms of this Note to the minimum extent required to render
the impugned provision valid and enforceable.



 
(g)
Unless otherwise indicated, any reference to dollar amounts is expressed in
United States dollars.



 
(h)
Except as otherwise provided in this Note, any notice, demand or other
communication required or permitted to be given in respect of this Note shall be
in writing and shall be given by facsimile, by courier or by hand-delivery as
provided below.  Any notice or other communication, if sent by facsimile, shall
be deemed to have been received on the Business Day on which it was sent, or if
delivered by courier shall be deemed to have been received on the Business Day
following the day on which it was sent, or if delivered by hand shall be deemed
to have been received at the time it is delivered.  Notice of change of address
shall also be governed by this section.  Notices and other communications shall
be addressed and delivered as follows:



in the case of the Corporation:


1600 Old Country Road
Plainview, NY 11803
Attention: General Counsel
Tel: 516-622-8376
Fax: 516-622-7510


in the case of the Holder:
 
c/o PCF 1, LLC
23332 Mill Creek Dr.,
Suite 155
Laguna Hills, CA 92653
Facsimile:  (949) 296-4801
E-mail:  rcampbell@parallaxcap.com
Attention:  Chief Financial Officer
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
with a copy to (which shall not constitute notice):
 
Paul Hastings LLP
695 Town Center Drive, 17th Floor
Costa Mesa, CA 92626
Facsimile:  (714) 979-1921
E-mail:  dougschaaf@paulhastings.com
    jasonrednour@paulhastings.com
Attention:  Douglas Schaaf and Jason Rednour
 
 
 
 
(i)
The Corporation may deem and treat the Holder as the absolute owner of this Note
for all purposes and shall not be affected by any notice or knowledge to the
contrary except for written notice given by the Holder to the Corporation.



 
(j)
The terms and conditions of this Note shall enure to the benefit of and be
binding upon the Holder and the Holder’s successors and assigns and shall enure
to the benefit of and be binding upon the Corporation and its successors and
assigns; provided that the Corporation may not assign its obligations hereunder
to any person or entity other than in connection with a Sale Event so long as
the Holder hereof is paid all amounts due hereunder on the date of such Sale
Event.



 
(k)
This Note may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same Note.



[Remainder intentionally left blank]
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Corporation has caused this Note to be signed by its duly
authorized officer effective as of this [__] day of [January], 2015.



 
NEULION, INC.
         
By:
     
Name:  Roy E. Reichbach
   
Title:   General Counsel and Corporate
Secretary







 
 
 

   
By:
  Witness           Name:             Title:

 


 
Acknowledged and Agreed as of this [__] day of [January], 2015:




PCF 1, LLC
 
 
By:
     
Name:
   
Title:
 

  
17
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
NEULION, INC.
 
STOCKHOLDERS’ AGREEMENT
 
This Stockholders’ Agreement (this “Agreement”) is made as of [January __],
2015, by and among (i) NeuLion, Inc., a Delaware corporation (the “Company”),
(ii) PCF 1, LLC, a Delaware limited liability company (“PCF” and together with
any of its transferees listed on Exhibit A hereto, as the same may be amended
from time to time, the “Investors”), and (iii) each of the Persons listed on
Exhibit B hereto, as the same may be amended from time to time (each, a “Key
Stockholder,” and collectively, the “Key Stockholders”).  The Key Stockholders
and the Investors are referred to herein collectively as the “Voting
Parties.”  Unless otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in Section I.
 
RECITALS
 
Whereas, the Company, NLDMC, Inc., a Delaware corporation and wholly-owned
subsidiary of the Company, NLDAC, Inc., a Delaware corporation and wholly-owned
subsidiary of the Company, PCF and DivX Corporation, a Delaware corporation, are
parties to that certain Agreement and Plan of Merger, dated as of January 2,
2015 (the “Merger Agreement”), and it is a condition to the closing of the
transactions contemplated by the Merger Agreement that the Voting Parties and
the Company execute and deliver this Agreement;
 
Whereas, the Company and the Voting Parties wish to enter into this Agreement to
facilitate the consummation of the transactions contemplated by the Merger
Agreement; and
 
Whereas, each Key Stockholder currently owns Shares (as defined below) indicated
beside such Key Stockholder’s name on Exhibit B hereto.
 
Now, Therefore, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:
 
SECTION I
Definitions
 
1.1.           Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:
 
(a)           “Affiliate” or “Affiliated” shall mean, with respect to any
specified Person, any other Person who or which, directly or indirectly,
controls, is controlled by, or is under common control with such specified
Person, including, without limitation, any general partner, or controlling
limited partner, member, officer, director or manager of such Person and any
venture capital or private equity fund now or hereafter existing that is
controlled by one or more general partners or managing members of, or shares the
same management company with, such Person. For purposes of this definition, the
terms “controls,” “controlled by,” or “under common control with” shall mean the
possession, directly or indirectly, of (i) the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise, or (ii) the power to
elect or appoint at least 50% of the directors, managers, general partners, or
persons exercising similar authority with respect to such Person.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           “Audited EBITDA” shall mean the Company’s earnings before
interest, taxes, depreciation and amortization for a full fiscal year that has
been calculated solely and directly from the Company’s audited financial
statements.
 
(c)           “Blue Sky” shall mean the statutes of any state of the United
States regulating the sale of corporate securities in that state.
 
(d)           “Board of Directors” shall mean the Board of Directors of the
Company.
 
(e)           “Business Day” shall mean a weekday on which banks are open for
general banking business in New York, New York, and Los Angeles, California.
 
(f)           “Canadian Compliance Period” means the period commencing on the
date of this Agreement and ending on the date the Company has delisted its
securities from the Toronto Stock Exchange in accordance with the provisions of
this Agreement.
 
(g)           “Canadian Prospectus” means a final prospectus filed by the
Company with the Canadian Securities Regulators in each of the Provinces of
Canada under Canadian Securities Laws, including a Canadian Short Form
Prospectus;
 
(h)           “Canadian Securities Laws” means the securities laws of each of
the Provinces of Canada, the respective regulations, rules, rulings and orders
made thereunder and the applicable policy statements and notices published by
the Canadian Securities Regulators;
 
(i)            “Canadian Securities Regulators” means the securities commissions
or similar securities regulatory authorities in each of the Provinces of Canada;
 
(j)            “Canadian Short Form Prospectus” means a final short form
prospectus filed by the Company with the Canadian Securities Regulators in each
of the Provinces of Canada under Canadian Securities Laws, using the short form
prospectus procedures set forth in National Instrument 44-101 – Short Form
Prospectus Distributions of the Canadian Securities Regulators;
 
(k)           “Certificate of Incorporation” shall mean the Company’s
Certificate of Incorporation, as may be amended or restated from time to time.
 
(l)            “Commission” shall mean the Securities and Exchange Commission.
 
(m)           “Common Stock” shall mean common stock, par value $0.01 per share,
of the Company.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(n)           “Competitor” shall mean any Person (other than a financial
investor, including, without limitation, any private equity, venture capital or
similar investment organization) that engages in direct competition with any
businesses in which the Company or any of its subsidiaries engages from time to
time so long as the business or businesses in which such Person engages
contributes at least 33% of the Company’s and its subsidiaries’ revenue for the
prior 12-month period, measured as of the end of the then-most recently
completed fiscal quarter for which annual audited or quarterly Company-certified
financial statements of the Company are available, as determined by the Board of
Directors in good faith from time to time after consultation with the
Investors; provided that, for the avoidance of doubt, no financial investor
(including, without limitation, any private equity, venture capital or similar
investment organization) shall be deemed a Competitor by virtue of holding any
direct or indirect investment in a Competitor.
 
(o)           “Convertible Note” means that certain Convertible Note issued by
the Company to PCF on the date hereof.
 
(p)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute, and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
 
(q)           “Form S-3” shall mean such form under the Securities Act as in
effect on the date of this Agreement, or any successor form of registration
statement under the Securities Act subsequently adopted by the Commission which
permits inclusion or incorporation of substantial information by reference to
other documents filed by the Company with the Commission.
 
(r)            “Fully-Diluted Basis” shall mean the assumption that all
outstanding options, warrants or other convertible securities or instruments
(including, without limitation, the Convertible Note) or other rights to acquire
Common Stock or any other existing or future classes of capital stock have
vested, and been exercised or converted into Common Stock, as applicable, in
full, regardless of whether any such options, warrants, convertible securities
or instruments or other rights are then vested or exercisable or convertible in
accordance with their terms.
 
(s)           “Governmental Authority” shall mean any domestic or foreign
multinational, federal, state, provincial, municipal or local government (or any
political subdivision thereof) or any domestic or foreign governmental,
regulatory or administrative authority or any department, commission, board,
agency, court, tribunal, judicial body or instrumentality thereof, or any other
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature (including any arbitral body).
 
(t)            “Holder” shall mean any Investor who holds Registrable Securities
and any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been duly and validly transferred in accordance
with Section 2.10.
 
(u)           “Immediate Family Member” shall mean a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, of a natural person referred to herein.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(v)           “Initially Issued Shares” shall mean the Common Stock of the
Company issued to PCF pursuant to the Merger Agreement (which, for the avoidance
of doubt, shall include any Common Stock issued to PCF after the date hereof
pursuant to the Convertible Note (but only after such shares are actually
issued)), as adjusted for stock dividends, stock splits, combinations and other
recapitalizations (or any other securities into which such shares of Common
Stock directly or indirectly may have been converted or for which such shares of
Common Stock directly or indirectly may have been exchanged).
 
(w)           “Initiating Holders” shall mean any Holder or Holders who
collectively hold not less than a majority of the outstanding Registrable
Securities.
 
(x)            “Investors” shall have the meaning set forth in the preamble and
shall include any of their respective transferees.
 
(y)           “Joinder Agreement” shall mean a joinder agreement pursuant to
which a Person agrees to become bound by and a party to this Agreement as an
Investor or a Key Stockholder, in each case in substantially the form of Exhibit
C hereto.
 
(z)            “Key Stockholders” shall have the meaning set forth in the
preamble and shall include any of their respective transferees.
 
(aa)          “Liquidity Event” shall mean (i) the consummation of the merger or
consolidation of the Company or any subsidiary of the Company with or into
another entity (except a merger or consolidation in which the holders of capital
stock of the Company immediately after consummation of the transactions
contemplated by the Merger Agreement continue to hold, directly or indirectly,
greater than 50% of the outstanding voting power of the capital stock of the
Company, subsidiary or the surviving or acquiring entity as of immediately after
such merger or consolidation; (ii) the closing of the issuance or transfer
(whether by merger, consolidation, sale of securities or otherwise), whether in
one or more transactions or a series of transactions, to one or more Persons
(other than an underwriter of the Company’s securities), of the Company’s or its
subsidiaries securities if, as of immediately after such closing, the holders of
capital stock of the Company immediately after consummation of the transactions
contemplated by the Merger Agreement cease to hold, directly or indirectly,
greater than 50% of the outstanding voting power of the capital stock of the
Company, subsidiary or the surviving or acquiring entity; (iii) any sale,
transfer, exclusive license or other disposition of more than 50% of the assets,
technology or intellectual property of the Company and its subsidiaries on a
consolidated basis (measured either by book value in accordance with generally
accepted accounting principles consistently applied or by fair market value
determined in the reasonable good faith judgment of the Board of Directors) in
any transaction or series of transactions (other than sales of inventory in the
ordinary course of business); or (iv) a liquidation, dissolution or winding up
of the Company.
 
(bb)         “Majority Investors” means the Investors holding a majority of the
Initially Issued Shares held by all Investors.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(cc)          “Majority PCF Investors” means the PCF Investors holding a
majority of the Initially Issued Shares held by all PCF Investors.
 
(dd)          “Other Selling Stockholders” shall mean Persons other than Holders
who, by virtue of agreements with the Company, are entitled to include their
Other Shares in certain registrations by the Company.
 
(ee)          “Other Shares” shall mean shares of Common Stock, other than
Registrable Securities, with respect to which registration rights have been
granted by the Company.
 
(ff)           “PCF Investors” shall mean PCF, its members and any of their
respective partners, retired partners, members, retired members, managers,
retired managers, managing members, retired managing members and stockholders,
or the estates and family members of any such partners and retired partners,
members and retired members, managers and retired managers, managing members and
retired managing members, and any trusts for the benefit of any of the foregoing
Persons, in each case that hold Initially Issued Shares.
 
(gg)          “Person” shall mean an individual, corporation, partnership,
trust, limited liability company, association, labor union, joint venture,
unincorporated organization or Governmental Authority.
 
(hh)          “Proceeding” shall mean any judicial, administrative or arbitral
action, claim, suit, charge, complaint, arbitration, investigation or proceeding
(public or private), whether civil, criminal, administrative or investigative,
by or before a Governmental Authority or any arbitrator.
 
(ii)            “Public Offering” shall mean the first firm commitment
underwritten public offering by the Company of Common Stock after the date of
this Agreement pursuant to an effective registration statement under the
Securities Act (other than a registration statement relating solely to the sale
of securities to employees of the Company or a registration relating solely to a
Commission Rule 145 transaction).
 
(jj)            The terms “register,” “registered” and “registration” shall
refer to a (i) registration effected by preparing and filing a registration
statement in compliance with the Securities Act and applicable rules and
regulations thereunder, and the declaration or ordering of the effectiveness of
such registration statement, and (ii) to the extent requested by the Initiating
Holders during the Canadian Compliance Period in accordance with Section II or
completed voluntarily by the Company in accordance with and subject to the terms
of this Agreement a qualification of shares for distribution by preparing and
filing a Canadian Prospectus in compliance with Canadian Securities Laws and
obtaining a receipt from the Canadian Securities Regulators with respect to such
Canadian Prospectus.
 
(kk)          “Registrable Securities” shall mean (i) the Initially Issued
Shares, (ii) any Common Stock issued as a dividend or other distribution or
split with respect to or in exchange for or in replacement of the shares
referenced in clause (i) above, and (iii) any other securities of the Company
held at any time by any Person holding securities described in clause (i) or
(ii) of this definition; provided, however, that Registrable Securities shall
not include any shares of Common Stock described in clause (i) or (ii) above
which have been sold to the public either pursuant to a registration statement
or Rule 144, pursuant to a Canadian Prospectus or an exemption from the
prospectus requirement under Canadian Securities Laws, or which have been sold
in a private transaction in which the transferor’s rights under this Agreement
are not validly assigned in accordance with this Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(ll)           “Registration Expenses” shall mean all expenses incurred in
effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification and filing fees, printing expenses,
road show costs and other marketing expenses, escrow fees, messenger and
delivery expenses, fees and disbursements of custodians, fees and disbursements
of counsel for the Company and one special counsel for the Holders in each
country where a registration statement or prospectus (including a Canadian
Prospectus) is filed in connection with such registration, Blue Sky fees and
expenses, and expenses of any special audits incident to or required by any such
registration and fees and expenses of underwriters (excluding discounts and
commissions) and other Persons retained by the Company, but shall not include
Selling Expenses, fees and disbursements of other counsel for the Holders and
the compensation of regular employees of the Company and expenses and fees
incurred by the Company of any regular audit or review of financial statements
and for listing the securities to be registered on each securities exchange on
which similar securities issued by the Company are then listed, which shall be
paid in any event by the Company.
 
(mm)        “Restricted Securities” shall mean any Registrable Securities
required to bear the first legend set forth in Section 7.1(a).
 
(nn)         “Rule 144” shall mean Rule 144 as promulgated by the Commission
under the Securities Act, as such rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
(oo)         “Rule 145” shall mean Rule 145 as promulgated by the Commission
under the Securities Act, as such rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
(pp)         “Securities Act” shall mean the Securities Act of 1933, as amended,
or any similar successor federal statute, and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
 
(qq)         “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder (other than the
fees and disbursements of one special counsel for the Holders in each country
where a registration statement or prospectus (including a Canadian Prospectus)
is filed in connection with such registration included in Registration
Expenses).
 
(rr)           “Shares” shall mean any capital stock or other equity of the
Company whether now authorized or not, and rights, convertible securities,
options or warrants to purchase such capital stock or other equity, and
obligations of indebtedness or securities of any type whatsoever that are, or
may become, exercisable or convertible directly or indirectly into (or settled
with) capital stock or other equity.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(ss)          “Third Party” means a Person other than a Key Stockholder, an
Affiliate of a Key Stockholder, the Company or an officer or director of the
Company.
 
(tt)           “Transfer,” “Transferring,” “Transferred,” or words of similar
import, shall mean and include any sale, assignment, encumbrance, hypothecation,
pledge, conveyance in trust, gift, transfer by bequest, devise or descent, or
other transfer or disposition of any kind, including but not limited to
transfers to receivers, levying creditors, trustees or receivers in bankruptcy
proceedings or general assignees for the benefit of creditors, whether voluntary
or by operation of law, directly or indirectly (including through a Transfer of
an interest in any Person that is or holds any interest in a Key Stockholder),
by a Key Stockholder except the following Transfers (the “Excepted Transfers”):
 
(i)            any transfers for no consideration of Shares held either during
such Key Stockholder’s lifetime or on death by will or intestacy to any
Immediate Family Member of such Key Stockholder, to any custodian or trustee of
a trust, estate planning vehicle or similar entity for the account or direct or
indirect benefit of such Key Stockholder, to any Immediate Family Member of such
Key Stockholder or to any custodian or trustee of a trust, estate planning
vehicle or similar entity for the account or direct or indirect benefit of any
Immediate Family Member of such Key Stockholder; provided that, in all cases,
the transferee or other recipient agrees to become a party to this Agreement as
a Key Stockholder by executing and delivering a Joinder Agreement to the
Company;
 
(ii)            any transfer of Class 3 Preference Shares to the Company
pursuant to the terms of the Company’s Certificate of Incorporation;
 
(iii)           in the case of a Key Stockholder that is an entity, upon a
transfer by such Key Stockholder for no consideration to its stockholders,
members, partners, other equity holders or affiliated funds; provided that, in
all cases, the transferee or other recipient agrees to become a party to this
Agreement as a Key Stockholder by executing and delivering a Joinder Agreement
to the Company; and
 
(iv)           a pledge of Shares pursuant to a bona fide loan transaction that
creates a mere security interest in the pledged Shares; provided that (1) the
provisions of Section IV shall apply to enforcement of the pledge by the
pledgee, and (2) the pledgee thereof agrees in writing in advance to be bound by
and comply with all applicable provisions of this Agreement to the same extent
as if it were the Key Stockholder making such pledge.
 
(uu)         “Voting Party Shares” shall mean all shares of the Company’s voting
securities now or hereafter owned, directly or indirectly, by a Voting Party,
whether of record, beneficially or otherwise, and all shares of the Company’s
voting securities as to which such Voting Party now or hereafter has voting
power.
 
(vv)         “Withdrawn Registration” shall mean a forfeited demand registration
under Section 2.1 in accordance with the terms and conditions of Section 2.3.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
1.2.           Additional Definitions. In addition, for purposes of this
Agreement, each of the following terms shall have the meanings set forth in the
corresponding of this Agreement referenced below:
 
 
Term
Section
Defined
   
“Agreement”
Preamble
“Company”
Preamble
“Convertible Securities”
4.1(a)(i)
“Covered Matters”
6.6
“Election Period”
4.1(d)
“Fully-Exercising Persons”
4.1(d)
“Holdback Extension”
2.9
“Indemnified Party”
2.5(c)
“Indemnifying Party”
2.5(c)
“Investor Director”
5.2(a)
“Investor Director Vacancy”
3.4
“Key Stockholder”
Preamble
“Material Affiliate Transaction”
3.6(a)
“Merger Agreement”
Recitals
“New Securities”
4.1(a)
“Participating Holders”
2.4
“Sale Transaction”
2.9
“Shelf Registration”
2.1(a)(iii)
“Spousal Consent”
6.22
“Unsubscribed New Securities”
4.1(c)
“Violation”
2.5(a)
“vote”
5.1
“Voting Parties”
Preamble
“Voting Termination Date”
5.2(a)

 
SECTION II
Registration Rights
 
2.1.           Demand Registration.
 
(a)           Form S-1 Registration.
 
(i)           If at any time after eighteen (18) months after the date of this
Agreement or any time after twelve (12) months after the date of this Agreement
with respect to a registration request requiring solely the filing of a Canadian
Prospectus as opposed to the filing of a registration statement with the
Commission, the Company receives from Initiating Holders a written request
signed by such Initiating Holders that the Company effect any registration with
respect to all or a part of the Registrable Securities (such request shall state
the number of shares of Registrable Securities to be disposed of and the
intended methods of disposition of such shares by such Initiating Holders), the
Company shall:
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(A)           promptly (but in any event within 10 days) give written notice of
the proposed registration to all other Holders; and
 
(B)           as soon as reasonably practicable, file a Registration Statement
on Form S-1 and/or, to the extent requested in the written request of the
Initiating Holders during the Canadian Compliance Period, a Canadian Prospectus,
and use its commercially reasonable best efforts to effect such registration
(including, without limitation, filing post-effective amendments, appropriate
qualifications under applicable Blue Sky or other state securities laws, and
appropriate compliance with the Securities Act and/or the Canadian Securities
Laws) and to permit or facilitate the sale and distribution of all or such
portion of such Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities of any Holder or
Holders joining in such request as are specified in a written request received
by the Company within 20 days after such written notice from the Company is
delivered.
 
(ii)           Notwithstanding the foregoing, the Company shall not be obligated
to effect, or to take any action to effect, any such registration pursuant to
this Section 2.1(a):
 
(A)           if the Initiating Holders, together with the holders of any other
securities of the Company entitled to inclusion in such registration statement,
propose to sell Registrable Securities and such other securities (if any) at an
aggregate offering price to the public of less than $5,000,000;
 
(B)           after the Company has initiated two (2) such registrations
pursuant to this Section 2.1(a) (counting for these purposes only (x)
registrations which have been declared or ordered effective and, in the case of
the second of such registrations, pursuant to which the holders of Registrable
Securities are able to register at least seventy-five percent (75%) of the
Registrable Securities requested to be included in such registration, and (y)
Withdrawn Registrations); or
 
(C)           during the period starting with the date that is the later of
(x) 30 days prior to the Company’s good faith estimate of the date of filing of
or (y) the date of notice from the Company pursuant to Section 2.2 of the filing
of, and ending on a date 90 days after the effective date of, a
Company-initiated registration (other than a registration relating solely to
employee benefit plans or a registration statement relating to the offer and
sale of debt securities or relating to a Rule 145 transaction); provided that,
prior to the effectiveness of the registration statement or Canadian Prospectus
relating to any such Company-initiated registration, the Company actively
employs in good faith commercially reasonable best efforts to cause such
registration statement or Canadian Prospectus to become effective.
 
(iii)           No request for registration shall be deemed to be pursuant to
this Section 2.1(a) (and instead such registration shall be deemed requested and
effected pursuant to Section 2.1(b)) whenever the Company is permitted to use a
Form S-3 registration statement or Canadian Short Form Prospectus. If the
Initiating Holders request that any registration pursuant this Section 2.1(a) be
filed pursuant to Rule 415 and/or pursuant to National Instrument 44-102 – Shelf
Distributions of the Canadian Securities Regulators (a “Shelf Registration”),
and if the Company is qualified to do so, then the Company shall use its
commercially reasonable best efforts to cause the Shelf Registration to be
declared effective under the Securities Act and/or Canadian Securities Laws, as
applicable, as soon as reasonably practicable after the filing thereof.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(b)           Form S-3 Registration.
 
(i)           If any time when it is eligible to use a Form S-3 registration
statement, and/or a Canadian Short Form Prospectus, the Company shall receive
from the Initiating Holders a written request that the Company effect any
registration on Form S-3 and/or pursuant to a Canadian Short Form Prospectus
with respect to all or part of the Registrable Securities (such request shall
state the number of shares of Registrable Securities to be disposed of and the
intended methods of disposition of such shares by such Holder or Holders), the
Company shall:
 
(A)           promptly (but in any event within 10 days, or in the event that
the proposed registration includes a “bought deal” as such term is customarily
understood in Canadian capital markets practices, as soon as the Company has
received notice thereof from the Initiating Holders and no later than 24 hours
thereafter), give written notice of the proposed registration to all other
Holders; and
 
(B)           as soon as reasonably practicable, file a Form S-3 or a Canadian
Short-Form Prospectus and use its commercially reasonable best efforts to effect
such registration (including, without limitation, filing post-effective
amendments, appropriate qualifications under applicable Blue Sky or other state
securities laws, and appropriate compliance with the Securities Act or the
Canadian Securities Laws) and to permit or facilitate the sale and distribution
of all or such portion of such Registrable Securities as are specified in such
request, together with all or such portion of the Registrable Securities of any
Holder or Holders joining in such request as are specified in a written request
received by the Company within 20 days (or in the event that the proposed
registration includes a “bought deal” as such term is customarily understood in
Canadian capital markets practices, as soon as practicable after the Company has
provided notice of the proposed registration and no later than two Business
Days) after such written notice from the Company is delivered.
 
(ii)           The Company shall not be obligated to effect, or take any action
to effect, any such registration pursuant to this Section 2.1(b):
 
(A)           after the Company has initiated three (3) such registrations
pursuant to this Section 2.1(b) (counting for these purposes only (x)
registrations which have been declared or ordered effective and, in the case of
the third of such registrations, pursuant to which the holders of Registrable
Securities are able to register at least seventy-five percent (75%) of the
Registrable Securities requested to be included in such registration, and (y)
Withdrawn Registrations);
 
(B)           in the circumstances described in Section 2.1(a)(ii)(C);
 
(C)           if, in the prior twelve (12) month period, the Company has
effected two (2) registrations pursuant to this Section 2.1(b); or
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(D)           with respect to any Canadian Short-Form Prospectus, after the
expiration of the Canadian Compliance Period.
 
(iii)           Notwithstanding anything contained herein to the contrary,
registrations effected pursuant to this Section 2.1(b) shall not be counted as
requests for registration or registrations effected pursuant to Section 2.1(a).
If the Initiating Holders request that any registration pursuant this
Section 2.1(b) be filed as a Shelf Registration pursuant to Rule 415 and/or
National Instrument 44-102 – Shelf Distributions of the Canadian Securities
Regulators, and if the Company is qualified to do so, then the Company shall use
its commercially reasonable best efforts to cause the Shelf Registration to be
declared effective under the Securities Act and/or Canadian Securities Laws, as
applicable, as soon as reasonably practicable after the filing thereof.
 
(c)           Deferral. If (i) in the good faith judgment of the Board of
Directors the filing of a registration statement or Canadian Prospectus covering
the Registrable Securities would be materially detrimental to any proposal or
plan by the Company or any of its subsidiaries to engage in any material
financing, sale, acquisition of assets (other than in the ordinary course of
business) or securities, or any material agreement, recapitalization, merger,
consolidation, tender offer, venture, reorganization or similar material
transaction, and the Board of Directors concludes, as a result, that it is in
the best interests of the Company to defer the filing of such registration
statement at such time, and (ii) the Company furnishes to such Holders a
certificate signed by the Chief Executive Officer or Chief Financial Officer of
the Company stating that in the judgment of the Board of Directors it would be
materially detrimental for such registration statement or Canadian Prospectus to
be filed in the near future and that it is, therefore, in the best interests of
the Company to defer the filing of such registration statement or Canadian
Prospectus, then (in addition to the limitations set forth in
Section 2.1(a)(ii)(C)) the Company shall have the right to defer such filing for
a period of not more than 90 days after receipt of the request of the Initiating
Holders; provided that in such event, the Initiating Holders shall be entitled
to withdraw such request and such registration shall not count as a Withdrawn
Registration and the Company shall pay all Registration Expenses in connection
with such registration; provided further that the Company shall not defer its
obligation in this manner more than once in any consecutive twelve-month period.
 
(d)           Other Shares. The registration statement filed pursuant to the
request of the Initiating Holders may, subject to the provisions of
Section 2.1(e), include Other Shares, and may include securities of the Company
being sold for the account of the Company.
 
(e)           Underwriting.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(i)           If the Initiating Holders intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 2.1
and the Company shall include such information in the written notice given
pursuant to Section 2.1(a)(i)(A) or Section 2.1(b)(i)(A), as applicable. In such
event, the right of any Holder to include all or any portion of his, her or its
Registrable Securities in such registration pursuant to this Section 2.1 shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities to the extent provided herein.
If the Company shall request inclusion in any registration pursuant to this
Section 2.1 of securities being sold for its own account, or if other Persons
shall request inclusion in any registration pursuant to Section 2.1, the
Initiating Holders shall, on behalf of all Holders, offer to include such
securities in the underwriting and such offer shall be conditioned upon the
participation of the Company or such other Persons in such underwriting and the
inclusion of the Company’s and such Person’s other securities of the Company and
their acceptance of the further applicable provisions of this Section II
(including, without limitation, Section 2.5 and Section 2.9). The Company
(together with all Holders and other Persons proposing to distribute their
securities through such underwriting) shall enter into an underwriting agreement
in customary form with the representative(s) of the underwriter or underwriters
selected for such underwriting by the Company, which underwriters are reasonably
acceptable to the Initiating Holders holding a majority of the Registrable
Securities held by the Initiating Holders that are proposed to be included in
such underwriting, and shall complete and execute all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents as may be
customary and reasonably requested by the managing underwriters or as required
under the terms of such underwriting arrangements; provided that no Holder of
Registrable Securities or other Persons (other than the Company and its
subsidiaries) included in any underwritten registration shall be required to
make any representations or warranties to the Company or the underwriters (other
than representations and warranties regarding such Holder or Other Person, such
Holder’s or other Person’s title to ownership of the securities, such Holder’s
or other Person’s power and authority, such Holder’s or other Person’s intended
method of distribution (including representations regarding price stabilization
or manipulation) and such other representations and warranties personal to such
Holder or other Person, if any, as may be customary under the circumstances) or
to undertake any indemnification obligations to the Company or the underwriters
with respect thereto, except as otherwise specifically provided in Section 2.5,
or to agree to any lock-up or holdback restrictions, except as otherwise
specifically provided in Section 2.9.
 
(ii)           Notwithstanding any other provision of this Section 2.1, if the
underwriters advise the Initiating Holders in writing that marketing factors
require a limitation on the number of shares to be underwritten in order to
consummate the offering in an orderly manner within a price range acceptable to
the Initiating Holders, the number of Registrable Securities and Other Shares
(and other securities) that may be so included shall be allocated as follows:
(A) first, among all Holders requesting to include Registrable Securities in
such registration statement and/or Canadian Prospectus, as applicable, based on
the pro rata percentage of Registrable Securities held by such Holders;
(B) second, to the Other Selling Stockholders requesting to include Other Shares
in such registration statement and/or Canadian Prospectus, as applicable, if
required by any registration rights agreements with such Other Selling
Stockholders and then upon the terms contained therein; and (C) third, to the
Company, which the Board of Directors may allocate, at its discretion, for the
Company’s own account, or for the account of other holders of capital stock or
employees of the Company. In no event shall any Registrable Securities be
excluded from such registration and underwriting unless all Other Shares and
shares allocated to the Company’s own account, or for the account of other
holders of capital stock or employees of the Company, have been excluded
pursuant to clauses (B) and (C) above.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(iii)           If a Person who has requested inclusion in such registration as
provided above does not agree to the terms of any such underwriting, such Person
shall be excluded therefrom by written notice from the Company, a representative
of the underwriter(s) or the Initiating Holders. Any Registrable Securities or
other securities excluded or withdrawn from such underwriting shall also be
withdrawn from such registration. If shares are so withdrawn from the
registration pursuant to this Section 2.1(e)(iii) and if the number of shares to
be included in such registration was previously reduced as a result of marketing
factors pursuant to Section 2.1(e)(ii), the Company shall then offer to all
Holders and Other Selling Stockholders who have retained rights to include
securities in the registration the right to include additional Registrable
Securities or Other Shares in the registration in an aggregate amount equal to
the number of shares so withdrawn, with such shares to be allocated among such
Holders and Other Selling Stockholders requesting additional inclusion, as set
forth under Section 2.1(e)(ii).
 
(f)           The Company represents and warrants that neither it nor any of its
subsidiaries is a party to, or otherwise bound by, any other agreement granting
registration rights to any other Person with respect to any securities of the
Company or any of its subsidiaries that conflict in any way with the
registration rights granted to the Investors pursuant to this Agreement. Except
as provided to the Holders of Registrable Securities and the Other Selling
Stockholders with respect to Other Shares in this Agreement, the Company shall
not grant to any Persons the right to request the Company to register any equity
securities of the Company or any subsidiary, or any securities, options or
rights convertible or exchangeable into or exercisable for such securities,
without the prior written consent of the Holders of a majority of the
Registrable Securities then outstanding; provided that the Company may grant
rights to participate in any registrations without such consent so long as such
rights are subordinate in priority to the rights of the Holders of Registrable
Securities and not otherwise inconsistent with the terms and conditions hereof.
 
2.2.           Company Registration.
 
(a)           Company Registration. If the Company shall determine to register
any of the Common Stock either for its own account or the account of a security
holder or holders, other than: (i) a registration pursuant to Section 2.1; (ii)
a registration relating solely to employee benefit plans; (iii) a registration
relating to the offer and sale of debt securities; a registration relating to a
corporate reorganization or other Rule 145 transaction; or (iv) a registration
on any form of registration statement or Canadian Prospectus that does not
permit secondary sales, the Company shall:
 
(i)            promptly give written notice of the proposed registration to all
Holders (in the event that the proposed registration includes a “bought deal” as
such term is customarily understood in Canadian capital markets practices, the
notice shall be provided as soon as the Company has made a decision to proceed
with the proposed registration and no later than 24 hours thereafter); and
 
(ii)            include in such registration (and any related qualification
under Blue Sky laws or other compliance), except as set forth in Section 2.2(b),
and in any underwriting involved therein all of such Registrable Securities as
are specified in a written request or requests made by any Holder or Holders
received by the Company within 20 days (or in the event that the proposed
registration includes a “bought deal” as such term is customarily understood in
Canadian capital markets practices, as soon as practicable after the Company has
provided notice of the proposed registration and no later than two Business
Days) after such written notice from the Company is delivered. Such written
request may specify all or a part of a Holder’s Registrable Securities.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(b)           Underwriting.
 
(i)            If the registration for which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 2.2(a)(i). In such event, the right of any Holder to registration
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting
(together with the Company and the Other Selling Stockholders with registration
rights to participate therein distributing their securities through such
underwriting) shall enter into an underwriting agreement in customary form with
the representative(s) of the underwriter or underwriters selected by the Company
and reasonably acceptable to the Holders holding a majority of the Registrable
Securities held by the Holders that are proposed to be included in such
underwriting, and shall complete and execute all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents as may be
customary and reasonably requested by the managing underwriters or as required
under the terms of such underwriting arrangements; provided that no Holder of
Registrable Securities or other Persons (other than the Company and its
subsidiaries) included in any underwritten registration shall be required to
make any representations or warranties to the Company or the underwriters (other
than representations and warranties regarding such Holder or other Person, such
Holder’s or other Person’s title to ownership of the securities, such Holder’s
or other Person’s power and authority, such Holder’s or other Person’s intended
method of distribution (including representations regarding price stabilization
or manipulation) and such other representations and warranties personal to such
Holder or other Person, if any, as may be customary under the circumstances) or
to undertake any indemnification obligations to the Company or the underwriters
with respect thereto, except as otherwise specifically provided in Section 2.5,
or to agree to any lock-up or holdback restrictions, except as otherwise
specifically provided in Section 2.9.
 
(ii)           Notwithstanding any other provision of this Section 2.2, if the
underwriters advise the Company in writing that marketing factors require a
limitation on the number of shares to be underwritten, the Company and the
underwriters may (subject to the limitations set forth below) limit the number
of Registrable Securities and Other Shares to be included in the registration
and underwriting. The Company shall so advise all Holders and Other Selling
Stockholders requesting registration, and the number of shares of securities
that are entitled to be included in the registration and underwriting shall be
allocated, as follows: (i) first, to the Company for securities being sold for
its own account (if any), and (ii) second, to the Holders and Other Selling
Stockholders requesting to include Registrable Securities and/or Other Shares in
such registration statement pro rata based on the percentage of the Registrable
Securities and/or Other Shares held by each of them.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(iii)           If a Person who has requested inclusion in such registration as
provided above does not agree to the terms of any such underwriting, such Person
shall also be excluded therefrom by written notice from the Company or a
representative of the underwriter(s). Any Registrable Securities or other
securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration.
 
(c)           Right to Terminate Registration. The Company shall have the right,
in its sole and absolute discretion, to terminate or withdraw any registration
initiated by it under this Section 2.2 prior to the effectiveness of such
registration whether or not any Holder or Other Selling Stockholder has elected
to include securities in such registration.
 
2.3.           Expenses of Registration. All Registration Expenses incurred in
connection with registrations pursuant to Sections 2.1 and 2.2 shall be borne by
the Company; provided, however, that the Company shall not be required to pay
for any expenses of any registration proceeding begun pursuant to Section 2.1 if
the registration request is subsequently withdrawn (a) at the request of the
Holders of a majority of the Registrable Securities to be registered for reasons
other than material information relating to the Company or its subsidiaries, or
(b) because a sufficient number of Holders shall have withdrawn so that the
minimum offering conditions set forth in Section 2.1 are no longer satisfied (in
which case all Holders whose shares of Common Stock are included in such
registration (the “Participating Holders”), Other Selling Stockholders and the
Company shall bear such expenses pro rata among each other based on the number
of securities requested to be so registered (any securities of Persons other
than the Participating Holders and Other Selling Stockholders requested to be
registered shall be deemed to be requested to be so registered by the Company)),
unless the Holders of a majority of the Registrable Securities then outstanding
agree to forfeit their right to a demand registration pursuant to Section 2.1.
All Selling Expenses relating to securities registered on behalf of the Holders
and incurred for the benefit of all Holders requesting participation in such
registration, to the extent not required to be reimbursed by the Company
pursuant to the terms of this Agreement, shall be borne by the Holders of
securities included in such registration pro rata among such Holders on the
basis of the number of Registrable Securities so registered.
 
2.4.           Registration Procedures. In the case of each registration
effected by the Company pursuant to Section II, the Company shall, at its
expense, use its commercially reasonable best efforts to:
 
(a)           In accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder (and/or, to the extent requested by the
Initial Holders, in accordance with the Canadian Securities Laws), prepare and
file with the Commission a registration statement (and/or, to the extent
requested by the Initial Holders, prepare and file with the Canadian Securities
Regulators a Canadian Prospectus), and all amendments and supplements thereto
and related prospectuses as may be necessary to comply with applicable
securities laws, with respect to such Registrable Securities and use its
commercially reasonable best efforts to cause such registration statement and/or
Canadian Prospectus to become effective;
 
(b)           Before filing a registration statement or prospectus (or any
amendments or supplements thereto, provide one counsel selected by the
Participating Holders a reasonable opportunity to review and provide comments to
such documents;
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(c)           Keep such registration effective for a period ending on such time
as the Participating Holders have completed the distribution described in the
registration statement and/or Canadian Prospectus relating thereto; provided,
however, with respect to a registration statement on Form S-1, the Company shall
not be obligated to maintain the effectiveness of such registration statement
for more than nine (9) months;
 
(d)           Promptly notify each Participating Holder of (i) the issuance by
the Commission or the Canadian Securities Regulators of any stop order
suspending the effectiveness of any registration statement or Canadian
Prospectus or the initiation of any proceedings for that purpose, (ii) the
receipt by the Company or its counsel of any notification with respect to the
suspension of the qualification of the securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose, and
(iii) the effectiveness of each registration statement or Canadian Prospectus
filed hereunder and any post-effective amendments thereto;
 
(e)           Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act or the Canadian Securities Laws with respect to
the disposition of all securities held by the Participating Holders covered by
such registration statement or Canadian Prospectus for the period set forth in
Section 2.4(c);
 
(f)            Furnish such number of registration statements and Canadian
Prospectus, including any amendment of or supplement to the registration
statement, prospectuses, including any preliminary prospectuses and any summary
prospectuses to such registration statement and Canadian Prospectus, and other
documents incident thereto, including any amendment of or supplement to the
prospectus, and such other documents as a Participating Holder from time to time
may reasonably request;
 
(g)           Register and qualify the securities covered by such registration
statement under such other securities or Blue Sky laws of such jurisdiction as
shall be reasonably requested by the Participating Holders and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such Participating Holder to consummate the disposition in such jurisdictions of
the securities owned by such Participating Holder;
 
(h)           Promptly notify in writing each Participating Holder (i) after it
receives notice thereof, when any registration or qualification has become
effective under Blue Sky laws and any other state securities laws or any
exemption thereunder has been obtained, (ii) after receipt thereof, of any
request by the Commission for the amendment or supplementing of such
registration statement or prospectus or for additional information, and (iii) at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act or the Canadian Securities Laws of the happening of any event
as a result of which the prospectus included in such registration statement or
the Canadian Prospectus, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances in which they were made, and following such notification, promptly
prepare and furnish to such Participating Holder a reasonable number of copies
of a supplement to or an amendment of such prospectus as may be necessary so
that, as thereafter delivered to the purchasers of any securities covered
thereby, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
in which they were made;
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(i)            Provide a transfer agent and registrar for all Registrable
Securities registered pursuant to such registration statement or Canadian
Prospectus and a CUSIP number for all such Registrable Securities, in each case
not later than the effective date of such registration statement or Canadian
Prospectus;
 
(j)            Take all such other reasonable actions in connection therewith in
order to expedite or facilitate the disposition of such Registrable Securities
registered pursuant to such registration statement or Canadian Prospectus, and
to the extent reasonably requested by the underwriter or the Holders of a
majority of Registrable Securities, participate in and prepare for, on a
customary basis and upon reasonable advance notice, road shows, investor
presentations and marketing events arranged by the representative(s) of the
underwriter(s) with prospective investors;
 
(k)            Cause all such Registrable Securities registered pursuant to such
registration statement or Canadian Prospectus to be listed or quoted on each
securities exchange or quotation system on which similar securities issued by
the Company are then listed or quoted;
 
(l)              In connection with any underwritten offering pursuant to a
registration statement or Canadian Prospectus filed pursuant to Section 2.1,
enter into and perform its obligations under an underwriting agreement in form
reasonably necessary to effect the offer and sale of the Registrable Securities
included in such registration statement or Canadian Prospectus; provided that
such underwriting agreement contains reasonable and customary provisions; and
provided, further, that each Participating Holder shall also enter into and
perform its obligations under such an underwriting agreement;
 
(m)           Make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement or Canadian Prospectus and any attorney, accountant or
other agent retained by any such seller or underwriter, financial and other
records, pertinent corporate and business documents and properties of the
Company reasonably requested by such seller, and cause the Company’s officers,
managers, directors, employees, agents, representatives and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement; provided that the Company may in each case condition the availability
of such information on the entry into a confidentiality obligation or agreement
with the Company reasonably satisfactory to the Company;
 
(n)           Comply with all applicable rules and regulations of the Commission
and the Canadian Securities Regulators, and make available to the Company’s
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve (12) months beginning with the first day
of the Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158;
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(o)           In the event of the issuance of any stop order suspending the
effectiveness of a registration statement or Canadian Prospectus, or the
issuance of any order suspending or preventing the use of any related prospectus
or suspending the qualification of any equity securities included in such
registration statement or Canadian Prospectus for sale in any jurisdiction, the
Company shall use its commercially reasonable best efforts to promptly obtain
the withdrawal of such order;
 
(p)           Cooperate with each Participating Holder and the managing
underwriters or agents, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends), if any,
representing securities to be sold under the registration statement or Canadian
Prospectus and enable such securities to be in such denominations and registered
in such names as the managing underwriters, or agents, if any, or such
Participating Holder may request;
 
(q)           Cooperate with each Participating Holder and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with FINRA
or the Investment Industry Regulatory Organization of Canada (IIROC);
 
(r)            Obtain a cold comfort letter from the Company’s independent
public accountants in customary form and covering such matters of the type
customarily covered by cold comfort letters as the managing underwriters
reasonably request;
 
(s)            If requested by the underwriters managing such offering, provide
a legal opinion of the Company’s outside counsel, dated the effective date of
such registration statement or Canadian Prospectus (and, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement), with respect to the registration statement, the
Canadian Prospectus, each amendment and supplement thereto, the prospectus
included in the registration statement (including the preliminary prospectus)
and such other documents relating thereto in customary form and covering such
matters of the type customarily covered by legal opinions of such nature, which
opinion shall be addressed to the underwriters; and;
 
(t)            In the event that the proposed registration includes a
registration by way of filing of a Canadian Short Form Prospectus in connection
with a “bought deal”, as such term is customarily understood in Canadian capital
markets practices and referred to in Canadian Securities Laws, the Company shall
use its best commercial reasonable efforts to proceed with the registration in
accordance with the timeline customarily followed in Canadian “bought deals”,
including any related requirements of Canadian Securities Laws
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
2.5.           Indemnification.
 
(a)           To the fullest extent permitted by law, the Company shall
indemnify and hold harmless each Participating Holder, each of its directors,
officers, partners, members, managers, managing members, Affiliates, employees,
agents, legal counsel and accountants and each Person controlling such Holder
within the meaning of Section 15 of the Securities Act, and each underwriter
selected by the Company to participate in any registration effected pursuant to
this Section II, if any, and each Person who controls, within the meaning of
Section 15 of the Securities Act, any such underwriter, against all expenses,
claims, losses, damages and liabilities (or actions, proceedings or settlements
in respect thereof, whether commenced or threatened, and including reasonable
attorneys’ fees and expenses), relating to, resulting from, arising out of or
based on: (i) any untrue statement (or alleged untrue statement) of a material
fact contained or incorporated by reference in (A) any prospectus, preliminary
prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, any registration statement, any
prospectus included in the registration statement, any issuer free writing
prospectus (as defined in Rule 433 of the Securities Act), any issuer
information (as defined in Rule 433 of the Securities Act) filed or required to
be filed pursuant to Rule 433(d) under the Securities Act, any Canadian
Prospectus or document incorporated by reference in a Canadian Prospectus, or
any other document incident to any such registration, qualification or
compliance prepared by or on behalf of the Company or used or referred to by the
Company, or any amendment thereof or supplement thereto, or (B) any application
or other document or communication executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any violation (or alleged
violation) by the Company of the Securities Act, any other similar federal or
state securities laws, any Canadian Securities Laws, or any rule or regulation
thereunder applicable to the Company and relating to any action or inaction
required of the Company in connection with any offering covered by such
registration, qualification or compliance; and the Company shall reimburse each
such Participating Holder, each of its directors, officers, partners, members,
managers, managing members, Affiliates, employees, agents, legal counsel and
accountants and each Person controlling such Holder, each such underwriter and
each Person who controls any such underwriter, for any reasonable, actual and
documented legal and any other expenses incurred in connection with
investigating, preparing, defending or settling any such expense, claim, loss,
damage, liability, action, proceeding or settlement; provided that the Company
shall not be liable in any such case to the extent that any such expense, claim,
loss, damage, liability, action, proceeding or settlement arises out of or is
based on any untrue statement (or alleged untrue statement) or omission (or
alleged omission) based upon written information furnished to the Company by or
on behalf of such Holder, any of such Holder’s directors, officers, partners,
members, managers, managing members, Affiliates, employees, agents, legal
counsel or accountants, any Person controlling such Holder, such underwriter or
any Person who controls any such underwriter, and expressly stated to be for use
in connection with such registration; and provided further that the indemnity
agreement contained in this Section 2.5(a) shall not apply to amounts paid in
settlement of any such expenses, claims, losses, damages, liabilities, actions
or proceedings if such settlement is effected without the written consent of the
Company (which consent shall not be unreasonably withheld, conditioned or
delayed).
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(b)           To the fullest extent permitted by law, each Participating Holder,
severally and not jointly and severally, shall indemnify and hold harmless the
Company, each of its directors, officers, partners, members, managers, managing
members, Affiliates, employees, agents, legal counsel and accountants and each
underwriter, if any, of the Company’s securities covered by such a registration
statement or Canadian Prospectus, each Person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, each other
such Holder, and each of their directors, officers, partners, members, managers,
managing members, Affiliates, employees, agents, legal counsel and accountants,
and each Person controlling each other such Holder, against all expenses,
claims, losses, damages and liabilities (or actions, proceedings or settlements
in respect thereof), as and when incurred, relating to, resulting from, arising
out of or based on: (i) any untrue statement (or alleged untrue statement) of a
material fact contained or incorporated by reference in (A) any prospectus,
preliminary prospectus, offering circular or other document (including any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance, any registration statement, any
prospectus included in the registration statement, any issuer free writing
prospectus (as defined in Rule 433 of the Securities Act), any issuer
information (as defined in Rule 433 of the Securities Act) filed or required to
be filed pursuant to Rule 433(d) under the Securities Act, Canadian Prospectus
or document incorporated by reference in a Canadian Prospectus, or any other
document incident to any such registration, qualification or compliance prepared
by or on behalf of the Company or used or referred to by the Company, or (B) any
application or other document or communication executed by or on behalf of the
Company or based upon written information furnished by or on behalf of the
Company filed in any jurisdiction in order to qualify any securities covered by
such registration under the securities laws thereof, (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation (or alleged violation) by such Holder of the Securities Act, any other
similar federal or state securities laws, the Canadian Securities Laws, or any
rule or regulation thereunder applicable to such Holder and relating to any
action or inaction required of such Holder in connection with any offering
covered by such registration, qualification or compliance; and such Holder shall
reimburse the Company and such other Holders, directors, officers, partners,
members, managers, managing members, Affiliates, employees, agents, legal
counsel and accountants, and each Person controlling the Company and such other
Holder, each such underwriter and each Person who controls any such underwriter,
for any reasonable, actual and documented legal and any other expenses incurred
in connection with investigating, defending or settling any such expense, claim,
loss, damage, liability, action, proceeding or settlement; but in each case set
forth above to the extent, but only to the extent, that any such expense, claim,
loss, damage, liability, action, proceeding or settlement arises out of or is
based on any untrue statement (or alleged untrue statement) or omission (or
alleged omission) based upon written information furnished to the Company by or
on behalf of such Holder, any of such Holder’s directors, officers, partners,
members, managers, managing members, Affiliates, employees, agents, legal
counsel or accountants, any Person controlling such Holder, such underwriter or
any Person who controls any such underwriter, and expressly stated to be for use
in connection with such registration; provided, however, that the indemnity
agreement contained in this Section 2.5(b) shall not apply to amounts paid in
settlement of any such expenses, claims, losses, damages, liabilities, actions
or proceedings if such settlement is effected without the written consent of
such Holder (which consent shall not be unreasonably withheld, conditioned or
delayed); and provided further that in no event shall any indemnity under this
Section 2.5(b) exceed the net amount of proceeds from the offering received by
such Holder, except in the case of fraud by such Holder; and provided further
that, in the event that any such claim, action or proceeding is resolved without
an admission or a court of competent jurisdiction finding that any such
allegations of untrue statements or alleged omissions of material fact were
actually made or omitted by such Holder, such Holder shall be reimbursed for any
amounts previously paid hereunder with respect to such allegations.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(c)           Each party entitled to indemnification under this Section 2.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such Indemnified Party and Indemnifying Party exists with respect to
such claim, shall permit the Indemnifying Party to assume the defense of such
claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld, conditioned or delayed), and
the Indemnified Party may participate in such defense at such party’s expense;
and provided, further that the failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of his, her or its
obligations under this Section 2.5, to the extent such failure is not
prejudicial to the Indemnifying Party. No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Each Indemnified Party shall furnish such
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.
 
(d)           Each party hereto agrees that, if the indemnification provided for
in this Section 2.5 is held by a court of competent jurisdiction to be
unavailable to or insufficient to hold harmless an Indemnified Party with
respect to any loss, liability, claim, damage, expense, proceeding or settlement
referred to herein, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such loss, liability, claim, damage,
expense, proceeding or settlement in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and of the
Indemnified Party on the other in connection with the statements or omissions
that resulted in such loss, liability, claim, damage, expense, proceeding or
settlement, as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the foregoing, in no event shall any indemnity and/or
contribution under this Section 2.5 exceed the net amount of proceeds from the
offering received by such Holder, except in the case of fraud by such Holder.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.5(d) were determined by pro rata allocation (even if
the holders or any underwriters or all of them were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 2.5(d). The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages, liabilities or expenses (or actions in respect thereof) referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating or, except
as provided in Section 2.5(c), defending any such action or claim. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The obligations of the sellers
of Registrable Securities in this Section 2.5(d) to contribute shall be separate
in proportion to the amount of securities registered by them and not joint and
several and shall be limited for each such seller to an amount equal to the net
proceeds actually received by such seller from the sale of Registrable
Securities effected pursuant to such registration.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control in all respects; provided, however, that any such underwriting
agreement shall not restrict the rights of the Holders to receive
indemnification under this Agreement unless such Holders consent in a written
agreement to such restriction.
 
(f)            The indemnification and contribution provided for under this
Agreement shall be in addition to any other rights to indemnification and
contribution that any Indemnified Party may have pursuant to law or contract and
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Party or any officer, director or controlling
Person of such Indemnified Party and shall survive the transfer of securities.
 
2.6.           Information by Holder. Each Participating Holder shall furnish to
the Company such information regarding such Participating Holder and the
distribution proposed by such Participating Holder as the Company may reasonably
request in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in this Section II. The
Company shall be under no obligation to include in any registration statement
the Registrable Securities of any Holder that fails to furnish the information
required by this Section 2.6.
 
2.7.           Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Restricted Securities to the public without registration or to enable
registration on a Form S-3 registration statement, the Company agrees to use its
commercially reasonable best efforts to:
 
(a)           Make and keep public information regarding the Company available
as those terms are understood and defined in Rule 144, at all times;
 
(b)           File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
 
(c)           Following the Public Offering, cause its securities so registered
to be listed on one or more of The NASDAQ Stock Market or the NYSE MKT; and
 
(d)           So long as a Holder owns any Restricted Securities, furnish to the
Holder forthwith upon written request a written statement by the Company as to
its compliance with the reporting requirements of Rule 144, and of the
Securities Act and the Exchange Act and the Canadian Securities Laws
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
2.8.           Canadian Reporting. With a view to making available the benefits
of certain rules and regulations of the Canadian Securities Regulators that may
permit the sale without the filing of a Canadian Prospectus of securities
further to the expiration of a hold or restricted period under Canadian
Securities Laws, the Company agrees during the Canadian Compliance Period to (i)
use its commercially reasonable best efforts to file with the Canadian
Securities Regulators in a timely manner all reports and other documents
required of the Company under the Canadian Securities Laws, and (ii) so long as
a Holder owns any such restricted securities, furnish to the Holder forthwith
upon written request a written statement by the Company as to its compliance
with the reporting requirements of the Canadian Securities Laws.
 
2.9.           Market Stand-Off Agreement. Each Holder shall not sell or
otherwise transfer or dispose of, make any short sale of, grant any option for
the purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, of any Common Stock (or other equity securities or
securities convertible into or exercisable or exchangeable for equity securities
of the Company) held by such Person (other than those included in the
registration) or publicly disclose the intention to enter into any of the
foregoing (each, a “Sale Transaction”), in each case unless otherwise agreed by
the managing underwriters (it being understood that the Holders shall be
released from any such restrictions if and to the same extent any Key
Stockholder or other holder of any of the Company’s securities is released from
comparable restrictions, including as set forth in Section 5.7), during the
180-day period following the effective date of the Public Offering (or such
shorter period as may be requested by a representative of the underwriter(s)),
provided that if (X) the Company issues an earnings release or discloses other
material information or a material event relating to the Company occurs during
the last seventeen (17) days of the foregoing holdback period or (Y) prior to
the expiration of the foregoing holdback period the Company announces that it
will release earnings results during the sixteen (16) day period beginning upon
the expiration of such period, then to the extent necessary for a managing or
co-managing underwriter of a registered offering required hereunder to comply
with FINRA Rule 2711(f)(4) (or any successor thereto) such holdback period will
be extended until eighteen (18) days after the earnings release or disclosure of
other material information or the occurrence of the material event, as the case
may be (a “Holdback Extension”); provided further that the foregoing shall not
be binding on any Holder unless all officers and directors of the Company and
holders of at least one percent (1%) of the Company’s voting securities (other
than such Holder) are bound by and have entered into similar agreements. The
obligations described in this Section 2.9 shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms that may be promulgated in the
future. The Company may impose stop-transfer instructions and may stamp each
certificate or other document or instrument evidencing shares of Common Stock
with the second legend set forth in Section 7.1(a) with respect to the shares of
Common Stock (or other securities) subject to the foregoing restriction until
the end of such 180-day (or other) period. Each Holder agrees to execute a
lock-up or market standoff agreement with the representative(s) of such
underwriters in a form satisfactory to the Company and consistent with the
provisions of this Section 2.9. The Company (i) shall not file any registration
statement or Canadian Prospectus for any public sale or distribution of its
securities, or cause any such registration statement or Canadian Prospectus to
become effective, or effect any Sale Transaction, during any of the holdback
periods described above (including any Holdback Extensions), except as part of
such underwritten registration or pursuant to registrations on Form S-8 or any
successor form, and (ii) shall cause each of its executive officers and
directors (other than Investor Directors) and holders (other than the Holders of
Registrable Securities) of at least 1% of its common stock, or any securities
convertible into or exchangeable or exercisable for or having residual economic
rights comparable to its common stock (other than holders that purchased shares
solely in a registered public offering or in the public markets), to agree not
to effect any Sale Transaction during such periods (except as part of such
underwritten registration, if otherwise permitted), unless the underwriters
managing the registered public offering otherwise agree in writing. Furthermore,
if the Company has previously filed a registration statement or Canadian
Prospectus in which Registrable Securities are included, and if such previous
registration has not been withdrawn or abandoned, then the Company shall not
file or cause to be effected any other registration of any of its equity
securities or securities convertible or exchangeable into or exercisable for its
equity securities under the Securities Act (except on Form S-8 or any successor
form) or Canadian Prospectus, whether on its own behalf or at the request of any
holder or holders of such securities, until a period of at least ninety (90)
days has elapsed from the effective date of such previous registration.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
2.10.        Transfer or Assignment of Registration Rights. The rights to cause
the Company to register securities granted to a Holder by the Company under this
Section II may be transferred or assigned by a Holder to a transferee or
assignee of Registrable Securities; provided that (a) such transfer or
assignment of Registrable Securities is effected in accordance with applicable
securities laws; (b) the Company is given written notice of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the securities with respect to which such registration rights are
intended to be transferred or assigned; and (c) the transferee or assignee of
such rights assumes the obligations of a Holder under this Agreement in writing
by executing a Joinder Agreement, a copy of which shall be delivered to the
Company.
 
2.11.        Subsidiary Public Offering. If, after an initial public offering of
the capital stock or other equity securities of one of its subsidiaries, the
Company distributes securities of such subsidiary to its equity holders, then
the rights of holders hereunder and the obligations of the Company pursuant to
this Agreement shall apply, mutatis mutandis, to such subsidiary, and the
Company shall cause such subsidiary to comply with such subsidiary’s obligations
under this Agreement. At any time and from time to time upon demand of a Holder
of Registrable Securities following an initial public offering of the capital
stock or other equity securities of one of its subsidiaries, the Company shall
cause either (at the Company’s election in its sole discretion) (i) a
liquidation or other distribution of such subsidiary’s securities to the
Company’s equityholders in accordance with the Certificate of Incorporation in
an amount that will result in the demanding holder of Registrable Securities
receiving the lesser of the number of subsidiary securities demanded and the
number of subsidiary securities to which such holder is entitled in complete
liquidation of the Company or (ii) a redemption, in exchange for such
subsidiary’s securities, of a number of the demanding Holder’s Company equity
with a value (determined on a liquidation basis without discount) equal to the
value of the subsidiary shares so demanded by such holder. In each case, the
Company shall cause such subsidiary to comply with such subsidiary’s obligations
under this Agreement as if it were the Company and upon request of the Holders
of a majority of the Registrable Securities shall deliver to the Holders of
Registrable Securities an instrument expressly assuming such obligations.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
2.12.        Termination of Registration Rights. The right of any Holder to
request registration or inclusion in any registration statement or Canadian
Prospectus pursuant to Sections 2.1 or 2.2 shall terminate and be of no further
force or effect on the earlier of: (a) such date on which all shares of
Registrable Securities held or entitled to be held upon conversion by such
Holder may be sold under Rule 144 during any 90-day period assuming the volume
limitations of Rule 144 apply to such Holder, whether or not the volume
limitations of Rule 144 actually apply; and (b) five (5) years after the Public
Offering.
 
SECTION III
Information and Other Covenants of the Company
 
3.1.          Basic Financial Information and Inspection Rights. The Company
hereby covenants and agrees that the Company shall furnish the following reports
to PCF:
 
(a)           As soon as practicable after the preparation and completion
thereof, but in any event within 90 days after the end of each fiscal year, a
consolidated and consolidating balance sheet of the Company and its
subsidiaries, if any, as at the end of such fiscal year, and consolidated and
consolidating statements of income, stockholders’ equity (or the equivalent) and
cash flows of the Company and its subsidiaries, if any, for such fiscal year,
prepared in accordance with U.S. generally accepted accounting principles
consistently applied and audited and certified by an independent public
accounting firm of nationally recognized standing selected by the Board of
Directors, together with a copy of such accounting firm’s annual management
letter to the Audit Committee of the Board of Directors or the Board of
Directors.
 
(b)           As soon as practicable after the preparation and completion
thereof, but in any event within 45 days of the end of each quarter of each
fiscal year of the Company, an unaudited consolidated and consolidating balance
sheet of the Company and its subsidiaries, if any, as of the end of such
quarter, and unaudited consolidated and consolidating statements of income,
stockholders’ equity (or the equivalent) and cash flows of the Company and its
subsidiaries, if any, for such quarter and for the period from the beginning of
the fiscal year to the end of such quarter, setting forth for each quarterly
accounting period in such fiscal year comparisons to the annual budget and to
the corresponding period in the preceding fiscal year, prepared in accordance
with U.S. generally accepted accounting principles consistently applied, subject
to changes resulting from normal recurring year-end audit adjustments, none of
which will individually or in the aggregate be material, which shall be
certified by the chief financial officer of the Company.
 
(c)           As soon as practicable after the preparation and completion
thereof, but in any event within 30 days after the end of each monthly
accounting period in each fiscal year, an unaudited consolidated and
consolidating balance sheet of the Company and its subsidiaries, if any, as of
the end of such month, and unaudited consolidated and consolidating statements
of income, stockholders’ equity (or the equivalent) and cash flows of the
Company and its subsidiaries, if any, for such monthly period and for the period
from the beginning of the fiscal year to the end of such month, setting forth
for each monthly accounting period in each fiscal year comparisons to the annual
budget and to the corresponding period in the preceding fiscal year, prepared in
accordance with U.S. generally accepted accounting principles consistently
applied, subject to changes resulting from normal recurring year-end audit
adjustments, none of which will individually or in the aggregate be material.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
(d)           Promptly upon receipt thereof, any additional reports, management
letters or other detailed information concerning significant aspects of the
Company’s and/or any of its subsidiaries’ operations or financial affairs given
to the Company or such subsidiary by their independent accountants.
 
(e)           No more than 60 days and no less than 30 days prior to the
beginning of each fiscal year of the Company, an annual budget and operating
plan forecasting the Company’s and its subsidiaries’ balance sheet, statements
of income and cash flow, revenues, expenses and cash position on a monthly basis
for such fiscal year, and promptly upon preparation thereof any other
significant budgets or operating plans prepared by the Company or any of its
subsidiaries and any revisions of such annual or other budget or operating
plans.
 
(f)           Promptly (but in any event within ten Business Days) after the
discovery or receipt of notice of the filing or commencement of any material
litigation or arbitration against the Company or any of its subsidiaries, or any
material adverse change, event or circumstance affecting the Company or any of
its subsidiaries, a notice specifying the nature and period of existence thereof
and what actions the Company and/or its subsidiaries have taken and propose to
take with respect thereto; provided that so long as there is at least one
Investor Director serving on the Board of Directors and such notice is delivered
to each Investor Director, such notice need not also be required to be delivered
to PCF.
 
(g)           With reasonable promptness, such other information and financial
data concerning the Company and its subsidiaries as PCF may reasonably request.
 
Each of the financial statements referred to in Sections 3.1(a), 3.1(b) and
3.1(c) shall be true and correct and present fairly in all material respects the
financial condition and operating results of the Company and its subsidiaries as
and to the extent specified above as of the dates and for the periods set forth
therein, subject in the case of the unaudited financial statements to normal
recurring year-end audit adjustments, none of which will individually or in the
aggregate be material, and the absence of footnotes with respect thereto.
 
3.2.          Inspection. The Company hereby covenants and agrees that the
Company shall permit PCF and its representatives, at PCF’s expense, to visit and
inspect the Company’s and its subsidiaries’ properties; examine and make copies
and extracts from the Company’s and its subsidiaries’ books of account and
records; and discuss the Company’s and its subsidiaries’ affairs, finances, and
accounts with its directors, officers, managers, key employees and independent
accountants during normal business hours of the Company and its subsidiaries as
may be reasonably requested by PCF, with reasonable advance notice to the
Company; provided, however, that the Company shall not be obligated pursuant to
this Section 3.2 to provide access to any information the disclosure of which
would adversely affect the attorney-client privilege between the Company and its
subsidiaries and their respective counsel, unless the Company and/or its
subsidiaries and PCF enter into alternative arrangements (such as a common
interest or joint defense arrangement) to preserve such privilege, which the
Company and its subsidiaries agree to do on customary terms upon the request of
PCF.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
3.3.          Confidentiality. Anything in any other Section or Subsection of
this Agreement to the contrary notwithstanding, PCF shall not have access to any
trade secrets or classified information of the Company unless such it is a party
to a confidentiality obligation or agreement with the Company (which requirement
is satisfied by being bound to this Section 3.3 with or for the benefit of the
Company, including by being party to this Agreement).  PCF acknowledges that the
information received by it pursuant to Sections 3.1 and 3.2 may be confidential
and for its use only, and agrees that it shall use the same standards and
controls which it uses to maintain the confidentiality of its own confidential
information (but in no event less than reasonable care) to maintain the
confidentiality of such information and that it shall not use such confidential
information in violation of the Securities Act or the Exchange Act , or the
Canadian Securities Laws, or reproduce, disclose or disseminate such information
to any other Person (other than its Affiliates and their employees, and
service-provider partners and members, managers, officers, directors,
accountants and attorneys, and other agents having a need to know the contents
of such information, and its attorneys, and in connection with the ordinary
course of its business, including investment reporting to partners, members and
other similar Persons), except in connection with the exercise or enforcement of
rights or other actions, including transfers, under this Agreement, the Merger
Agreement and the Convertible Note, unless (a) the Company has made such
information available to the public generally, (b) such information is
communicated to PCF free of any obligation of confidentiality, (c) such
information is developed by PCF or it agents independently of and without use of
or reference to any confidential information communicated by the Company, or
(d) PCF is required to disclose such information by a Governmental Authority,
but (other than disclosures to the Commission or other regulators conducting
ordinary course reviews) only if PCF promptly notifies the Company in writing of
such disclosure (if legally permitted to do so), takes reasonable steps to
minimize the extent of any such required disclosure and assists the Company, at
the Company’s expense, in seeking a protective order with respect to such
information; provided that in the event of a conflict between the foregoing and
any other confidentiality obligation or agreement entered into between the
Company and PCF, the terms of such other confidentiality obligation or agreement
shall prevail. This Section 3.3 shall not apply to any Investor Directors.
 
3.4.          Observation Rights.  If at any time there are fewer Investor
Directors than the number of Investor Directors that the Majority PCF Investors
are entitled under the provisions of Section V hereof to designate serving on
the Board of Directors (each, an “Investor Director Vacancy”), the Company shall
invite one individual designated by the Majority PCF Investors for each Investor
Director Vacancy to attend all meetings of the Board of Directors (including
“executive sessions” of the Board of Directors and any committee meetings) in a
nonvoting observer capacity and, in this respect, concurrently with delivery to
members of the Board of Directors (and any committee thereof), shall give such
representative copies of all notices, minutes, consents, and other materials
that it provides to its directors with respect to such meetings; provided, that
such representative shall agree in writing to hold in confidence all information
so provided; and provided, further, that the Company reserves the right to
withhold any information and to exclude such representative from any meeting or
portion thereof if the Company believes, upon advice of counsel, that access to
such information or attendance at such meeting would adversely affect the
attorney-client privilege between the Company and its counsel.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
3.5.          NASDAQ or NYSE MKT Listing. The Company shall use its commercially
reasonable best efforts to cause the Common Stock to be listed on The Nasdaq
Stock Market or NYSE MKT by December 31, 2015 (including, without limitation, by
effecting a reverse stock split and meeting the listing requirements of The
Nasdaq Stock Market or NYSE MKT on or before December 31, 2015). At any time
following such listing, the Company may, in its sole discretion, delist its
securities from the Toronto Stock Exchange.
 
3.6.           Interested Transactions.
 
(a)           Until the first date on which the PCF Investors cease to
collectively beneficially own, in the aggregate, at least fifty percent (50%) of
the total number of Initially Issued Shares, without the approval of the
Majority PCF Investors, the Company shall not, and shall not permit any of its
subsidiaries to, in one or a series of transactions, make any material payment
to, or sell, lease, license, transfer or otherwise dispose of any of its
material properties or assets to, or purchase or license any material properties
or assets from, or consummate, enter into or make or amend any material
transaction, contract, loan, advance or guarantee with, or for the benefit of
(x) any Key Stockholder or any of their respective Affiliates other than the
Company and its subsidiaries or (y) any officer or director of the Company or
any Affiliate thereof other than the Company or a subsidiary thereof (each a
“Material Affiliate Transaction”), unless such Material Affiliate Transaction is
on terms that, taken as a whole, are not materially less favorable to the
Company and its subsidiaries than those that would have been obtained in a
comparable transaction by the Company or its subsidiaries with an unrelated
Person.
 
For purposes of this Section 3.6(a), “material” shall be deemed to mean
involving or reasonably likely to involve in excess of $500,000.
 
(b)           The following items shall not be deemed to be Material Affiliate
Transactions and, therefore, shall not be subject to the provisions of Section
3.6(a):
 
(i)            any financing transaction to which the preemptive rights set
forth in the Company’s Certificate of Incorporation apply;
 
(ii)           director or officer indemnification agreements in customary form;
 
(iii)          any employment agreement, benefit plan or similar arrangement
with any employee, officer, director or equivalent of the Company or a
subsidiary thereof entered into by the Company or any of its subsidiaries in the
ordinary course of business consistent with past practice and providing
reasonable compensation and/or benefits to such individual in exchange for bona
fide services provided or to be provided by such individual (and payments in
accordance with the terms thereof);
 
(iv)          any pro rata dividend by the Company to the holders of Common
Stock that is approved by the Board of Directors; or
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
(v)           any transaction with respect to which the Company or a subsidiary
obtains a written opinion from an independent accounting, appraisal or
investment banking firm of nationally recognized standing stating that such
transaction is fair to the Company or such subsidiary from a financial point of
view and which are approved by the Board of Directors (or the applicable board
of directors, board of managers or similar governing body of such subsidiary).
 
3.7.           Liquidity Event.  So long as the PCF Investors collectively
beneficially own, in the aggregate, at least fifty percent (50%) of the total
number of Initially Issued Shares, without the approval of the Majority PCF
Investors, the Company shall not (A) agree to or consummate a Liquidity Event on
or before the second anniversary of the date of this Agreement that results in
the Investors receiving less than US$1.50 per share of Common Stock (as adjusted
for stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events) or (B) liquidate,
dissolve or windup.
 
3.8.           Indebtedness.  So long as the PCF Investors collectively
beneficially own, in the aggregate, at least fifty percent (50%) of the total
number of Initially Issued Shares, without the approval of the Majority PCF
Investors, the Company shall not, and shall cause its subsidiaries not to, incur
any additional indebtedness for borrowed money that would result in the
Company’s and its subsidiaries’ aggregate indebtedness exceeding an amount equal
to seven times (7x) the most recent Audited EBITDA.
 
3.9.           Termination of Certain Covenants. The covenants set forth in (a)
Sections 3.1 through 3.3 shall remain ineffective so long as the Company is
subject to the periodic reporting requirements of the Exchange Act and continues
to comply with such requirements, and (b) Section 3.4 shall terminate and be of
no further force or effect upon the first date on which the PCF Investors cease
to collectively beneficially own, in the aggregate, at least fifty percent (50%)
of the total number of Initially Issued Shares.
 
SECTION IV
Preemptive Rights
 
4.1.           Preemptive Right.
 
(a)           The Company hereby grants to each Holder that is an “accredited
investor” (within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act) (a “Preemptive Right Holder”) the right to purchase his, her or
its pro rata share of any New Securities (as defined in this Section 4.1(a))
which the Company or any subsidiary may, from time to time, propose to sell and
issue after the date of this Agreement. A Preemptive Right Holder’s pro rata
share, for purposes of the preemptive rights set forth in this Section 4.1, is
equal to the ratio of (A) the number of shares of Common Stock owned by such
Preemptive Right Holder as of immediately prior to the issuance of New
Securities (calculated on a Fully-Diluted Basis) to (B) the total number of
shares of Common Stock outstanding immediately prior to the issuance of New
Securities (calculated on a Fully-Diluted Basis). “New Securities” shall mean
any capital stock or other equity of the Company or any subsidiary whether now
authorized or not, and rights, convertible securities, options or warrants to
purchase such capital stock or other equity, and obligations of indebtedness or
securities of any type whatsoever that are, or may become, exercisable or
convertible directly or indirectly into capital stock or other equity; provided
that the term “New Securities” does not include any of the foregoing issued by a
subsidiary of the Company to the Company or another wholly-owned subsidiary of
the Company or:
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
(i)            any Common Stock issued or issuable upon conversion of any
evidences of indebtedness (including, without limitation, the Convertible Note),
shares or other securities convertible or exchangeable for Common Stock
(“Convertible Securities”);
 
(ii)           any Common Stock issued or issuable upon exercise of options
granted pursuant to any stock option plan or other equity incentive plan, in
either case approved by the Board of Directors;
 
(iii)          any Common Stock issued or issuable a Third Party in conjunction
with arm’s length debt financing transactions (including, without limitation,
commercial credit arrangements or equipment financing), joint ventures or
strategic investments of the Company and its subsidiaries;
 
(iv)          any Common Stock issued or issuable as a dividend or distribution
on any class of securities of the Company;
 
(v)           any common stock or Convertible Securities issued or issuable in
an underwritten public offering; or
 
(vi)          any Common Stock or Convertible Securities issued to a Third Party
seller in connection with the acquisition of a business by the Company or any of
its subsidiaries from such seller, whether by merger, consolidation, purchase of
assets or purchase or exchange of shares or otherwise.
 
(b)           In the event the Company proposes to undertake an issuance of New
Securities, it shall give each Preemptive Right Holder written notice of its
intention, describing the type of New Securities, and their price and the
general terms (including all material terms) upon which the Company proposes to
issue the same, which for each Preemptive Right Holder shall be at the most
favorable price and on the most favorable terms as such New Securities are to be
offered to any other Person. Each Preemptive Right Holder shall have five
Business Days after any such notice is delivered to agree to purchase all, or
any portion, of such Preemptive Right Holder’s pro rata share of such New
Securities for the price and upon the terms specified in the notice by giving
written notice to the Company, in substantially the form of Exhibit D hereto,
and stating therein the quantity of New Securities to be purchased by such
Preemptive Right Holder. The purchase price for all New Securities offered to
each Preemptive Right Holder hereunder shall be payable in cash or, to the
extent consistent with the terms offered to any other Persons, installments over
time or, in the case of any particular Preemptive Right Holder, such other form
of consideration as shall be agreed to by the Company and such Preemptive Right
Holder and/or any of its Affiliates.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
(c)           The Company shall promptly inform, in writing, each Preemptive
Right Holder that elects to purchase some or all of the shares available to him,
her or it and each other Person with preemptive rights that elects to purchase
all, but not less than all, of the shares available to him, her or it
(collectively, the “Fully-Exercising Persons”) of any other Preemptive Right
Holder’s or any other Person’s failure to exercise preemptive rights. During the
5-day period commencing after such information is provided (the “Election
Period”), each Fully-Exercising Person may elect to purchase all or any portion
of the New Securities for which the Preemptive Right Holders and other Persons
with preemptive rights were entitled to, but did not, subscribe for (the
“Unsubscribed New Securities”); provided, that, in the event that the
Fully-Exercising Persons collectively elect to acquire more of such Unsubscribed
New Securities than are available, then the number of Unsubscribed New
Securities allocated to each such Fully-Exercising Persons may be cut-back to an
amount that is equal to the proportion of the Unsubscribed New Securities that
the number of shares of Common Stock (determined on an as-converted to Common
Stock basis) issued and held by such Fully-Exercising Person bears to the total
number of shares of Common Stock (determined on an as-converted to Common Stock
basis) held by all Fully-Exercising Persons who wish to purchase some of the
Unsubscribed New Securities. In the event the Preemptive Right Holders and other
Persons with preemptive rights fail to exercise fully the preemptive rights
prior to the end of the Election Period, the Company shall have 60 days
thereafter to sell that portion of the New Securities with respect to which the
Preemptive Right Holders’ and other Persons’ preemptive rights were not fully
exercised, at a price and upon terms no more favorable to the purchasers thereof
than specified in the Company’s notice to the Preemptive Right Holders delivered
pursuant to Section 4.1(b). In the event the Company has not sold such New
Securities within such 60-day period, the Company shall not thereafter issue or
sell any New Securities, without first again offering such securities to the
Preemptive Right Holders in the manner provided in this Section 4.1.
 
(d)           The preemptive rights granted under this Section IV shall
terminate and be of no further force or effect as of immediately prior to, and
contingent upon, the earliest to occur of (i) a Liquidity Event; (ii) a Public
Offering in which the Company receives gross proceeds of at least $25 million;
(iii) the listing of the Common Stock on The Nasdaq Stock Market or NYSE MKT;
and (iv) the date on which the PCF Investors cease to collectively beneficially
own, in the aggregate, at least fifty percent (50%) of the total number of
Initially Issued Shares.
 
(e)           A Preemptive Right Holder that is an entity shall have the right
to assign its rights under this Section 4.1 to one or more of its stockholders,
members, owners or Affiliates.
 
SECTION V
Voting
 
5.1.           Certain Definitions. For purposes of this Section V, “vote” shall
include any exercise of voting rights whether at an annual or special meeting of
the stockholders of the Company, by written consent of the stockholders of the
Company or in any other manner permitted by applicable law.
 
5.2.           Board of Directors.
 
(a)           Until the first date on which the PCF Investors cease to
collectively beneficially own, in the aggregate, at least fifty percent (50%) of
the total number of Initially Issued Shares (the “Voting Termination Date”),
each Voting Party agrees to vote all of his, her or its Shares in such manner as
may be necessary to elect (and maintain in office) as members of the Board of
Directors the two (2) individuals who may be designated in writing from time to
time by the Majority PCF Investors (the “Investor Directors”).
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
(b)           The initial Investor Directors shall be James Hale and John
Coelho.
 
(c)           So long as the Investor Directors are being elected or appointed
to the Board of Directors pursuant to Section 5.2(a), at the election of the
Majority PCF Investors, at least one (1) of the Investor Directors shall serve
on each committee of the Board of Directors that may be established by the Board
of Directors from time to time (including the Audit Committee, the Compensation
Committee and the Corporate Governance Committee).
 
(d)           The Company shall pay all reasonable, actual and documented
reimbursable out-of-pocket costs and expenses incurred by each Investor Director
in connection with his or her participation as a member of the Board of
Directors or any committee thereof, including in connection with attending
regular and special meetings of the Board of Directors or any committee thereof,
in each case in a manner consistent with the Company’s policies for reimbursing
such expenses of the members of the Board of Directors and its committees.
 
5.3.           Changes in Directors. From time to time during the term of this
Agreement, the Majority PCF Investors may, in their sole discretion:
 
(a)           notify the Company in writing of an intention to remove from the
Board of Directors any incumbent director who occupies a seat on the Board of
Directors for which the Majority PCF Investors are entitled to designate the
director pursuant to Section 5.2(a); or
 
(b)           notify the Company in writing of an intention to select a new
person for election to a seat on the Board of Directors for which the Majority
PCF Investors are entitled to designate (whether to replace a prior director or
to fill a vacancy in such seat on the Board of Directors); provided, however,
that the person so selected shall be reasonably acceptable to the nominating
committee of the Board of Directors, if there is such a committee, or the
independent members of the Board of Directors if there is no such committee.
 
In the event of such an initiation of a removal or selection under this
Section 5.3, the Company shall take such reasonable actions as are necessary to
facilitate such removals or elections, including, without limitation, calling
meetings and soliciting the votes of the appropriate stockholders, and the
Voting Parties shall vote their Voting Party Shares to cause: (A) the removal
from the Board of Directors of the person or persons so designated for removal;
and (B) the election to the Board of Directors of any new person or persons so
designated (and absent any such designation such directorship shall remain
vacant). So long as the Investor Directors may be designated for election
pursuant to this Section V, any such Investor Director may be removed during the
term of office, either for or without cause, by, and only by, the Majority PCF
Investors.
 
5.4.           Transfer of Voting Party Shares. Prior to the Voting Termination
Date, the Company shall not permit the transfer of any Voting Party Shares on
its books or issue a new certificate representing any Voting Party Shares unless
and until the Person to whom such security is to be transferred, if not already
a party hereto, shall have executed and delivered to the Company a Joinder
Agreement pursuant to which such Person becomes a party to this Agreement and
agrees to be bound by all the provisions of this Agreement in the same manner as
the transferring party as if such Person was an original party hereunder.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
5.5.           Additional Shares. In the event that subsequent to the date of
this Agreement any shares or other securities are issued on, or in exchange for,
any of the Voting Party Shares by reason of any stock dividend, stock split,
consolidation of shares, conversion, reclassification or consolidation involving
the Company, such shares or securities shall be deemed to be Voting Party Shares
for purposes of this Agreement.
 
SECTION VI
Miscellaneous
 
6.1.           Legends.
 
(a)           Each Investor understands and agrees that each certificate or
other document or instrument representing Registrable Securities shall (unless
otherwise permitted by the provisions of this Agreement) be stamped or otherwise
imprinted with legends substantially similar to the following:
 
“THE SECURITIES REPRESENTED HEREBY, AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THE SECURITIES REPRESENTED HEREBY, HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY APPLICABLE STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B)
OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
U.S. SECURITIES ACT, (C) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND
IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, OR (D) IN
A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, OR OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY, TO SUCH EFFECT.  THE HOLDER MAY NOT
ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THESE SECURITIES EXCEPT IN
COMPLIANCE WITH THE U.S. SECURITIES ACT.
 
THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE DURING A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC OFFERING, AS SET
FORTH IN A STOCKHOLDERS’ AGREEMENT AMONG THE COMPANY AND THE ORIGINAL HOLDER OF
THESE SECURITIES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
COMPANY.”
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(b)           Each Voting Party understands and agrees that each certificate or
other document or instrument representing Voting Party Shares shall (unless
otherwise permitted by the provisions of this Agreement) be stamped or otherwise
imprinted with legends substantially similar to the following:
 
“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO A VOTING AGREEMENT CONTAINED
IN A STOCKHOLDERS’ AGREEMENT AMONG THE COMPANY AND THE ORIGINAL HOLDER OF THESE
SECURITIES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
COMPANY, AND BY ACCEPTING ANY INTEREST IN SUCH SECURITIES THE PERSON HOLDING
SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF SAID VOTING AGREEMENT.”
 
6.2.           Amendment. Except as expressly provided in this Agreement,
neither this Agreement nor any term of this Agreement may be amended, waived,
discharged or terminated other than by a written instrument referencing this
Agreement and signed by the Company and the Majority Investors; provided,
however, that if any amendment, waiver, discharge or termination operates in a
manner that treats any Investor differently from other Investors, as the case
may be, the consent of such Investor shall also be required for such amendment,
waiver, discharge or termination; and provided further, that if any amendment,
waiver, discharge or termination adversely affects the rights or modifies or
increases the obligations of a Holder disproportionately to the other Holders or
a Key Stockholder disproportionately to other Key Stockholders, the consent of
such Holder or Key Stockholder, as applicable, shall also be required for such
amendment, waiver, discharge or termination; and provided further that so long
as the Majority PCF Investors are entitled to designate the Investor Directors,
the provisions of Sections 3.4 and 5.2 and this Section 6.2 cannot be amended
without the consent of the Majority PCF Investors and provided further that no
other rights specific to the PCF Investors shall be amended without the consent
of the Majority PCF Investors.  Any such amendment, waiver, discharge or
termination effected in accordance with this Section 6.2 shall be binding upon
each Voting Party and each future holder of securities of such Voting Party.
Each Investor acknowledges that by the operation of this Section 6.2, except as
provided in this Section 6.2, the Investors holding a majority of the
Registrable Securities shall have the right and power to diminish, eliminate or
alter all rights of such Investor under this Agreement. Upon the addition of a
party to this Agreement through the execution and delivery to the Company of a
Joinder Agreement in accordance with the terms of this Agreement, the Company
shall amend the applicable exhibit hereto to reflect the addition of such Person
as an Investor or a Key Stockholder and a party to this
Agreement.  Notwithstanding the foregoing, neither the addition of a party to
this Agreement through the execution and delivery to the Company of a Joinder
Agreement in accordance with the terms of this Agreement, nor any corresponding
amendment to an exhibit hereto, shall not, by itself, constitute an amendment of
this Agreement.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
6.3.           Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.
 
If to an Investor:
at the Investor’s address or facsimile number as shown on Exhibit A hereto, or
at such other address or facsimile number as such Investor shall have furnished
the Company and Key Stockholders in writing in accordance with this Section 6.3.
   
with a copy to (which shall not
constitute notice):
Paul Hastings LLP
695 Town Center Drive, 17th Floor
Costa Mesa, CA 92626
Facsimile:  (714) 979-1921
E-mail:  dougschaaf@paulhastings.com
    jasonrednour@paulhastings.com
Attention:  Douglas Schaaf and Jason Rednour
   
If to the Company:
NeuLion, Inc.
1600 Old Country Rd
Plainview, New York 11803
Facsimile: 516-622-7510
E-mail: roy.reichbach@neulion.com
Attention: General Counsel
   
with a copy to (which shall not
constitute notice):
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Facsimile: 646-417-6459
E-mail: flee@loeb.com
Attention: Frank Lee, Esq.
   
If to any Key Stockholder:
at the Key Stockholder’s address or facsimile number as shown in the Company’s
records, or at such other address or facsimile number as such Key Stockholder
shall have furnished the Company and Investors in writing in accordance with
this Section 6.3



 
- 35 -

--------------------------------------------------------------------------------

 
 
6.4.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without giving
effect to any choice or conflict of law provision or rule that would cause the
application of any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any jurisdiction other than those of the State of New York; provided that
if the Company or any Key Stockholder alleges, or it is otherwise determined,
that any provision hereof is unenforceable under New York law, then this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule that would cause the application of any statute, law,
ordinance, regulation, rule, code, order, constitution, treaty, common law,
judgment, decree, other requirement or rule of law of any jurisdiction other
than those of the State of Delaware.
 
6.5.           Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR BASED UPON THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE BOROUGH OF MANHATTAN AND
COUNTY OF MANHATTAN, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
6.6.           ; Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO COVERED MATTERS, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN
FULLY DISCUSSED BY EACH OF THE PARTIES TO THIS AGREEMENT AND THESE PROVISIONS
WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY TO THIS AGREEMENT HEREBY
FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
6.7.           Attorneys’ Fees. In the event that any Proceeding at law or in
equity (including arbitration) is instituted to enforce or interpret any of the
terms or provisions of this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party such reasonable fees, costs,
expenses and necessary disbursements of attorneys and accountants, which shall
include, without limitation, all fees, costs and expenses of appeals.
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
6.8.           Successors and Assigns. Neither this Agreement nor any of the
covenants and agreements herein or rights, interests or obligations hereunder
may be assigned or delegated by the Company other than by operation of law,
without the prior written consent of the Majority Investors and, so long as the
PCF Investors collectively beneficially own, in the aggregate, at least fifty
percent (50%) of the total number of Initially Issued Shares, the Majority PCF
Investors. Subject to the foregoing, and except as otherwise expressly provided
herein, this Agreement shall bind and inure to the benefit of and be enforceable
by the Company and its successors and assigns and the Investors, Holders and Key
Stockholders and any subsequent holders of Shares and the respective successors
and assigns of each of them, so long as they hold Shares. The terms, conditions
and provisions of this Agreement shall inure to the benefit of, and be binding
upon, the respective successors, permitted assigns, heirs, executors and
administrators of the parties to this Agreement. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
to this Agreement or their respective successors, permitted assigns, heirs,
executors and administrators any rights, remedies, obligations or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.
 
6.9.           Entire Agreement. This Agreement, the Merger Agreement and the
Convertible Note and the exhibits attached hereto and thereto constitute the
full and entire understanding and agreement between and among the parties to
this Agreement with respect to the subject matter of this Agreement.
 
6.10.         Delays or Omissions. Except as expressly provided in this
Agreement, no delay or omission to exercise any right, power or remedy accruing
to any party under this Agreement, upon any breach or default of any other party
under this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and signed by the party against
whom it is to be enforced against and shall be effective only to the extent
specifically set forth in such writing.
 
6.11.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law.  If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court shall replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that shall achieve, to the extent possible, the same economic,
business and other purposes of the illegal, void or unenforceable provision.
Regardless of whether the court replaces any such provisions, the balance of
this Agreement shall be enforceable in accordance with its terms and this entire
Agreement shall remain enforceable in any other jurisdiction.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
6.12.        Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections and exhibits shall, unless otherwise provided, refer to sections of
this Agreement and exhibits attached to this Agreement.
 
6.13.        Pronouns; Including. All pronouns contained in this Agreement, and
any variations thereof, shall be deemed to refer to the masculine, feminine or
neutral, singular or plural, as the identity of the parties to this Agreement
may require. The use of the word “including” herein shall mean “including
without limitation.”
 
6.14.        Counterparts; “.pdf” copies. This Agreement and any amendments
hereto may be executed in one or more counterparts, each of which shall be
enforceable against the parties to this Agreement that execute such
counterparts, and all of which together shall constitute one and the same
instrument. Facsimile and “.pdf” copies of signed signature pages will be deemed
binding originals and no party to this Agreement shall raise the use of
facsimile machine or electronic transmission in “.pdf” as a defense to the
formation of a contract.
 
6.15.        Further Assurances. Each party to this Agreement agrees to execute
and deliver, by the proper exercise of its corporate, limited liability company,
partnership or other powers, all such other and additional instruments and
documents and do all such other acts and things as may be necessary to more
fully effectuate this Agreement.
 
6.16.        Remedies; Specific Performance. Each party shall have all rights
and remedies set forth in this Agreement and all rights and remedies which such
party has under applicable law, all of which shall be cumulative.  It is agreed
and understood that a party would be irreparably harmed by a breach of this
Agreement and that monetary damages would not adequately compensate an injured
party for the breach of this Agreement by any party, that this Agreement shall
be specifically enforceable, and that any breach or threatened breach of this
Agreement shall be the proper subject of a temporary or permanent injunction or
restraining order. Further, each party to this Agreement waives any claim or
defense that there is an adequate remedy at law for such breach or threatened
breach.
 
6.17.         Aggregation of Stock. All securities held or acquired by
Affiliated entities (including Affiliated venture capital or private equity
funds) or Persons or by any other Affiliate or any of their partners, retired
partners, members, retired members, managers, retired managers, managing
members, retired managing members and stockholders, or the estates and family
members of any such partners and retired partners, members and retired members,
managers and retired managers, managing members and retired managing members,
and any trusts for the benefit of any of the foregoing Persons shall be
aggregated together for purposes of determining the availability of any rights
under this Agreement.
 
6.18.        Not a Voting Trust. This Agreement is not a voting trust governed
by Section 218 of the General Corporation Law of the State of Delaware and
should not be interpreted as such.
 
6.19.        No Grant of Proxy. Except as expressly set forth herein, this
Agreement does not grant any proxy and should not be interpreted as doing so.
Nevertheless, should the provisions of this Agreement be construed to constitute
the granting of proxies, such proxies shall be deemed coupled with an interest
and are irrevocable for the term of this Agreement.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
6.20.         No Liability for Election of Recommended Directors. None of the
Company, any Voting Party or any officer, director, stockholder, partner,
member, employee or agent of any Voting Party, makes any representation or
warranty as to the fitness or competence of the nominee or designee of any
Voting Party hereunder to serve on the Board of Directors by virtue of such
Voting Party’s execution of this Agreement or by the act of such Voting Party in
voting for such nominee or designee pursuant to this Agreement.
 
6.21.        No Strict Construction. The parties to this Agreement waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
 
6.22.        Additional Persons. Any Person who is a transferee, successor or
assignee of any Registrable Securities may be added to and be bound by the
obligations of and receive the benefits afforded by this Agreement upon the
signing and delivery to the Company of a Joinder Agreement. Any such Persons who
shall execute a Joinder Agreement shall, by virtue of the execution of a Joinder
Agreement, be deemed an Investor under this Agreement, and no action or consent
by the other parties to this Agreement shall be required for such joinder to
this Agreement by such Person.
 
6.23.        Spousal Consent. If any individual Voting Party is married on the
date of this Agreement or on the date of execution of a Joinder Agreement, such
Voting Party’s spouse shall execute and deliver to the Company a consent of
spouse in substantially the form of Exhibit E hereto (“Spousal Consent”),
effective on the date hereof or the date of execution of a Joinder Agreement by
such Voting Party, as applicable.  Notwithstanding the execution and delivery of
a Spousal Consent, such Spousal Consent shall not be deemed to confer or convey
to the spouse of a Voting Party any rights in such Voting Party’s Shares that do
not otherwise exist by operation of law or the agreement of the parties.  If any
individual Voting Party does not deliver a Spousal Consent, such Voting Party
hereby represents and warrants to the Company that such Voting Party is not
married. If any individual Voting Party should marry or remarry subsequent to
the date of this Agreement or the date of execution of his or her Joinder
Agreement, such Voting Party shall obtain his or her new spouse’s
acknowledgement of and consent to the existence and binding effect of all
restrictions contained in this Agreement by causing such spouse to execute and
deliver to the Company a Spousal Consent in substantially the form of Exhibit E
hereto within 30 days after such marriage or remarriage.
 
[Signature Page Follows]


 
- 39 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Stockholders’
Agreement as of the date first written above.
 
 

 
THE COMPANY:
          NeuLion, Inc.    
a Delaware corporation
                       
By:
       
Name:
     
Title:
 

 
 [Signature Page to Stockholders’ Agreement]
 

--------------------------------------------------------------------------------

 
 

 
INVESTORS:
         
PCF 1, LLC
                       
By:
      Name:     Title:  

    
 [Signature Page to Stockholders’ Agreement]
 

--------------------------------------------------------------------------------

 
 

 
KEY STOCKHOLDERS:
                           
NANCY LI
                      CHARLES B. WANG  

    
 
 
 

 
AVANTALION LLC
                 
By:
      Name:     Title:  

    
 
 [Signature Page to Stockholders’ Agreement]
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
List of Investors
 
Name and Address

 
PCF 1, LLC
23332 Mill Creek Dr.
Suite 155
Laguna Hills, CA 92653
Facsimile:  (949) 296-4801
Attention:  Chief Financial Officer


 
A-1

--------------------------------------------------------------------------------

 
 
Exhibit B


List of Key Stockholders




Name and Address
Number of Shares and Classes of Capital Stock
Owned as of [January __], 2015
Nancy Li
NeuLion, Inc.
1600 Old Country Road
Plainview, NY  11803
39,756,096 shares of Common Stock (including 56,040 shares held in trust for the
benefit of her children, of which Ms. Li is Trustee)
Charles Wang
c/o NeuLion, Inc.
1600 Old Country Road
Plainview, NY  11803
34,939,727 shares of Common Stock (including 256,040 shares held in trust for
the benefit of his grandchildren, of which Mr. Wang is Trustee)
Avantalion LLC
250 Pehle Avenue
Suite 404
Saddle Brook, NJ  07663
22,820,650 shares of Common Stock



 
B-1

--------------------------------------------------------------------------------

 


Exhibit C
 
Joinder Agreement
 
The undersigned is executing and delivering this Joinder Agreement pursuant to
the Stockholders’ Agreement dated as of [January ___], 2015 (as the same may
hereafter be amended or restated from time to time, the “Stockholders’
Agreement”), among NeuLion, Inc., a Delaware corporation (the “Company”), and
the Investors and Key Stockholders named therein.
 
By executing and delivering this Joinder Agreement to the Company, the
undersigned hereby agrees to become a party to, to be bound by, to comply with
the provisions and obligations of, and to be entitled to the benefits of the
Stockholders’ Agreement in the same manner as if the undersigned were an
original signatory to such agreement.
 
The undersigned agrees that the undersigned shall be [a Key Stockholder] [an
Investor] as such term is defined in the Stockholders’ Agreement.
 
This Joinder Agreement shall take effect and shall become an integral part of
the Stockholders’ Agreement immediately upon execution and delivery to the
Company of this Joinder Agreement.
 
Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the __ date of ____, ____.
 
 
 
 
 

         
Signature of Stockholder
                     
Print Name of Stockholder
                 
Print Name and Title of Individual
Signing for Stockholder (for Entities)

 
 
C-1

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Notice and Waiver/ Election of Preemptive Right


The undersigned does hereby waive or exercise, as indicated below, the
undersigned’s preemptive right under the Stockholders’ Agreement dated as of
[January __], 2015 (as the same may be amended or restated from time to time,
the “Agreement”):
 
1.
Waiver of 20 Days’ Notice Period in Which to Exercise Preemptive Right: (please
check only one)

 
 
o
WAIVE in full, on behalf of the undersigned, the 20-day notice period provided
to exercise the undersigned’s preemptive right granted under the Agreement.

 
 
o
DO NOT WAIVE the notice period described above.

 
2.
Issuance and Sale of New Securities: (please check only one)

 
 
o
WAIVE in full the preemptive right granted under the Agreement with respect to
the issuance of the New Securities.

 
 
o
ELECT TO PARTICIPATE in $__________ [PLEASE PROVIDE AMOUNT] in New Securities
proposed to be issued by [_______________________], representing less than the
undersigned’s pro rata portion of the aggregate of $__________ in New Securities
being offered.

 
 
o
ELECT TO PARTICIPATE in $__________ in New Securities proposed to be issued by
[_______________________], representing the undersigned’s full pro rata portion
of the aggregate of $__________ in New Securities being offered.

 
 
o
ELECT TO PARTICIPATE in $__________ in New Securities proposed to be issued by
[_______________________], representing the undersigned’s full pro rata portion
of the aggregate of $__________ in New Securities being offered, PLUS ELECT TO
PURCHASE up to an additional $________________ in New Securities proposed to be
issued by [_______________________], to the extent available.

 
Date: ___________, 20__
 

     
Signature of Stockholder or Authorized Signatory
         
Name
         
Title, if applicable

 
 
D-1

--------------------------------------------------------------------------------

 
 
This is neither a commitment to purchase nor a commitment to issue the New
Securities described above. Such issuance can only be made by way of definitive
documentation related to such issuance. [_______________________] will supply
the stockholder with such definitive documentation upon request or if the
stockholder indicates that he, she or it would like to exercise his, her or its
preemptive right in whole or in part.
 
A-2
D-2

--------------------------------------------------------------------------------

 
 
Exhibit E


Spousal Consent


I, ____________________, spouse of ________________, acknowledge that I have
read the Stockholders’ Agreement dated as of [January __], 2015, among NeuLion,
Inc., a Delaware corporation (the “Company”), and the Investors and Key
Stockholders named therein (as the same may be amended or restated from time to
time, the “Stockholders’ Agreement”), and that I know the contents of the
Stockholders’ Agreement.  I am aware that the Stockholders’ Agreement contains
provisions regarding the voting and transfer of shares of capital stock and
equity securities of the Company that my spouse may own, including any inter­est
I might have therein.
 
I hereby agree that my interest, if any, in any shares of capital stock and
equity securities of the Com­pany subject to the Stockholders’ Agreement shall
be irrevocably bound by the Stockholders’ Agreement and further under­stand and
agree that any community property interest I may have in such shares of capital
stock and equity interests of the Company shall be similarly bound by the
Stockholders’ Agreement.
 
I am aware that the legal, financial and related matters contained in the
Agree­ment are complex and that I am free to seek independent professional
guidance or counsel with respect to this Spousal Consent.  I have either sought
such guidance or counsel or determined after reviewing the Stockholders’
Agreement carefully that I will waive such right.
 
Accordingly, I have executed and delivered this Spousal Consent as of the __ day
of ___________________, 20__.
 

         
Signature of Spouse of Stockholder
              Print Name of Spouse of Stockholder

 
 
E-1

--------------------------------------------------------------------------------